                       
                        !"#$%&!%$'( )*!+,#-!-$'.!$//,%."!,)!01$$',)2#$)3!,11,)$," H 01234563789954 954  
                       (4
                       ;<=!>04
                             ?@5A!B647C839!#D!
                                           :7E7F67G89:7                            Policy Number IJKLMKNNOPKP
                     [\]^_`ab]^
                              rrrsmnsoefhsodqigsdp9Q QRSTUQV5WU V8                                                SPolicy
                                                                                                                         9Period
                                                                                                                                             10S SU 10
                                                                                                                                                Effective Date
                                                                                                                                                              S 
                                                                                                                                                         Expiration Date

                     cd
                     qref
                       stgc
                         uhhi
                           vfj
                             ekh
                              wdld
                                phmp                 hnio                                                            The polii:y period beains and ends at 12:01 am standard
                                                                                                                     time atthe prem1sesTocat1on.
                     xepegjyehoe tzr{r|}sr{                                                                          ~] _hx
                                                                                                                            [_^[p_~^^b]``
XXXX                                                                                                                 menm   ekd                                                                   XXXX
XXXX                                                                                                                  xrz
                                                                                                                       wiqh
                                                                                                                         idh
                                                                                                                            edf
                                                                                                                              fdho
                                                                                                                                hoel
                                                                                                                                   e nitjh
                                                                                                                                         }rpd
                                                                                                                                           u{ef
                                                                                                                                              |s{z}                                                 XXXX
                                                                                                                                                                                                      XXXX
XXXX
                     1••11•1111,11,11llllll1•lllll11•l•1111lll11l1ll1l1ll11l11111ll,I,
                                                                                                                       cjidh}ruhzqq|trr                                                         XXXX
  S Q
  7QR




            ]^[]
            Automatic Renewal - If the policy period is shown as 12 months, this policy will be renewed automatically subjectto the premiums, rules and
            forms in effect for each succeeding policy period. If this policy is terminated, we will give you and the Mortgagee/Lienholder written notice in
            compliance with the policy provisions or as required by law.
              _Y
              ]a]`]^                          




                                                                                                                                                                                                     U  Z 8 954   RS R 
              ¡¡                                                ¢ UU £
              W5¤¤¥
              4¦
                §
              3§¨
              7¤©
              0¡ 4




              Prepared
              954                                                   © Copyright, State Farm Mutual Automobile Insurance Company, 2008
              09Q                                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.

            STZZ U Y                                                          047ª¨                                                     ¨ Sª«
            ¬                                                                                                                                                    530-686a.2 05-31-2011 (o1f3231c)




                                                                                                  EXHIBIT A-1
                                 01234546789 289679 10
    "# $8%
             %
              
    9
                  %
                       !! "107243219615792
                        &143 6& 98'



     126789758156( 2&10 31

     3$)*                  3 $)*  %                                  3)%7*+$*, 3)%7*+$*,                           $+*$
     9                    0
                               +    +
                                           +#                                      2-#
                                                                                          $.4 /+2-    +$
                                                                                                              .+/*$
                                                                                                                                           7/+
                                                                                                                                              *   $+++
                                                                                                                                                    *
                                                                                     /   *.+        * +
                                                                                                        0)                              +*$
                                                                                                                                              0  )
        112        31456789:;<=7>=
                   ?:=:@AB:7C: 5D1E1FG41E
                                                                                    No Coverage                          $        33,200        25%



H7:I7JK7LMN7NKKNOLPQN7RSLN7JK7LMPI7TJUPOVW7LMN79PXPL7JK7YZI[\SZON7SI7IMJ]Z7PZOU[RNI7SZV7PZO\NSIN7PZ7LMN7UPXPL7R[N7LJ7YZKUSLPJZ7CJQN\S^N_

     126789779`34678928a154b17901c1 




                                                                                                                                                              m:=73G73131
    CJQ7:7F7YZKUSLPJZ7CJQN\S^N7YZRNde fg:
    CJQ787F7CJZI[XN\7h\PON7YZRNde     3Di_2

     1267897010 267/31
    /$+0#)                               $1,000

     0$0#)+j
    <S\LMk[SlN                                                           mJZNV7SZR7?NO[\PLPNI
    <XTUJVNN7>PIMJZNILV                                                  <k[PTXNZL78\NSlRJ]Z
                                                    15%                                                                              $250
                                                    $250                                                                           $1,000


    ALMN\7RNR[OLPnUNI7XSV7STTUV7F7\NKN\7LJ7TJUPOV_




    m:=73G73131
    Prepared
                                                  © Copyright, State Farm Mutual Automobile Insurance Company, 2008
    CmhFG111                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.

  112D66                                                       CJZLPZ[NR7JZ7fNdL7hS^N                                                       hS^N 37JKE



                                                                            EXHIBIT A-2
                                                  01234546789 289679 10
                     "# $8%
                              %
                               
                     9
                                   %
                                        !! "107243219615792
                                         &143 6& 98'


      P,t!;;ti':ri
      ~
                      12678971)619 789 8*28+154,137"768*79 54921142&01 257-1051"71                                                                  ((((
((((                 6./$01$2#132#20411.525 $3313$$44$.#1#3111.5224.1
                     0$$42162112#$4#7  .#87 7%$/$0#124.$/$132#2041.5256                                  ((((
  jhhhRijjj




                     4.$1772##72#$4#63$1%44.$433/12%$293$2$42%4.$4/$08
  UZRk




                                                                                                                    37"768*
                                       28+154,1                                                                    79 54921
                      :;;<=>?@ABC;CDEFGHC
                        I>AJKCLD@C@
                        IMMAJKCLD@C@
                                                                                                                      $50,000
                                                                                                                      $15,000
                      :K@<>ABCNFKO                                                                                      $5,000
                      PF;QRSTAIMAUCNCKAIKAVKFD>                                                                       $15,000
                      PKF>O@A:>OAWFGCH@                                                                               $25,000
                      X<HHFT@C




                                                                                                                                                        g:BAhiAhjhj
                                                                                                                      Included

                      VFLFYCAZ<A[<>RIN>COAP=DHOD>Y@A\K<LAZ]CM?^AP=KYHFK_AIKAB<GGCK_                          Coverage B Limit

                      VCGKD@ABCL<EFH                                                                       25% of covered loss
                      `a=DTLC>?APKCFQO<N>                                                                             Included

                      \DKCAVCTFK?LC>?AUCKED;CAX]FKYC                                                                    $5,000
                      \DKCÀb?D>Y=D@]CKAU_@?CL@ABC;]FKYCÀbTC>@C                                                        $5,000
                      \<KYCK_AIKA:H?CKF?D<>                                                                           $10,000
                      cHF@@ÀbTC>@C@                                                                                  Included

                      d>;KCF@COAX<@?AIMAX<>@?K=;?D<>A:>OAVCL<HD?D<>AX<@?@AeFTTHDC@A<>H_AN]C>AG=DHOD>Y@AFKC
                      D>@=KCOA<>AFAKCTHF;CLC>?A;<@?AGF@D@f
                                                                                                                          10%

                      g<>C_A:>OAUC;=KD?DC@AeIMMAJKCLD@C@f                                                               $5,000
                      g<>C_A:>OAUC;=KD?DC@AeI>AJKCLD@C@f                                                              $10,000
                      g<>C_AIKOCK@A:>OAX<=>?CKMCD?Ag<>C_                                                                $1,000
                      [CNH_A:;a=DKCOAP=@D>C@@AJCK@<>FHAJK<TCK?_AeFTTHDC@A<>H_ADMA?]D@AT<HD;_ATK<EDOC@
                      X<ECKFYCAPARAP=@D>C@@AJCK@<>FHAJK<TCK?_f
                                                                                                                     $100,000




                     Prepared
                     g:BAhiAhjhj                         © Copyright, State Farm Mutual Automobile Insurance Company, 2008
                     XgJRijjj                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                jjnopmhmj                                           X<>?D>=COA<>ABCECK@CAUDOCA<MAJFYC                                      JFYC kA<Ml
                [



                                                                                     EXHIBIT A-3
                              01234546789 289679 10
 "# $8%
          %
           
 9
               %
                    !! "107243219615792
                     &143 6& 98'

   ()*+,-./0123)4-53-6789:31/:)4-;12+428<9-=>??+2)9-78+,-2@-:A29-?7+2/,-?37B24)9
   67B)3><)-.-C-;12+428<9D
                                                                                                                                  $250,000

   53428>8/)-53-E>*-C-F012?G)8:-67B)3><)                                                                                           Included

   51:4773-H37?)3:,                                                                                                                 $5,000
   H)3978>+-F@@)/:9-=>??+2)9-78+,-:7-:A79)-?3)G29)9-?37B24)4-67B)3><)-;-C-;1928)99
   H)3978>+-H37?)3:,D
                                                                                                                                    $5,000

   H)3978>+-H37?)3:,-5@@-H3)G29)9                                                                                                  $15,000
   HA,92/2>89-.84-I13<)789-F012?G)8:                                                                                       Coverage B Limit

   H7++1:>8:-6+)>8-J?-.84-K)G7B>+                                                                                                  $10,000
   H3)9)3B>:278-5@-H37?)3:,                                                                                                        30 Days

   H37?)3:,-5@-5:A)39-=>??+2)9-78+,-:7-:A79)-?3)G29)9-?37B24)4-67B)3><)-;-C-;1928)99
   H)3978>+-H37?)3:,D
                                                                                                                                    $2,500

   I2<89                                                                                                                            $2,500
   I?72+><)-=>??+2)9-78+,-:7-:A79)-?3)G29)9-?37B24)4-67B)3><)-;-C-;1928)99-H)3978>+
   H37?)3:,D




                                                                                                                                                 _.K-̀a-̀b`b
     FL?)42:28<-FL?)89)9
     58-H3)G29)9
                                                                                                                                    $1,000
     5@@-H3)G29)9
                                                                                                                                   $20,000
                                                                                                                                    $5,000
   M>+1>N+)-H>?)39-.84-K)/7349
     58-H3)G29)9
     5@@-H3)G29)9
                                                                                                                                   $50,000
                                                                                                                                   $15,000




  12678971O619 789 8P28Q154R137"768P79 54921158372S
 6TU$VW$X#WYX#XVZWWT[X[ $ZTWZ[[Y$V$#WW%ZTX%
 #W#YWWWT[XXZTW0$$ZXW\

                                                                                                                                37"768P
                 28Q154R1                                                                                                      79 54921
   ])?)84)8:-H37?)3:,-CE799-5@-^8/7G)                                                                                               $5,000
   FG?+7,))-]29A78)9:,                                                                                                             $50,000




 _.K-̀a-̀b`b
 Prepared
                                         © Copyright, State Farm Mutual Automobile Insurance Company, 2008
 6_HCabbb                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.

bbdefg                                                  678:281)4-78-()L:-H><)                                                      H><) a-7@c



                                                                     EXHIBIT A-4
                                            01234546789 289679 10
               "# $8%
                        %
                         
               9
                             %
                                  !! "107243219615792
                                   &143 6& 98'

                 )*+,+*-./0*12234*+50.6.7588.9:./0;5<1                                                                                       $10,000

                 7588.9:./0;5<1.=0>.?@*2A.?@41081                                                                     =;*3A,.7588.B38*A+01>.6.CD.E50*F8
                                                                                                                                                            ((((
((((                                                                                                                                                        ((((
  cjDD6bccc




                12678977374G7376H
  BU6j




                                                                                                                                            37"768I
                                28J154K1                                                                                                   79 54921
                 L5M12AN1.7.6.O38+0188.7+AP+,+*-                                                                                           $1,000,000

                 L5M12AN1.E.6.E1>+;A,.?@410818.Q=0-.901.R12850S                                                                              $10,000

                 TA<AN1.U5.R21<+818.V10*1>.U5.W53                                                                                           $300,000

                                                                                                                                            37"768I
                            4KK51K46137"76                                                                                                 79 54921
                 R25>3;*8XL5<4,1*1>.9412A*+508.=NN21NA*1                                                                                   $2,000,000

                 Y1012A,.=NN21NA*1




                                                                                                                                                            E=V.Db.DcDc
                                                                                                                                           $2,000,000


               ?A;F.4A+>.;,A+<.:52.7+AP+,+*-.L5M12AN1.21>3;18.*F1.A<530*.5:.+0832A0;1.Z1.425M+>1.>32+0N.*F1.A44,+;AP,1
               A003A,.412+5>[.R,1A81.21:12.*5.B1;*+50.//.6.7+AP+,+*-.+0.*F1.L5M12AN1.\52<.A0>.A0-.A**A;F1>.10>5281<10*8[


               W532.45,+;-.;508+8*8.5:.*F181.T1;,A2A*+508].*F1.O)B/^?BB9_^?VB.L9`?V=Y?.\9VE.8F5Z0.P1,5Z].A0>.A0-.5*F12
               :52<8.A0>.10>5281<10*8.*FA*.A44,-].+0;,3>+0N.*F581.8F5Z0.P1,5Z.A8.Z1,,.A8.*F581.+8831>.83P81a310*.*5.*F1
               +883A0;1.5:.*F+8.45,+;-[

               I85" 49019085 1"196
               LER6bCcC    O38+01885Z0128.L5M12AN1.\52<
               LER6bbcd    RF-8+;+A08.A0>.B32N1508
               LER6becf[D  7588.5:./0;5<1.g.?@*2A.?@41081
               LER6beCc    ?<4,5-11.T+8F5018*-
               LER6bbeC    B45+,AN1.L5M12AN1
               \?6hddd[D   U12252+8<./0832A0;1.L5M.^5*+;1
               LER6beCd[C  ?A2*Fa3Ai1.̀5,;A0+;.?234*+50
               LER6bDhc    =<10>A*52-.?0>5281<10*
               LER6becd    E501-.A0>.B1;32+*+18

               Prepared
               E=V.Db.DcDc                               © Copyright, State Farm Mutual Automobile Insurance Company, 2008
               LER6bccc                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.

              ccCfdcDdc                                             L50*+031>.50.V1M1281.B+>1.5:.RAN1                                          RAN1 f.5:e
              ^



                                                                                     EXHIBIT A-5
                              01234546789 289679 10
 "# $8%
          %
           
 9
               %
                    !! "107243219615792
                     &143 6& 98'

 ()*+,-./            0123+4567869:;:<67<6=<1>?
 ()*+,@A,BC          =:5:?D:?E6*<756F7GG6786H?27I:
 ()*+,@AJBC          4E>K>EL6H?E:<<M5E>7?6F7GG6H?2I
 ()*+,/NO            0<1?DG61?D6F1P:KG
 ()*+,N-C            QI:?D1E7<L6R?D7<G:I:?E
 ()*+,/ANBC          QDDK6H?GD6F:GG7<6786F:1G:D6RS5
 ()*+,/@O            F7GG6*1L1PK:
 T=+-AA@             H?K1?D6)1<>?:6QEE12U6=:2

   2&10 318V4007678943796151 6
 7WXYX6Z[ QDDK6H?GM<:D+9:2E>7?6HH                             7WXYX6Z[ F7GG6*1L::
 1W#YWX\[()*,/ANC                                             1W#YWX\[()*,/@O
 3$W9[ NAAC@A@--                                             3$W9[ .,-.,/OAA,
 ]^_H(Q6049H_R996)Q(`H_R9                                          4969)QFF6049H_R996Q=)H_
 49Q6H_(                                                           Qaa_60Qd6QeRQ6R)*F6=bF*6(^
 COJNO69R6JAa`6*F69aR6CAA                                          C/AC6^Q]FQ_=60Fb=69aR6CAA
 0RFFRb4R6cQ ./AA@-O.@                                             cQF_4a6(eRR]6(Q .,O.-@AAC




                                                                                                                                          )Qe6N,6NANA
 This policy is issued by the State Farm General Insurance Company.

                                                                  Participating Policy

 You are entitled to participate in a distribution of the earnings of the company as determined by our Board of Directors in
 accordance with the Company's Articles of Incorporation, as amended.

 In Witness Whereof, the State Farm General Insurance Company has caused this policy to be signed by its President and
 Secretary at Bloomington, Illinois.

             ~m-~                                                                       ~~
                    Secretary                                                                    President




 Prepared
 )Qe6N,6NANA                               © Copyright, State Farm Mutual Automobile Insurance Company, 2008
 ()*+,AAA                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.

AACO.A                                                    (7?E>?M:D67?6_:fE6*1g:                                             *1g: -678@



                                                                       EXHIBIT A-6
                                            01234546789 289679 10
               "# $8%
                        %
                         
               9
                             %
                                  !! "107243219615792
                                   &143 6& 98'

                      IMPORTANT NOTICE:
     P,t!;;~
      ~               California law requires us to provide you with information for filing complaints with the State Insurance Depanment regarding the
                      coverage and service provided under this policy.
                      Your agent's name and contact information are provided on the front of this document. Another option is to reach out by
                                                                                                                                                           ((((
((((                                                                                                                                                       ((((
                      mail or phone directly to:
  /.--2.///




                      State Farm® Executive Customer Service
                      POBox2320
  =>2?




                      Bloomington IL 61702
                      Phone# 1-800-STATEFARM (1-800-782-8332)
                      Depanment of Insurance complaints should be filed only after you and State Farm or your agent or other company
                      representative have failed to reach a satisfactory agreement on a problem.
                      California Deparbnent of Insurance
                      Consumer Services Division
                      300 South Spring Street
                      Los Angeles, CA 90013
                      Phone# 1-800-927-HELP (435n or visit www.insurance.ca.gov/01-consumers




                                                                                                                                                           )*+,-.,-/-/




               Prepared
               )*+,-.,-/-/                                  © Copyright, State Farm Mutual Automobile Insurance Company, 2008
               0)12.///                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.

              //;<:;-:/                                                                                                                       1345 6,786
              9



                                                                                        EXHIBIT A-7
        012342556727




889 9




                       EXHIBIT A-8
                        012135267839362 90 629 3729                                                 9 299726932112 :9893 262190
                         !"#$""
                        %
                        ,-./!%
                              01&23'%(4)$*5
                                            +(6(7'(8)*+(                                                   Policy Number ;<=>?=@@AB=B
                      9PQRSTUVWRS
                                               CDEFDGHIJDKLMJ KN                                            HPolicy
                                                                                                              FsCtuPeriod
                                                                                                                    vwx                yz{sHFsFEHJ yz{
                                                                                                                                       Effective Date
                                                                                                                                                        sHFsFEFE
                                                                                                                                                   Expiration Date

                      Xfg
                        YZ[
                         hi\X
                           j]]^
                             k[_
                               Z`]
                                lYaY
                                  e]bc
                                    bedZ[]dY^\Ye]c^d                                                        The polii:y period beains and ends at 12:01 am standard
                                                                                                            time atthe prem1sesTocat1on.

     P,t!;;~
                       mZeZ\_nZ]dZ iogpgqrhgp
     ~
                                                                                                                                                                                           OOOO
OOOO                                                                                                                                                                                       OOOO
  EIFFDEEE
  {DG




             2112 :989 29972693
             Automatic Renewal - If the policy period is shown as 12 months, this policy will be renewed automatically subjectto the premiums, rules and
             forms in effect for each succeeding policy period. If this policy is terminated, we will give you and the Mortgagee/Lienholder written notice in
             compliance with the policy provisions or as required by law.


             Annual Policy Premium               |u}~
             The above Premium Amount is included in the Policy Premium shown on the Declarations.




                                                                                                                                                                                           CLsF sFEFE
             Your policy consists of these Declarations, the INLAND MARINE CONDITIONS shown below, and any other forms and endorsements that
             apply, including those shown below as well as those issued subsequentto the issuance of this policy.




             Forms, Options, and Endorsements


               KD I                |u~usCusztvst
               KDGJ                |u~usCusztuvtux
               KDFH                Luvtsutxuv




             See Reverse for Schedule Page with Limits

               Prepared
               CLsF sFEFE                                   © Copyright, State Farm Mutual Automobile Insurance Company, 2008
               KMDEE                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.

             EEHIJF
                                                                                                                                                        530-686a.1 05-31-1011 (o1f3131c)




                                                                                         EXHIBIT A-9
         012342556727
                                      ATTACHING INLAND MARINE SCHEDULE PAGE




 ATTACHING INLAND MARINE

ENDORSEMENT                                                                       LIMIT OF                     DEDUCTIBLE          ANNUAL
NUMBER                  COVERAGE                                                  INSURANCE                    AMOUNT              PREMIUM

  89                                                        !"#$$$                              "$$   %&'()*+*
                 ,--./9090-                                       !"#$$$                                    %&'()*+*




                                                                                                                                                                     123 3434




- - - - - - - - - OTHER LIMITS AND EXCLUSIONS MAY APPLY - REFER TO YOUR P O L I C Y - - - - - - - - -
  Prepared
  123 3434                             © Copyright, State Farm Mutual Automobile Insurance Company, 2008
  85644                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.

44783
                                                                                                                                  530-686a.1 05-31-1011 (o1f3133c)




                                                                     EXHIBIT A-10
                     A State Farm®




               State Farm®
               Businessowners
               Coverage Form




               CMP-4101




EXHIBIT A-11
                                            BUSINESSOWNERS COVERAGE FORM
                                                  TABLE OF CONTENTS

                                                               Page                                                         Page
AGREEMENT                                                        3             Weather Conditions                            8
                                                                               Acts Or Decisions                             8
SECTION I — PROPERTY                                             3             Work                                          8
   Coverage A – Buildings                                        3             Loss To Products                              8
   Coverage B – Business Personal Property                       3        SECTION I — EXTENSIONS OF COVERAGE                 8
   Property Not Covered                                          3             Debris Removal                                8
                                                                               Preservation Of Property                      9
   Property Subject To Limitations                               4
                                                                               Fire Department Service Charge                9
SECTION I — COVERED CAUSES OF LOSS                               5
                                                                               Collapse                                      9
SECTION I — EXCLUSIONS                                           5             Business Personal Property In Portable
   Earthquake                                                    5             Storage Units                                10
                                                                               Pollutant Clean Up And Removal               10
   Nuclear Hazard                                                5
                                                                               Money Orders And Counterfeit Money           10
   Electrical Apparatus                                          5
                                                                               Forgery Or Alteration                        10
   Earth Movement                                                5
                                                                               Increased Cost Of Construction And
   Volcanic Eruption                                             5             Demolition Cost                              11
   Steam Apparatus                                               5             Glass Expenses                               12
   Power Failure                                                 5             Fire Extinguisher Systems Recharge Expense   12
   Dishonesty                                                    5             Newly Acquired Or Constructed Property       12
   Water                                                         6             Personal Property Off Premises               12
   Certain Computer-Related Losses                               6             Outdoor Property                             13
   Fungi, Virus Or Bacteria                                      6             Personal Effects                             13

   Ordinance Or Law                                              7             Valuable Papers And Records                  13
                                                                               Accounts Receivable                          13
   Consequential Losses                                          7
                                                                               Signs                                        14
   Other Types Of Loss                                           7
                                                                               Arson Reward                                 14
   Governmental Action                                           7
                                                                               Damage To Non-Owned Buildings
   Frozen Plumbing                                               7             From Theft, Burglary Or Robbery              14
   War And Military Action                                       7             Property Of Others                           14
   False Pretense                                                7             Equipment Breakdown                          14
   Exposed Property                                              7             Ordinance Or Law – Equipment Coverage        16
   Collapse                                                      7             Fungi, Wet Or Dry Rot And Bacteria           17
   Pollution                                                     7        SECTION I — LIMITS OF INSURANCE                   18
   Neglect                                                       7        SECTION I — DEDUCTIBLES                           18
   Smoke, Vapor, Gas                                             7        SECTION I — CONDITIONS                            18
   Errors Or Omissions                                           8             Abandonment                                  18
   Installation, Testing, Repair                                 8             Appraisal                                    18
   Electrical Disturbance                                        8             Duties In The Event Of Loss                  19
   Continuous Or Repeated Seepage,                                             Legal Action Against Us                      19
   Discharge Or Leakage Of Water                                 8             Loss Payment                                 19
CMP-4101                                                              1
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-12
                                                                Page                                                       Page
   Recovered Property                                            21        SECTION II — DAMAGE TO PREMISES
                                                                           RENTED TO YOU                                   31
   Vacancy                                                       21
                                                                           SECTION II — MEDICAL EXPENSES                   31
   Control Of Property                                           22
                                                                                Coverage M – Medical Expenses              31
   Mortgageholders                                               22
                                                                                Coverage M – Medical Expenses Exclusion    32
   No Benefit To Bailee                                          22
                                                                           SECTION II — NUCLEAR ENERGY
   Policy Period, Coverage Territory                             22        LIABILITY EXCLUSION                             32
SECTION I — DEFINITIONS                                          22        SECTION II — WHO IS AN INSURED                  33
SECTION II — LIABILITY                                           24        SECTION II — LIMITS OF INSURANCE                34
   Coverage L – Business Liability                               24        SECTION II — DEDUCTIBLES                        35
   Section II – Supplementary Payments                           25        SECTION II — GENERAL CONDITIONS                 35
   Section II – Exclusions                                       26             Bankruptcy                                 35
     Expected Or Intended Injury                                 26             Financial Responsibility Laws              35
     Contractual Liability                                       26             Duties In The Event Of Occurrence,
                                                                                Offense, Claim Or Suit                     35
     Liquor Liability                                            26
                                                                                Legal Action Against Us                    35
     Workers’ Compensation And Similar Laws                      26
                                                                                Separation Of Insureds                     36
     Employer’s Liability                                        26
                                                                           SECTION II — DEFINITIONS                        36
     Employment-Related Practices                                27
                                                                           SECTION I AND SECTION II — COMMON
     Pollution                                                   27        POLICY CONDITIONS                               39
     Aircraft, Auto Or Watercraft                                28
                                                                                Cancellation                               39
     Mobile Equipment                                            28             Changes                                    40
     War                                                         28             Concealment, Misrepresentation Or Fraud    40
     Professional Services Or Treatment                          29             Examination Of Your Books And Records      41
     Damage To Property                                          29             Inspections And Surveys                    41

     Damage To Your Product                                      29             Insurance Under Two Or More Coverages      41
                                                                                Other Insurance                            41
     Damage To Your Work                                         29
                                                                                Liberalization                             42
     Damage To Impaired Property Or
     Property Not Physically Injured                             29             Premiums                                   42
                                                                                Transfer Of Rights Of Recovery Against
     Recall Of Products, Work Or                                                Others To Us                               42
     Impaired Property                                           29
                                                                                Premium Audit                              43
     Personal And Advertising Injury                             30
                                                                                Transfer Of Your Rights And Duties Under
     Access Or Disclosure Of Confidential Or Personal                           This Policy                                43
     Information And Data-related Liability           30                        When We Do Not Renew                       43
     Recording And Distribution Of Material                      31             Conformity To State Law                    44
     Fungi                                                       31             Severability                               44




CMP-4101                                                               2
                                    ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                             © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                              EXHIBIT A-13
AGREEMENT: We agree to provide the insurance described in this policy. You agree to pay premiums when due and
comply with the provisions of this policy.
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.
Throughout this policy, the words “you” and “your” refer to the Named Insured shown in the Declarations and any other
person or organization qualifying as a Named Insured under this policy. The words “we”, “us” and “our” refer to the Com-
pany providing this insurance, as shown in the Declarations. Declarations include the policy Declarations or Renewal
Declarations and any amendments thereto.
In SECTION II — LIABILITY, the word “insured” means any person or organization qualifying as such under SECTION II
— WHO IS AN INSURED.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION I — DEFINITIONS
and SECTION II — DEFINITIONS. Definitions apply to the singular, plural, and possessive forms of these words and
phrases.
                                                      SECTION I — PROPERTY

When a Limit Of Insurance is shown in the Declarations for                     b. Materials, equipment, supplies and temporary
that type of property as described under Coverage A –                             structures, on or within 100 feet of the described
Buildings, Coverage B – Business Personal Property,                               premises, used for making additions, alterations or
or both, we will pay for accidental direct physical loss to                       repairs to the buildings or structures.
that Covered Property at the premises described in the
Declarations caused by any loss as described under SEC-                   Coverage B – Business Personal Property
TION I — COVERED CAUSES OF LOSS.                                          Business Personal Property located in or on the buildings
Covered Property includes property as described under                     at the described premises or in the open (or in a vehicle)
Coverage A – Buildings, property as described under                       within 100 feet of the described premises, including:
Coverage B – Business Personal Property, or both.                         1. Property, used in your business, that you own, lease
Regardless of whether coverage is shown in the Declara-                      from others or rent from others, or that is loaned to
tions for Coverage A – Buildings, Coverage B –                               you;
Business Personal Property, or both, there is no cover-                   2. Property of others that is in your care, custody or con-
age for property described under Property Not Covered.                       trol, unless provided for in item 1. immediately above;
Coverage A – Buildings                                                    3. Tenant’s improvements and betterments. Improve-
                                                                             ments and betterments are fixtures, alterations, instal-
Buildings, meaning the buildings and structures at the de-
                                                                             lations or additions:
scribed premises, including:
                                                                               a. Made a part of the building or structure you occupy
1. Completed additions;
                                                                                  but do not own; and
2. Fixtures, including outdoor fixtures;                                       b. You acquired or made at your expense but cannot
3. Permanently installed:                                                         legally remove;
    a. Machinery; and                                                     4. Building glass, if you are a tenant and no Limit Of In-
    b. Equipment;                                                            surance is shown in the Declarations for Coverage A –
                                                                             Buildings. The glass must be owned by you or in your
4. Your personal property in apartments, rooms or com-                       care, custody or control; and
   mon areas furnished by you as landlord;
                                                                          5. Property as described in Coverage A – Buildings, if
5. Personal property owned by you that is used to main-                      you are a tenant and no Limit Of Insurance is shown in
   tain or service the buildings or structures or the de-                    the Declarations for Coverage A – Buildings. The
   scribed premises, including:                                              property must:
    a. Fire extinguishing equipment;                                           a. Pertain to the described premises occupied but not
    b. Outdoor furniture;                                                         owned by you; and
    c. Floor coverings; and                                                    b. Be your insurance responsibility according to the
                                                                                  terms of your lease or rental agreement.
    d. Appliances used for refrigerating, ventilating, cook-
       ing, dishwashing or laundering; and                                Property Not Covered
6. If not covered by other insurance:                                     Covered Property does not include:
    a. Additions under construction, alterations and re-                  1. Aircraft, automobiles, motor trucks or other vehicles
       pairs to the buildings or structures; and                             subject to motor vehicle registration;

CMP-4101                                                              3
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-14
2. “Money” or “securities”;                                                    d. Property that has been transferred to a person or
3. Contraband or property in the course of illegal trans-                         to a place outside the described premises on the
   portation, commerce or trade;                                                  basis of unauthorized instructions.
4. Land (including land necessary to support any covered                       e. The interior of any building or structure, or the
   building or structure).                                                        property inside any building or structure, caused by
    With respect to land the following are also not covered:                      rain, snow, sleet, ice, sand or dust, whether driven
                                                                                  by wind or not, unless:
    a. Any cost required to replace, rebuild, excavate,
       grade, backfill, fill, stabilize or otherwise restore the                    (1) The building or structure first sustains damage
       land; or                                                                         by a Covered Cause Of Loss to its roof, outside
                                                                                        walls, or outside building glass through which
    b. The cost of repair techniques designed to com-
       pensate for or prevent land instability to any build-                            the rain, snow, sleet, ice, sand or dust enters; or
       ing or structure;                                                            (2) The loss is caused by thawing of snow, sleet
5. Outdoor radio or television antennas (including satellite                            or ice on the building or structure.
   dishes) and their lead-in wiring, masts or towers, out-                     f.   Bridges, roadways, driveways, walks, patios or
   door signs (whether or not attached to buildings), and                           other paved surfaces, outdoor swimming pools and
   outdoor trees, shrubs, plants or lawns (other than
                                                                                    related equipment, retaining walls, bulkheads, pil-
   trees, shrubs, plants or lawns while held as “stock”), all
   except as provided in the:                                                       ings, piers, wharves, docks and underground
                                                                                    pipes, flues or drains caused by:
    a. Outdoor Property Extensions Of Coverage; or
                                                                                    (1) Freezing or thawing;
    b. Signs Extensions Of Coverage;
                                                                                    (2) Impact of watercraft; or
6. Watercraft (including motors, equipment and accesso-
   ries) while afloat;                                                              (3) The pressure or weight of ice, water, or snow
7. Accounts, bills, food stamps, other evidences of debt,                               whether driven by wind or not.
   accounts receivable or “valuable papers and records”;                  2. We will not pay for loss to fragile articles such as
   except as otherwise provided in this coverage form;                       glassware, statuary, marble, chinaware and porcelain,
8. “Computer(s)” which are permanently installed or de-                      if broken, unless caused by any of the “specified causes
   signed to be permanently installed in any aircraft, au-                   of loss” or by building glass breakage. This restriction
   tomobile, watercraft, motor truck or other vehicle                        does not apply to:
   subject to motor vehicle registration. This paragraph                       a. Glass that is part of the exterior or interior of a
   does not apply to “computer(s)” while held as “stock”;                         building or structure;
9. “Electronic Data”. This paragraph does not apply to                         b. Containers of property held for sale; or
   your “stock” of prepackaged software; or
                                                                               c. Photographic or scientific instrument lenses.
10. Natural water or growing crops.
                                                                          3. For loss by theft, the following types of property are
Property Subject To Limitations                                              covered only up to the limits shown:
1. We will not pay for loss to:                                                a. $2,500 for furs, fur garments and garments
    a. Steam boilers, steam pipes, steam engines or                               trimmed with fur.
       steam turbines caused by any condition or event in-                     b. $2,500 for jewelry, watches, watch movements,
       side such equipment. But we will pay for loss to                           jewels, pearls, precious and semi-precious stones,
       such equipment caused by an explosion of gases or                          bullion, gold, silver, platinum and other precious al-
       fuel within the furnace of any fired vessel or within                      loys or metals. This limit does not apply to jewelry
       the flues or passages through which the gases of                           and watches worth $100 or less per item.
       combustion pass.
                                                                               c. $2,500 for patterns, dies, molds and forms.
    b. Hot water boilers or other water heating equipment,
       air conditioning units or refrigerating units caused by            4. Animals are covered only if:
       any condition or event inside such boilers or equip-                    a. Owned by others and in your care, custody or con-
       ment, other than an explosion.                                             trol; or
    c. Property that is missing, where the only evidence of                    b. Held as “stock” and only while inside of buildings.
       the loss is a shortage disclosed on taking inventory,                   We will pay only if the animals are killed, stolen, or their
       or other instances where there is no physical evi-                      destruction is made necessary by any of the “specified
       dence to show what happened to the property.                            causes of loss” or by building glass breakage.

CMP-4101                                                              4
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-15
SECTION I — COVERED CAUSES OF LOSS                                                       settling, cracking or other disarrangement of
                                                                                         foundations or other parts of realty. Soil condi-
We insure for accidental direct physical loss to Covered                                 tions include contraction, expansion, freezing,
Property unless the loss is:                                                             thawing, erosion, the action of water or any
1. Excluded in SECTION I — EXCLUSIONS; or                                                other natural forces; or improper compaction,
                                                                                         site selection, excavation, retention, stabiliza-
2. Limited in the Property Subject To Limitations provision.                             tion or any other external forces.
SECTION I — EXCLUSIONS                                                              But if Earth Movement, as described in Paragraphs
                                                                                    (1) through (3) above, results in fire or explosion,
1. We do not insure under any coverage for any loss                                 we will pay for the loss caused by that fire or ex-
   which would not have occurred in the absence of one                              plosion.
   or more of the following excluded events. We do not
   insure for such loss regardless of: (a) the cause of the                    c. Volcanic Eruption
   excluded event; or (b) other causes of the loss; or (c)                          Volcanic eruption, explosion or effusion. But if vol-
   whether other causes acted concurrently or in any                                canic eruption, explosion or effusion results in fire,
   sequence with the excluded event to produce the loss;                            building glass breakage or “volcanic action”, we will
   or (d) whether the event occurs suddenly or gradually,                           pay for the loss caused by that fire, building glass
   involves isolated or widespread damage, arises from                              breakage or “volcanic action”.
   natural or external forces, or occurs as a result of any
   combination of these:                                                            All volcanic eruptions that occur within any 168-hour
                                                                                    period will constitute a single occurrence.
    a. Earthquake
                                                                               d. Steam Apparatus
        Earthquake, whether combined with water or not,
        including any earth sinking, rising or shifting related                     Explosion of steam boilers, steam pipes, steam
        to such event.                                                              engines or steam turbines owned or leased by you,
                                                                                    or operated under your control.
        But if accidental direct physical loss by fire or ex-
        plosion results, we will pay for that resulting loss;                       But if explosion of steam boilers, steam pipes,
    b. Nuclear Hazard                                                               steam engines or steam turbines results in acci-
                                                                                    dental direct physical loss by fire or combustion
        Nuclear reaction or radiation, or radioactive contam-                       explosion, we will pay for the loss caused by that
        ination.                                                                    fire or combustion explosion.
        Loss caused by the nuclear hazard will not be con-
                                                                                    We will also pay for loss caused by the explosion
        sidered loss caused by fire, explosion or smoke.
                                                                                    of gases or fuel within the furnace of any fired ves-
        But if nuclear reaction or radiation, or radioactive                        sel or within the flues or passages through which
        contamination, results in fire, we will pay for the                         the gases of combustion pass.
        loss caused by that fire.
                                                                               e. Power Failure
2. We do not insure under any coverage for any loss
   caused by one or more of the following:                                          The failure of power or other utility service supplied
                                                                                    to the described premises, if the failure occurs away
    a. Electrical Apparatus                                                         from the described premises. Failure includes lack
        Artificially generated electrical current, including                        of sufficient capacity and reduction in supply.
        electric arcing, that disturbs electrical devices, ap-                      But if the failure of power or other utility service re-
        pliances or wires.                                                          sults in a Covered Cause Of Loss, we will pay for
        But if artificially generated electrical current results                    the loss caused by that Covered Cause Of Loss.
        in accidental direct physical loss by fire, we will pay                f.   Dishonesty
        for the loss caused by fire.
                                                                                    Dishonest or criminal acts by you, anyone else with
    b. Earth Movement                                                               an interest in the property, or any of your or their
        (1) Landslide, whether combined with water or                               partners, “members”, officers, “managers“, em-
            not, including any earth sinking, rising or shift-                      ployees, directors, trustees, authorized representa-
            ing related to such event;                                              tives or anyone to whom you entrust the property
                                                                                    for any purpose:
        (2) Mine subsidence, whether combined with water
            or not, meaning subsidence of a man-made                                (1) Acting alone or in collusion with others; or
            mine, whether or not mining activity has ceased;                        (2) Whether or not occurring during the hours of
            or                                                                          employment.
        (3) Earth sinking (other than “sinkhole collapse”), ris-                    This exclusion does not apply to acts of destruction
            ing or shifting, whether combined with water or                         by your employees; but theft by employees is not
            not, including soil conditions which cause                              covered.
CMP-4101                                                              5
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-16
       With respect to accounts receivable and “valuable                          (2) Any advice, consultation, design, evaluation,
       papers and records”, this exclusion does not apply                             inspection, installation, maintenance, repair,
       to carriers for hire.                                                          replacement or supervision provided or done
                                                                                      by you or for you to determine, rectify or test
   g. Water
                                                                                      for, any potential or actual problems described
       (1) Flood, surface water, waves (including tidal                               in Paragraph (1) above.
           waves, tsunami, and seiche), tides, tidal water,
           overflow of any body of water, or spray or                             But, if excluded loss, as described in Paragraph (1)
           surge from any of these, all whether driven by                         above results in any of the “specified causes of loss”
                                                                                  under SECTION I — PROPERTY, we will pay only for
           wind or not;
                                                                                  the loss caused by such “specified causes of loss”.
       (2) Mudslide or mudflow;
                                                                                  We will not pay for repair, replacement or modi-
       (3) Water or sewage that backs up or overflows                             fication of any items in Paragraph (1)(a) or
           from a sewer, drain or sump;                                           (1)(b) to correct any deficiencies or change any
       (4) Water or sewage under the ground surface                               features.
           pressing on, or flowing or seeping through:                       i.   Fungi, Virus Or Bacteria
           (a) Foundations, walls, floors or paved surfaces;                      (1) Growth, proliferation, spread or presence of
           (b) Basements, whether paved or not; or                                    “fungi” or wet or dry rot; or
           (c) Doors, windows or other openings; or                               (2) Virus, bacteria or other microorganism that in-
                                                                                      duces or is capable of inducing physical dis-
       (5) Material carried or otherwise moved by any of                              tress, illness or disease; and
           the Water, as described in Paragraphs (1)
           through (4) above.                                                     (3) We will also not pay for:

       But if Water, as described in Paragraphs (1)                                    (a) Any loss of use or delay in rebuilding, repair-
                                                                                           ing or replacing covered property, including
       through (5), results in accidental direct physical
                                                                                           any associated cost or expense, due to inter-
       loss by fire, explosion or sprinkler leakage, we will                               ference at the described premises or location
       pay for the loss caused by that fire, explosion or                                  of the rebuilding, repair or replacement of
       sprinkler leakage.                                                                  that property, by “fungi”, wet or dry rot, virus,
   h. Certain Computer-Related Losses                                                      bacteria or other microorganism;
       (1) The failure, malfunction or inadequacy of:                                  (b) Any remediation of “fungi”, wet or dry rot,
                                                                                           virus, bacteria or other microorganism, in-
           (a) Any of the following, whether belonging to                                  cluding the cost or expense to:
               any insured or to others:
                                                                                            i.    Remove the “fungi”, wet or dry rot, vi-
               i.   “Computer” hardware, including micro-                                         rus, bacteria or other microorganism
                    processors or other electronic data pro-                                      from Covered Property or to repair, re-
                    cessing equipment as may be described                                         store or replace that property;
                    elsewhere in this coverage form;
                                                                                            ii. Tear out and replace any part of the
               ii. “Computer” application software or                                           building or other property as needed to
                   other “electronic data” as may be de-                                        gain access to the “fungi”, wet or dry rot,
                   scribed elsewhere in this coverage                                           virus, bacteria or other microorganism; or
                   form;
                                                                                            iii. Contain, treat, detoxify, neutralize or
               iii. “Computer” operating systems and re-                                         dispose of or in any way respond to or
                    lated software;                                                              assess the effects of the “fungi”, wet or
               iv. “Computer” networks;                                                          dry rot, virus, bacteria or other micro-
                                                                                                 organism; or
               v. Microprocessors (“computer” chips) not
                  part of any “computer” system; or                                    (c) The cost of any testing or monitoring of air
                                                                                           or property to confirm the type, absence,
               vi. Any other computerized or electronic                                    presence or level of “fungi”, wet or dry rot,
                   equipment or components; or                                             virus, bacteria or other microorganism,
           (b) Any other products, and any services, data                                  whether performed prior to, during or after
               or functions that directly or indirectly use or                             removal, repair, restoration or replacement
               rely upon, in any manner, any of the items                                  of Covered Property.
               listed in Paragraph (a) above;                                     This exclusion does not apply:
           due to the inability to correctly recognize, dis-                      (1) If “fungi”, wet or dry rot, virus, bacteria or other
           tinguish, interpret or accept one or more dates                            microorganism results from an accidental di-
           or times.                                                                  rect physical loss caused by fire or lightning; or
CMP-4101                                                            6
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-17
        (2) To the extent coverage is provided in Para-                             fire to prevent its spread, if the fire would be cov-
            graph 23. Fungi, Wet Or Dry Rot, under                                  ered under this coverage form.
            SECTION I — EXTENSIONS OF COVER-                                   n. Frozen Plumbing
            AGE.
                                                                                    Water, other liquids, powder or molten material that
   j.   Ordinance Or Law                                                            leaks or flows from plumbing, heating, air condi-
        (1) The enforcement of any ordinance or law:                                tioning or other equipment (except fire protective
            (a) Regulating the construction, use or repair                          systems) caused by freezing, unless:
                of any property; or                                                 (1) You do your best to maintain heat in the build-
            (b) Requiring the tearing down of any property,                             ing or structure; or
                including the cost of removing its debris.                          (2) You drain the equipment and shut off the water
        (2) This exclusion, Ordinance Or Law, applies                                   supply if the heat is not maintained.
            whether the loss results from:                                     o. War And Military Action
            (a) An ordinance or law that is enforced even                           (1) War, including undeclared or civil war;
                if the property has not been damaged; or                            (2) Warlike action by a military force, including action
            (b) The increased costs incurred to comply with                             in hindering or defending against an actual or
                an ordinance or law in the course of construc-                          expected attack, by any government, sovereign
                tion, repair, renovation, remodeling or demoli-                         or other authority using military personnel or oth-
                tion of property or removal of its debris,                              er agents; or
                following an accidental direct physical loss to                     (3) Insurrection, rebellion, revolution, usurped power,
                that property.                                                          or action taken by governmental authority in
                                                                                        hindering or defending against any of these.
   k. Consequential Losses
                                                                               p. False Pretense
        Delay, loss of use or loss of market.
                                                                                    Voluntary parting with any property by you or any-
   l.   Other Types Of Loss                                                         one else to whom you have entrusted the property
        (1) Wear and tear;                                                          if induced to do so by any fraudulent scheme, trick,
        (2) Rust or other corrosion, decay, deterioration,                          device or false pretense.
            hidden or latent defect or any quality in property                 q. Exposed Property
            that causes it to damage or destroy itself;                             Rain, snow, ice or sleet to personal property in the
        (3) Smog;                                                                   open.
        (4) Settling, cracking, shrinking or expansion;                        r.   Collapse
        (5) Nesting or infestation, or discharge or release                         Collapse, except as provided under SECTION I —
            of waste products or secretions, by insects,                            EXTENSIONS OF COVERAGE. But if collapse re-
            birds, rodents or other animals;                                        sults in a Covered Cause Of Loss, we will pay for
        (6) Mechanical breakdown, including rupture or                              the loss caused by that Covered Cause Of Loss.
            bursting caused by centrifugal force; or                           s. Pollution
        (7) The following causes of loss to personal prop-                          We will not pay for loss caused by the presence,
            erty:                                                                   discharge, dispersal, seepage, migration, release or
            (a) Dampness or dryness of atmosphere;                                  escape of “pollutants” unless the presence, dis-
                                                                                    charge, dispersal, seepage, migration, release or
            (b) Changes in or extremes of temperature; or                           escape is itself caused by any of the “specified
            (c) Marring or scratching.                                              causes of loss”. But if the discharge, dispersal, seep-
        But if an excluded cause of loss that is listed in Para-                    age, migration, release or escape of “pollutants” re-
                                                                                    sults in an accidental direct physical loss by any of
        graphs (1) through (7) above results in an accidental
        direct physical loss by any of the “specified causes of                     the “specified causes of loss”, we will pay for the
        loss” or by building glass breakage, we will pay for                        loss caused by that “specified cause of loss”.
        the loss caused by that “specified cause of loss” or by                t.   Neglect
        building glass breakage.                                                    Neglect of an insured to use all reasonable means
   m. Governmental Action                                                           to save and preserve property from further damage
        Seizure or destruction of property by order of gov-                         at and after the time of loss.
        ernmental authority.                                                   u. Smoke, Vapor, Gas
        But we will pay for acts of destruction ordered by                          Smoke, vapor or gas from agricultural smudging or
        governmental authority and taken at the time of a                           industrial operations.
CMP-4101                                                              7
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-18
   v. Errors Or Omissions                                                         of part or all of any property (including land, struc-
       Errors or omissions in:                                                    tures or improvement of any kind) on or off the de-
                                                                                  scribed premises.
       (1) Programming, processing or storing data, as
           described under “electronic data” or in any                       But if accidental direct physical loss results from items
           “computer” operations; or                                         3.a., 3.b., or 3.c., we will pay for that resulting loss un-
                                                                             less the resulting loss is itself excluded in SECTION I
       (2) Processing or copying “valuable papers and                        of this coverage form.
           records”.
                                                                        4. We do not insure under any coverage for any loss con-
       But if accidental direct physical loss results from                 sisting of the items in Paragraphs 1., 2. or 3. This ex-
       fire or explosion, we will pay for that resulting loss              clusion does not apply to the items in Paragraphs 2. or
       unless the resulting loss is itself excluded in SEC-                3. if the loss is caused by a SECTION I — COVERED
       TION I – EXCLUSIONS of this coverage form.                          CAUSE OF LOSS.
   w. Installation, Testing, Repair                                     5. Additional Exclusion
       Errors or deficiency in design, installation, testing,                The following applies only to the property specified in
       maintenance, modification or repair of your “com-                     this Additional Exclusion.
       puter” system including “electronic data”.
                                                                             Loss To Products
       But if accidental direct physical loss results from
       fire or explosion, we will pay for that resulting loss                We will not pay for loss to any merchandise, goods or
       unless the resulting loss is itself excluded in SEC-                  other product consisting of, caused by or resulting from
                                                                             error or omission by any person or entity (including
       TION I – EXCLUSIONS of this coverage form.
                                                                             those having possession under an arrangement where
   x. Electrical Disturbance                                                 work or a portion of the work is outsourced) in any stage
       Electrical or magnetic injury, disturbance or erasure                 of the development, production or use of the product, in-
       of “electronic data”. However, we will pay for acci-                  cluding planning, testing, processing, packaging, instal-
       dental direct loss caused by lightning.                               lation, maintenance or repair. This exclusion applies to
                                                                             any effect that compromises the form, substance or
   y. Continuous Or Repeated Seepage, Discharge                              quality of the product. But if such error or omission re-
      Or Leakage Of Water                                                    sults in a Covered Cause Of Loss, we will pay for the
       Continuous or repeated seepage, discharge or                          loss caused by that Covered Cause Of Loss.
       leakage of water, or the presence or condensation                SECTION I — EXTENSIONS OF COVERAGE
       of humidity, moisture or vapor, that occurs over a
       period of 14 days or more.                                       Subject to the terms and conditions applicable to SECTION I
3. We do not insure under any coverage for any loss                     of this coverage form, the following Extensions Of Cover-
   caused by one or more of the items below:                            age apply separately to each premises described in the
                                                                        Declarations. But the amount of insurance provided on any
   a. Weather Conditions
                                                                        one described premises will not be more than the Limit Of
       Weather conditions. But this exclusion only applies              Insurance specified in each Extension Of Coverage if a
       if weather conditions contribute in any way with a               limit is included in the extension.
       cause or event excluded in Paragraph 1. and 2.
       above to produce the loss.                                       1. Debris Removal
   b. Acts Or Decisions                                                      a. Subject to Paragraphs c. and d., we will pay your
                                                                                expense to remove debris of Covered Property
       Conduct, acts or decisions, including the failure to                     caused by a Covered Cause Of Loss that occurs
       act or decide, of any person, group, organization or                     during the policy period.
       governmental body whether intentional, wrongful,
       negligent or without fault.                                                If a covered building or structure is damaged by
                                                                                  one or more broken or fallen trees, in any one oc-
   c. Work                                                                        currence, we will pay up to $500 for the removal of
       Faulty, inadequate or defective:                                           tree debris from each described premises.
       (1) Planning, zoning, development, surveying, siting;                      The expenses will be paid only if they are reported
                                                                                  to us in writing within 180 days of the date of acci-
       (2) Design, specifications, workmanship, repair,
           construction, renovation, remodeling, grading,                         dental direct physical loss.
           compaction;                                                       b. Debris Removal does not apply to costs to:
       (3) Materials used in repair, construction, renova-                        (1) Extract “pollutants” from land or water; or
           tion or remodeling; or
                                                                                  (2) Remove, restore or replace polluted land or
       (4) Maintenance;                                                               water.


CMP-4101                                                            8
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-19
   c. Subject to the exceptions in Paragraph d. the fol-                4. Collapse
      lowing provisions apply:                                               a. With respect to buildings:
      (1) The most that we will pay for the total of acci-
          dental direct physical loss plus debris removal                         (1) Collapse means an abrupt falling down or caving
          expense is the Limit Of Insurance applicable to                             in of a building or any part of a building;
          the Covered Property that has sustained loss.                           (2) A building or any part of a building that is in
       (2) Subject to Paragraph (1) above, the amount                                 danger of falling down or caving in is not con-
           we will pay for debris removal expense is lim-                             sidered to be in a state of collapse;
           ited to 25% of the sum of the deductible plus                          (3) A part of a building that is standing is not con-
           the amount that we pay for accidental direct                               sidered to be in a state of collapse even if it
           physical loss to the Covered Property that has                             has separated from another part of the build-
           sustained loss.                                                            ing; and
   d. We will pay up to an additional $10,000 for debris                          (4) A building that is standing or any part of a
      removal expense, for each described premises, in                                building that is standing is not considered to be
      any one occurrence of accidental direct physical                                in a state of collapse even if it shows evidence
      loss to Covered Property, if one or both of the fol-                            of cracking, bulging, sagging, bending, leaning,
      lowing circumstances apply:                                                     settling, shrinkage or expansion.
       (1) The total of the actual debris removal expense                    b. We will pay for accidental direct physical loss to
           plus the amount we pay for accidental direct                         Covered Property, caused by collapse of a building
           physical loss exceeds the Limit Of Insurance on                      or any part of a building that is insured under this
           the Covered Property that has sustained loss.                        coverage form or that contains Covered Property
       (2) The actual debris removal expense exceeds                            insured under this coverage form, if the collapse is
           25% of the sum of the deductible plus the                            caused by one or more of the following:
           amount that we pay for accidental direct physi-                        (1) Any of the “specified causes of loss” or by
           cal loss to the Covered Property that has sus-                             breakage of building glass, all only as insured
           tained loss.                                                               against in this coverage form;
       Therefore, if Paragraphs d.(1) and/or d.(2) apply, our                     (2) Weight of people or personal property;
       total payment for accidental direct physical loss and
       debris removal expense may reach but will never ex-                        (3) Weight of rain that collects on a roof; or
       ceed the Limit Of Insurance on the Covered Property                        (4) Use of defective material or methods in con-
       that has sustained loss, plus $10,000.                                         struction, remodeling or renovation if the col-
2. Preservation Of Property                                                           lapse occurs during the course of the
                                                                                      construction, remodeling or renovation. How-
   If it is necessary to move Covered Property from the                               ever, if the collapse occurs after construction,
   described premises to preserve it from loss by a Cov-                              remodeling or renovation is complete and is
   ered Cause Of Loss, we will pay for any accidental di-                             caused in part by a cause of loss listed in Par-
   rect physical loss to that property:                                               agraphs (1) through (3), we will pay for the loss
                                                                                      even if use of defective material or methods in
   a. While it is being moved or while temporarily stored                             construction, remodeling or renovation, con-
      at another location; and                                                        tributes to the collapse.
   b. Only if the loss occurs within 30 days after the                            The criteria set forth in Paragraphs a.(1) through
      property is first moved.                                                    a.(4) do not limit the coverage otherwise provided
   The amount we pay under this Extension of Coverage                             under this Extension Of Coverage for the causes of
   will not increase the applicable Limit Of Insurance.                           loss listed in Paragraphs b.(1), b.(2), and b.(3).
3. Fire Department Service Charge                                            c. With respect to the following property:
   When the fire department is called to save or protect                          (1) Awnings;
   Covered Property from a Covered Cause Of Loss, the
                                                                                  (2) Gutters and downspouts;
   most we will pay for loss in any one occurrence, at the
   described premises, is the Limit Of Insurance for Fire                         (3) Yard fixtures;
   Department Service Charge shown in the Declarations                            (4) Outdoor swimming pools;
   for your liability for fire department charges:
                                                                                  (5) Piers, wharves and docks;
   a. Assumed by contract or agreement prior to loss; or
                                                                                  (6) Beach or diving platforms or appurtenances;
   b. Required by local ordinance.
                                                                                  (7) Retaining walls; and
   The amount that we pay under this Extension Of Cov-
   erage is an additional amount of insurance.                                    (8) Walks, roadways and other paved surfaces;

CMP-4101                                                            9
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-20
       if the collapse is caused by a cause of loss listed in                 “pollutants” is caused by a Covered Cause Of Loss that
       Paragraphs b.(2) through b.(4), we will pay for loss                   occurs during the policy period. The expenses will be
       to that property only if such loss is a direct result of               paid only if they are reported to us in writing within 180
       the collapse of a building insured under this cover-                   days of the date on which the Covered Cause Of Loss
       age form and the property is Covered Property un-                      occurs.
       der this coverage form.                                                This Extension Of Coverage does not apply to costs to
                                                                              test for, monitor or assess the existence, concentration
   d. If personal property abruptly falls down or caves in                    or effects of “pollutants“. But we will pay for testing
      and such collapse is not the result of collapse of a                    which is performed in the course of extracting the “pol-
      building, we will pay for loss to Covered Property                      lutants” from the land or water.
      caused by such collapse of personal property only
                                                                              The most we will pay for each described premises under
      if:
                                                                              this Extension Of Coverage is the Limit Of Insurance for
       (1) The collapse of personal property was caused                       Pollutant Clean Up And Removal shown in the Declara-
           by a cause of loss listed in Paragraphs b.(1)                      tions. This limit is for the sum of all such expenses aris-
           through b.(4) of this Extension Of Coverage;                       ing out of Covered Causes Of Loss occurring during
                                                                              each separate 12 month period of this policy.
       (2) The personal property which collapses is in-
           side a building; and                                               The amount we pay under this Extension Of Coverage
                                                                              is an additional amount of insurance.
       (3) The property which collapses is not of a kind
                                                                         7. Money Orders And Counterfeit Money
           listed in Paragraph c. above, regardless of
           whether that kind of property is considered to                     We will pay for loss resulting directly from your having
           be personal property or real property.                             accepted in good faith, in exchange for merchandise,
                                                                              “money“ or services:
       The coverage stated in this Paragraph d. does not
       apply to personal property if marring and/or                           a. Money orders issued by any post office, express
       scratching is the only damage to that personal                            company or bank that are not paid upon presenta-
       property caused by the collapse.                                          tion; or

       Collapse of personal property does not mean                            b. “Counterfeit money” that is acquired during the
                                                                                 regular course of business.
       cracking, bulging, sagging, bending, leaning, set-
       tling, shrinkage or expansion.                                         The most we will pay for any loss in any one occurrence
                                                                              is the Limit Of Insurance for Money Orders And “Counter-
   e. The amount we pay under this Extension Of Cov-                          feit Money” shown in the Declarations.
      erage will not increase the applicable Limit Of In-
      surance.                                                                The amount we pay under this Extension Of Coverage
                                                                              is an additional amount of insurance.
5. Business Personal Property In Portable Storage Units
                                                                         8. Forgery Or Alteration
   You may extend the insurance provided by this cover-
   age form to apply to Business Personal Property, other                     a. We will pay for loss resulting directly from forgery
   than “money” and “securities”, “valuable papers and                           or alteration of any check, draft, promissory note,
   records” or account receivable, while temporarily                             bill of exchange or similar written promise of pay-
   stored in a portable storage unit (including a detached                       ment in “money” that you or your agent has issued,
   trailer) located within 100 feet of the described premises.                   or that was issued by someone who impersonates
   The most we will pay for loss under this Extension of                         you or your agent.
   Coverage is $10,000, regardless of the number of                           b. If you are sued for refusing to pay the check, draft,
   units.                                                                        promissory note, bill of exchange or similar written
   The amount we pay under this Extension of Coverage                            promise of payment in “money”, on the basis that it
   will not increase the applicable Limit of Insurance.                          has been forged or altered, and you have our writ-
   Coverage will end 90 days after Business Personal                             ten consent to defend against the suit, we will pay
   Property has been placed in the storage unit. Cover-                          for any reasonable legal expenses that you incur in
   age does not apply if the storage unit itself has been in                     that defense.
   use at the described premises for more than 90 con-
                                                                              c. For the purpose of this coverage, check includes a
   secutive days, even if the Business Personal Property                         substitute check as defined in the Check Clearing
   has been stored there for 90 or fewer days at the time                        for the 21st Century Act, and will be treated the
   of loss.
                                                                                 same as the original it replaced.
6. Pollutant Clean Up And Removal                                             d. The most we will pay for any loss, including legal
   We will pay your expense to extract “pollutants” from                         expenses, in any one occurrence is the Limit Of In-
   land or water at the described premises if the discharge,                     surance for Forgery Or Alteration shown in the
   dispersal, seepage, migration, release or escape of the                       Declarations.

CMP-4101                                                            10
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-21
   The amount we pay under this Extension Of Coverage                              (1) The amount you actually spend:
   is an additional amount of insurance.                                                (a) For the increased cost to repair, rebuild or
9. Increased Cost Of Construction And Demolition                                            replace the building at the described or
   Cost                                                                                     another premises in the same general vi-
   a. This Extension Of Coverage applies only to build-                                     cinity if relocation is required by ordinance
                                                                                            or law, but not more than a building of the
      ings insured on a replacement cost basis.
                                                                                            same height, floor area, and style on the
   b. In the event of damage by a Covered Cause Of                                          same or similar premises as the damaged
      Loss to a building that is Covered Property, we will                                  building; and
      pay the:
                                                                                        (b) To demolish and clear the site of the un-
        (1) Increased costs incurred to comply with en-                                     damaged parts of the building at the de-
            forcement of an ordinance or law in the course                                  scribed premises caused by enforcement
            of repair, rebuilding or replacement of dam-                                    of any ordinance or law; or
            aged parts of that property; and
                                                                                   (2) The percentage for Increased Cost of Con-
        (2) Cost to demolish and clear the site of undam-                              struction and Demolition Cost applied to the
            aged parts of the same building, as a conse-                               Limit Of Insurance applicable to that damaged
            quence of enforcement of an ordinance or law                               building as shown in the Declarations.
            that requires demolition of such undamaged
                                                                                        If a damaged building is covered under a blan-
            property;
                                                                                        ket Limit Of Insurance which applies to more
        subject to the limitations stated in Paragraphs c.                              than one building, then the most we will pay un-
        through i. of this Extension Of Coverage.                                       der this Extension Of Coverage is the amount
   c. The ordinance or law referred to in this Extension                                determined by applying the percentage as
      Of Coverage is an ordinance or law that is in force                               shown in the Declarations to the risk amount
      at the time of loss and regulates the demolition, re-                             shown in our records as of the most recent Dec-
      pair, rebuilding, or replacement of buildings or es-                              larations applicable to that damaged building.
      tablishes zoning or land use requirements at the                             The amount we pay under this Extension Of Cov-
      described premises, and is in force at:                                      erage will not increase the applicable Limit Of In-
        (1) The described premises; or                                             surance.
        (2) Another premises, if such ordinance or law re-                    g. With respect to this Extension Of Coverage:
            quires relocation.                                                     (1) We will not pay for the:
   d. Under this Extension Of Coverage, we will not pay                                 (a) Increased Cost Of Construction:
      any costs due to an ordinance or law that:
                                                                                             i.    Until the property is actually repaired,
        (1) You were required to comply with before the loss,                                      rebuilt or replaced, at the described or
            even when the building was undamaged; and                                              another premises; and
        (2) You failed to comply with.                                                       ii. Unless the repairs, rebuilding, replace-
   e. Under this Extension Of Coverage, we will not pay                                          ment or remodeling are made within two
      for:                                                                                       years after our payment of the actual
                                                                                                 cash value of the property subject to the
        (1) The enforcement of any ordinance or law                                              replacement cost coverage. We may
            which requires demolition, repair, rebuilding,                                       extend this period in writing during the
            replacement, remodeling or remediation of                                            two years.
            property due to contamination by “pollutants“
            or due to the presence, growth, proliferation,                              (b) Loss of value for the undamaged portion of
            spread or any activity of “fungi“, wet or dry rot,                              the building caused by enforcement of any
            virus, bacteria or other microorganisms; or                                     ordinance or law.
        (2) Any costs associated with the enforcement of                           (2) If the building is repaired, rebuilt or replaced at
            any ordinance or law which requires any insured                            the described premises, or if you elect to re-
            or others to test for, monitor, clean up, remove,                          build at another premises, the most we will pay
            contain, treat, detoxify or neutralize, or in any                          for the Increased Cost Of Construction is the
            way respond to or assess the effects of “pollu-                            increased cost of construction at the described
            tants“, “fungi“, wet or dry rot, virus, bacteria or                        premises.
            other microorganisms.                                                  (3) If the ordinance or law requires relocation to an-
   f.   The most we will pay under this Extension Of Cov-                              other premises, the most we will pay for the In-
        erage, for each described premises insured under                               creased Cost Of Construction is the increased
        SECTION I — PROPERTY, is the lesser of:                                        cost of construction at the new premises.

CMP-4101                                                            11
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-22
   h. This Extension Of Coverage is not subject to the                             for Newly Acquired Or Constructed Buildings
      terms of the Ordinance Or Law Exclusion, to the                              shown in the Declarations.
      extent that such Exclusion would conflict with the                           The amount we pay under this Extension Of Cov-
      provisions of this Extension Of Coverage.
                                                                                   erage is an additional amount of insurance.
   i.   The amount payable under this Extension Of Cov-                       b. Business Personal Property
        erage, as stated in Paragraph f. of this Extension
        Of Coverage, is not subject to Paragraph                                   If this coverage form covers Business Personal
        e.(4)(a)iii. under Loss Payment of SECTION I —                             Property, you may extend that insurance to apply
        CONDITIONS.                                                                to Business Personal Property:
10. Glass Expenses                                                                 (1) Including such property that you newly acquire,
                                                                                       at any premises you acquire; or
   If Covered Property is damaged by a Covered Cause
   Of Loss we will pay for expenses incurred to:                                   (2) Including such property that you newly acquire,
                                                                                       located at your newly constructed or acquired
   a. Put up temporary plates or board up openings if re-                              buildings at the described premises.
      pair or replacement of damaged glass is delayed.
                                                                                   This Extension Of Coverage does not apply to per-
   b. Remove or replace obstructions when repairing or
      replacing glass that is part of a building. This does                        sonal property that you temporarily acquire in the
      not include removing or replacing window displays.                           course of installing or performing work on such
                                                                                   property or your wholesale activities.
   The amount we pay under this Extension Of Coverage
   will not increase the applicable Limit Of Insurance.                            The most we will pay for loss under this Extension
                                                                                   Of Coverage at each building, is the Limit Of
11. Fire Extinguisher Systems Recharge Expense
                                                                                   Insurance for Newly Acquired Business Personal
   a. We will pay:                                                                 Property shown in the Declarations.
        (1) The cost of recharging or replacing, whichever                         The amount we pay under this Extension Of Cov-
            is less, your fire extinguishers and fire extin-                       erage is an additional amount of insurance.
            guishing systems (including hydrostatic testing
            if needed) if they are discharged on or within                    c. Period Of Coverage
            100 feet of the described premises; and                                With respect to insurance on or at each newly ac-
        (2) For loss to Covered Property if such loss is the                       quired or constructed property, coverage will end
            result of an accidental discharge of chemicals                         when any of the following first occurs:
            from a fire extinguisher or a fire extinguishing                       (1) This policy expires;
            system.
                                                                                   (2) 30 days expire after you acquire the property
   b. No coverage will apply if the fire extinguishing sys-                            or begin construction of that part of the building
      tem is discharged during installation or testing.                                that would qualify as covered property; or
   c. The most we will pay for loss in any one occur-                              (3) You report values to us.
      rence is the Limit Of Insurance for Fire Extinguisher
      Systems Recharge Expense shown in the Declara-                               We will charge you additional premium for values
      tions.                                                                       reported from the date you acquire the property or
                                                                                   begin construction of that part of the building that
   The amount we pay under this Extension Of Coverage
                                                                                   would qualify as covered property.
   is an additional amount of insurance.
                                                                         13. Personal Property Off Premises
12. Newly Acquired Or Constructed Property
   a. Buildings                                                               You may extend the insurance provided by this cover-
                                                                              age form to apply to Covered Property, other than
        If this coverage form covers Buildings, you may ex-                   “money” and “securities”, “valuable papers and records”
        tend that insurance to apply to:                                      or accounts receivable, while it is in the course of transit
        (1) Your new buildings while being built on the de-                   or at another premises. The most we will pay for loss in
            scribed premises; and                                             any one occurrence under this Extension Of Coverage
                                                                              is the Limit Of Insurance for Personal Property Off Prem-
        (2) Buildings you acquire not at the described                        ises shown in the Declarations.
            premises, intended for:
                                                                              The amount we pay under this Extension Of Coverage
            (a) Similar use as the building at the described                  is an additional amount of insurance.
                premises; or
                                                                              If the Covered Property is located at another premises
            (b) Use as a warehouse.                                           you own, lease, operate, or regularly use, the insurance
        The most we will pay for loss under this Extension Of                 provided under this extension applies only if the loss oc-
        Coverage at each building, is the Limit Of Insurance                  curs within 90 days after the property is first moved.

CMP-4101                                                            12
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-23
   The Other Insurance Condition contained in SECTION I                      b. This Extension Of Coverage does not apply to:
   AND SECTION II — COMMON POLICY CONDI-                                        (1) Property held as samples or for delivery after
   TIONS does not apply to this Extension Of Coverage.                               sale; and
   The insurance provided under this Extension Of Cov-
   erage is primary and does not contribute with any other                      (2) Property in storage away from the described
   insurance.                                                                        premises.
14. Outdoor Property                                                         c. The most we will pay for loss to “valuable papers and
                                                                                records” in any one occurrence, at the described
   You may extend the insurance provided by this cover-                         premises, under this Extension Of Coverage is the
   age form to apply to your outdoor radio and television                       Limit Of Insurance for Valuable Papers And Records
   antennas (including satellite dishes), trees, shrubs,                        (On Premises) shown in the Declarations.
   plants and lawns (other than trees, shrubs, plants or
                                                                                For “valuable papers and records” not at the de-
   lawns held as “stock”). The loss must be caused by
   any of the following causes of loss:                                         scribed premises, the most we will pay for loss in any
                                                                                one occurrence under this Extension of Coverage is
   a.   Fire;                                                                   the Limit Of Insurance for Valuable Papers And Rec-
   b.   Lightning;                                                              ords (Off Premises) shown in the Declarations.
   c.   Explosion;                                                              The amount we pay under this Extension Of Cov-
                                                                                erage is an additional amount of insurance.
   d.   Riot or civil commotion;
                                                                             d. Loss to “valuable papers and records” will be val-
   e.   Aircraft or vehicles;                                                   ued at the cost of restoration or replacement of the
   f.   Vandalism; or                                                           lost or damaged information. To the extent that the
                                                                                contents of the “valuable papers and records” are
   g. Theft.                                                                    not restored, the “valuable papers and records” will
   The most we will pay for loss in any one occurrence, at                      be valued at the cost of replacement with blank
   the described premises, under this Extension Of Cov-                         materials of substantially identical type.
   erage is the Limit Of Insurance for Outdoor Property                  17. Accounts Receivable
   shown in the Declarations. But we will not pay more
   than $1,000 for any one tree, shrub or plant.                              a. You may extend the insurance provided by this
                                                                                 coverage form to apply to accounts receivable. We
   The amount we pay under this Extension Of Coverage                            will pay:
   is an additional amount of insurance.
                                                                                   (1) All amounts due from your customers that you
15. Personal Effects                                                                   are unable to collect;
   You may extend the insurance that applies to Business                           (2) Interest charges on any loan required to offset
   Personal Property to apply to personal effects owned by                             amounts you are unable to collect pending our
   you, your employees, your partners or members (if you                               payment of these amounts;
   are a partnership or joint venture), your “managers” or
   “members” (if you are a limited liability company), or                          (3) Collection expenses in excess of your normal
   your ”executive officers” (if you are an organization other                         collection expenses that are made necessary
   than a partnership, joint venture or limited liability com-                         by loss; and
   pany). This extension does not apply to:                                        (4) Other reasonable expenses that you incur to re-
   a. Tools or equipment used in your business; or                                     establish your records of accounts receivable;
   b. Loss by theft.                                                               that result from loss by any Covered Cause Of
                                                                                   Loss to your records of accounts receivable.
   The most we will pay for loss in any one occurrence, at
   the described premises, under this Extension Of Cov-                       b. The most we will pay for loss in any one occur-
   erage is the Limit Of Insurance for Personal Effects                          rence, at the described premises, under this Ex-
   shown in the Declarations.                                                    tension Of Coverage is the Limit Of Insurance for
                                                                                 Accounts Receivable (On Premises) shown in the
   The amount we pay under this Extension Of Coverage                            Declarations.
   is an additional amount of insurance.
                                                                                   For accounts receivable not at the described prem-
16. Valuable Papers And Records                                                    ises, the most we will pay for loss in any one oc-
   a. You may extend the insurance provided by this cov-                           currence under this Extension Of Coverage is the
      erage form to apply to “valuable papers and rec-                             Limit Of Insurance for Accounts Receivable (Off
      ords” that you own, or that are in your care, custody                        Premises) shown in the Declarations.
      or control caused by a Covered Cause Of Loss.                                The amount we pay under this Extension Of Cov-
      This Extension Of Coverage includes the cost to re-                          erage is an additional amount of insurance.
      search, replace or restore the lost information on
      “valuable papers and records” for which duplicates                      c. The following exclusion applies to the Accounts
      do not exist.                                                              Receivable Extension Of Coverage:
CMP-4101                                                            13
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-24
       We will not pay for:                                             21. Property Of Others
       (1) Loss caused by alteration, falsification, con-                    You may extend the insurance that applies to Business
           cealment or destruction of records of accounts                    Personal Property to apply to personal property of others
           receivable done to conceal the wrongful giving,                   in your care, custody or control only while the personal
           taking or withholding of “money”, “securities” or                 property is located at the described premises. The
           other property.                                                   most we will pay for loss in any one occurrence under
            This exclusion applies only to the extent of the                 this Extension Of Coverage is the Limit Of Insurance
            wrongful giving, taking or withholding.                          for Property Of Others shown in the Declarations.

       (2) Loss caused by bookkeeping, accounting or                         The amount we pay under this Extension Of Coverage
           billing errors or omissions.                                      is an additional amount of insurance.

       (3) Any loss that requires any audit of records or                    This Extension Of Coverage does not apply to:
           any inventory computation to prove its factual                    a. Personal effects owned by you, your employees,
           existence.                                                           your partners or members (if you are a partnership or
18. Signs                                                                       joint venture), your “managers” or “members” (if you
                                                                                are a limited liability company), or your ”executive of-
   You may extend the insurance provided by this cover-                         ficers” (if you are an organization other than a part-
   age form to apply to signs attached to buildings                             nership, joint venture or limited liability company); or
   (whether indoor or outdoor) at the described premises
   and to outdoor signs not attached to buildings at the                     b. Personal property of others that must be restored,
   described premises which are owned by you, or owned                          repaired or replaced because your work was incor-
                                                                                rectly performed on it.
   by others but are in your care, custody or control.
   The most we will pay for loss in any one occurrence                       The Other Insurance Condition contained in SECTION I
   under this Extension Of Coverage is the Limit Of Insur-                   AND SECTION II — COMMON POLICY CONDITIONS
   ance for Signs shown in the Declarations.                                 does not apply to this Extension Of Coverage. The in-
                                                                             surance provided under this Extension Of Coverage is
   The amount we pay under this Extension Of Coverage
                                                                             primary and does not contribute with any other insur-
   is an additional amount of insurance.
                                                                             ance. We will decide if our payment for loss under this
19. Arson Reward                                                             extension will be made to you or to the owner of the
   We will pay a reward for information which leads to an                    property.
   arson conviction in connection with a fire loss covered              22. Equipment Breakdown
   under this coverage form.
                                                                             a. You may extend the insurance provided by this cov-
   Regardless of the number of persons involved in                              erage form to apply for direct physical loss to Cov-
   providing information, the most we will pay for loss in                      ered Property caused by an “accident” to “covered
   any one occurrence under this Extension Of Coverage                          equipment”. The most we will pay for each covered
   is the Limit Of Insurance for Arson Reward shown in                          loss under this Extension Of Coverage is the Limit Of
   the Declarations.                                                            Insurance that applies to the Covered Property, un-
   The amount we pay under this Extension Of Coverage                           less a specific limit is stated in the Additional Cover-
   is an additional amount of insurance.                                        ages below.
20. Damage To Non-Owned Buildings From Theft, Bur-                                The amount we pay under this Extension Of Cover-
    glary Or Robbery                                                              age, or any Additional Coverage described below, will
   You may extend the insurance that applies to Business                          not increase the applicable Limit Of Insurance.
   Personal Property to apply to a building or part of a                     b. Equipment Breakdown Additional Coverage
   building, including equipment pertaining to the service
   of the building, occupied but not owned by you caused                          (1) Expediting Expenses. We will pay up to
                                                                                      $100,000 for the reasonable extra cost to:
   by actual or attempted theft, burglary or robbery.
                                                                                       (a) Make temporary repairs to; and
   This Extension Of Coverage does not apply to:
                                                                                       (b) Expedite permanent repairs or permanent
   a. Glass, other than glass building blocks;                                             replacement of;
   b. Any lettering or ornamentation; or                                               Covered Property damaged by an “accident” to
   c. Building property or equipment removed from the                                  “covered equipment”.
      described premises.
                                                                                       The amount we pay under this Expediting Ex-
   The amount we pay under this Extension Of Coverage                                  penses Additional Coverage will not increase
   will not increase the applicable Limit Of Insurance.                                the applicable Limit Of Insurance.


CMP-4101                                                           14
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-25
       (2) Drying Out Expenses. We will pay, up to the                                 which has been destroyed or corrupted by an
           applicable Limit Of Insurance for Coverage A                                “accident” to “covered equipment”. To the extent
           – Buildings or Coverage B – Business Per-                                   that “electronic data” is not replaced or restored,
           sonal Property, whichever applies, the direct                               the loss will be valued at the cost of replace-
           expenses of drying out wetness in electrical                                ment of the media on which the “electronic data”
           “covered equipment” caused by one of the                                    was stored, with blank media of substantially
           items listed in Paragraph 2.g. under SECTION I                              identical type.
           — EXCLUSIONS.                                                               If Loss Of Income And Extra Expense en-
           The amount we pay under this Drying Out Ex-                                 dorsement is shown in the Declarations, you
           penses Additional Coverage will not increase                                may extend that insurance to apply to an “ac-
           the applicable Limit Of Insurance.                                          cident” to “covered equipment” caused by an
           The water damage exclusions found in Para-                                  interruption of computer operations due to de-
           graph 2.g. under SECTION I — EXCLUSIONS                                     struction or corruption of “electronic data”. The
           do not apply to this Drying Out Expenses Addi-                              amount we pay will be subject to the same
           tional Coverage.                                                            $100,000 limit of insurance.
       (3) Spoilage. We will pay up to $100,000 for                                    The amount we pay under this Data Restora-
           physical loss to “perishable goods” at the de-                              tion Additional Coverage will not increase the
           scribed premises due to:                                                    applicable Limit Of Insurance.
           (a) Spoilage;                                                     c. Hazardous Substances Limitation. The most we
           (b) Contamination from the release of refriger-                      will pay for the increased cost to repair or replace
               ant, including but not limited to ammonia; or                    Covered Property and the increased cost to clean
                                                                                up or dispose of such property caused by “hazard-
           (c) Any necessary expenses you incur to re-                          ous substance” contamination resulting from an
               duce the amount of loss under this Spoil-                        “accident” to “covered equipment” is $100,000.
               age Additional Coverage to the extent that                       This does not include contamination of “perishable
               they do not exceed the amount of loss that                       goods” by refrigerant, including but not limited to
               otherwise would have been payable under                          ammonia, which is addressed in Paragraph
               this Spoilage Additional Coverage.                               22.b.(3)(b) above. For the purposes of this limita-
           Such loss to “perishable goods” must be directly                     tion, increased cost means costs beyond what
           caused by an “accident” to “covered equipment”.                      would have been required had no “hazardous sub-
                                                                                stance” been involved.
           The amount we pay under this Spoilage Addi-
           tional Coverage will not increase the applicable                       If Loss Of Income And Extra Expense endorsement
           Limit Of Insurance.                                                    is shown in the Declarations, any increased loss
       (4) Service Interruption                                                   under such coverage caused by “hazardous sub-
                                                                                  stance” contamination to Covered Property resulting
           (a) If Loss Of Income And Extra Expense en-                            from an “accident” to “covered equipment” will be
               dorsement is shown in the Declarations,
                                                                                  subject to and included in the same $100,000 Limit
               you may extend that insurance to apply to
               an “accident” to “utility service equipment”.                      Of Insurance. For the purposes of this limitation, in-
                                                                                  creased loss means any loss or expense covered
           (b) You may extend the insurance provided in                           under Loss Of Income coverage beyond what would
               the Spoilage Additional Coverage above to
                                                                                  have been sustained or incurred had no “hazardous
               apply to your loss, damage or expense
               caused by an “accident” to “utility service                        substance” been involved.
               equipment”.                                                        The amount we pay under this Hazardous Sub-
           (c) The coverage provided by this Service In-                          stance Limitation will not increase the applicable
               terruption Additional Coverage will not ap-                        Limit Of Insurance.
               ply unless the failure or disruption of                       d. One Loss. If an initial “accident” causes other “acci-
               service exceeds 24 hours in length, imme-                        dents”, all will be considered one loss. All “accidents”
               diately following the “accident”. However,                       that are the result of the same event will be consid-
               once this waiting period is met, coverage
                                                                                ered one loss.
               will begin at the initial time of the failure or
               disruption of service.                                        e. To the extent of any coverage provided under this
           The amount we pay under this Service Inter-                          Extension Of Coverage:
           ruption Additional Coverage will not increase                        (1) Paragraph 5.b. under Coverage B – Busi-
           the applicable Limit Of Insurance.                                       ness Personal Property is replaced by:
       (5) Data Restoration. We will pay up to $100,000                             b. Be your responsibility to maintain or insure
           for the reasonable and necessary cost to re-                                 according to the terms of your lease or
           search, replace or restore “electronic data”                                 rental agreement.
CMP-4101                                                           15
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-26
        (2) Paragraph 9. under Property Not Covered is                        g. If Loss Of Income And Extra Expense endorsement
            deleted.                                                             is shown in the Declarations, we will not pay for de-
        (3) Paragraphs 1.a. and 1.b. under Property Sub-                         lay in resuming operations due to the need to re-
                                                                                 construct or re-input data or programs on electronic
            ject To Limitations are deleted.
                                                                                 media and records, except as provided in this
        (4) Paragraph 2.e. of SECTION I — EXCLU-                                 Equipment Breakdown Extension Of Coverage.
            SIONS is replaced by the following:
                                                                              h. With respect to Service Interruption Additional Cov-
           e. The failure of power or other utility service                      erage above, we will not pay for an “accident”
              supplied to the described premises, if the                         caused by: fire; lightning; windstorm or hail; explo-
              failure occurs away from the described                             sion (except as specifically provided in Paragraph
              premises, except as provided in the Exten-                         1.c. of SECTION I — DEFINITIONS); smoke; aircraft
              sions of Coverage - Equipment Breakdown.                           or vehicles; riot or civil commotion; vandalism; sprin-
                Failure includes lack of sufficient capacity                     kler leakage; falling objects; weight of snow, ice or
                and reduction in supply.                                         sleet; freezing; collapse; flood or earth movement.
        (4) Paragraphs 2.a. and 2.d. of SECTION I —                           i.   Additional Conditions
            EXCLUSIONS are deleted.                                                (1) Suspension. When any “covered equipment” is
        (5) Paragraph 2.l. of SECTION I — EXCLUSIONS                                   found to be in or exposed to a dangerous condi-
            is replaced by the following:                                              tion, any of our representatives may immediately
                                                                                       suspend the insurance against loss to any
           l.   Other Types Of Loss                                                    property from an “accident” to that “covered
                (1) Wear and tear;                                                     equipment”. We can do this by mailing or deliv-
                                                                                       ering a written notice of suspension to your ad-
                (2) Rust or other corrosion, decay, deteri-                            dress as shown in the Declarations, or at the
                    oration, hidden or latent defect or any                            address where the equipment is located. Once
                    quality in property that causes it to                              suspended in this way, your insurance can be
                    damage or destroy itself;                                          reinstated only by an endorsement for that
                (3) Smog;                                                              “covered equipment.” If we suspend your insur-
                                                                                       ance, you will get a pro rata refund of premium.
                (4) Settling, cracking, shrinking or expan-                            But the suspension will be effective even if we
                    sion;                                                              have not yet made or offered a refund.
                (5) Nesting or infestation, or discharge or                        (2) Jurisdictional Inspections. If any property that
                    release of waste products or secre-                                is “covered equipment” under this Extension Of
                    tions, by insects, birds, rodents or other                         Coverage requires inspection to comply with
                    animals;                                                           state or municipal boiler and pressure vessel
                (6) The following causes of loss to per-                               regulations, we agree to perform such inspec-
                                                                                       tion on your behalf.
                    sonal property:
                    (a) Dampness or dryness of atmos-                              (3) Environmental, Safety And Efficiency Im-
                                                                                       provements. If “covered equipment” requires
                        phere, except as provided in the
                        Equipment Breakdown Extension                                  replacement due to an “accident”, we will pay
                        Of Coverage;                                                   your additional cost to replace with equipment
                                                                                       that is better for the environment, safer or more
                    (b) Changes in or extremes of tem-                                 efficient than the equipment being replaced.
                        perature, except as provided in the
                                                                                        However, we will not pay more than 125% of
                        Equipment Breakdown Extension
                        Of Coverage; or                                                 what the cost would have been to replace with
                                                                                        like kind and quality. This condition does not
                    (c) Marring or scratching.                                          increase any of the applicable limits. This con-
                But if an excluded cause of loss that is listed                         dition does not apply to any property to which
                in Paragraphs (1) through (6) above results                             actual cash value applies.
                in direct physical loss to Covered Property              23. Ordinance Or Law – Equipment Coverage
                by an “accident” to “covered equipment” we                    a. Subject to Paragraph b. below, if a Covered Cause Of
                will pay for that resulting loss.
                                                                                 Loss occurs to equipment that is Covered Property,
   f.   We will not pay under this Extension Of Coverage                         we will pay to repair or replace the equipment as
        for loss caused by:                                                      required by law.
        (1) A hydrostatic, pneumatic or gas pressure test                     b. If a Covered Cause Of Loss occurs to refrigeration
            of any boiler or pressure vessel; or                                 equipment that is Covered Property, we will pay:
        (2) An insulation breakdown test of any type of                            (1) The cost to reclaim the refrigerant as required
            electrical equipment.                                                      by law;
CMP-4101                                                            16
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-27
       (2) The cost to retrofit the equipment to use a non-                   from further damage at the time of and after that occur-
           CFC refrigerant as required by the Clean Air                       rence.
           Act of 1990, and any amendments thereto or                         a. As used in this extension of coverage, the term
           any other similar laws; and
                                                                                 loss means:
       (3) The increased cost to recharge the system                               (1) Direct physical loss to Covered Property
           with a non-CFC refrigerant.
                                                                                       caused by "fungi", wet or dry rot or bacteria,
       The amount we pay under this Extension Of Cov-                                  including the cost of removal of the "fungi", wet
       erage will not increase the applicable Limit Of In-                             or dry rot or bacteria;
       surance.                                                                    (2) The cost to tear out and replace any part of the
   c. We will not pay under this Extension Of Coverage                                 building or other property as needed to gain
      for the costs associated with the enforcement of                                 access to the "fungi", wet or dry rot or bacteria;
      any ordinance or law which requires any insured or                               and
      others to test for, monitor, clean up, remove, con-
                                                                                   (3) The cost of testing performed after removal,
      tain, treat, detoxify or neutralize, or in any way re-                           repair, replacement or restoration of the dam-
      spond to, or assess the effects of “pollutants”,                                 aged property is completed, provided there is a
      “fungi”, wet or dry rot, virus, bacteria or other mi-
                                                                                       reason to believe that "fungi", wet or dry rot or
      croorganisms.                                                                    bacteria are present.
   d. Loss to the equipment will be determined as follows:
                                                                              b. The most we will pay for Fungi, Wet Or Dry Rot
       (1) If the equipment is repaired or replaced, on the                      And Bacteria resulting from a “specified cause of
           described or another premises, we will not pay                        loss” is $10,000. Regardless of the number of lo-
           more than the lesser of:                                              cations or claims, this limit is the most we will pay
           (a) The amount you actually spend to repair                           for the total of all loss arising out of all occurrences
                                                                                 of “specified causes of loss” (other than fire or
               the equipment, but not for more than the
               amount it would cost to replace the equip-                        lightning) which take place in a 12-month period
               ment with equipment of the same kind and                          (starting with the beginning of the present annual
                                                                                 policy period). With respect to a particular occur-
               quality; or
                                                                                 rence of loss which results in “fungi”, wet or dry rot
           (b) The Limit Of Insurance shown in the Dec-                          or bacteria, we will not pay more than the same
               larations as applicable to the covered                            $10,000 for Fungi, Wet Or Dry Rot And Bacteria
               Building or Business Personal Property.                           resulting from a “specified cause of loss” even if
       (2) If the equipment is not repaired or replaced,                         the “fungi” wet or dry rot or bacteria continues to be
           we will not pay more than the lesser of:                              present or active, or recurs, in a later policy period.
           (a) The actual cash value of the equipment at                      c. The coverage provided under this extension of
               the time of loss; or                                              coverage does not increase the applicable Limit Of
                                                                                 Insurance on any Covered Property. If a particular
           (b) The Limit Of Insurance shown in the Dec-                          occurrence results in loss by "fungi", wet or dry rot
               larations as applicable to the Building or                        or bacteria, and other loss, we will not pay more,
               Business Personal Property.                                       for the total of all loss, than the applicable Limit Of
       (3) We will not pay for loss due to any ordinance                         Insurance on the affected Covered Property.
           or law that:                                                            If there is covered loss to Covered Property, not
           (a) You were required to comply with before                             caused by "fungi", wet or dry rot or bacteria, loss
               the loss, even if the equipment was undam-                          payment will not be limited by the terms of this ex-
               aged; and                                                           tension of coverage, except to the extent that "fungi",
                                                                                   wet or dry rot or bacteria causes an increase in the
           (b) You failed to comply with.
                                                                                   loss. Any such increase in the loss will be subject
   e. This Extension Of Coverage is not subject to the                             to the terms of this extension of coverage.
      terms of the Ordinance Or Law Exclusion, to the
      extent that such Exclusion would conflict with the                      d. The terms of this extension of coverage do not in-
      provisions of this Extension Of Coverage.                                  crease or reduce the coverage provided under the
                                                                                 Water Damage, Other Liquids, Powder Or Molten
24. Fungi, Wet Or Dry Rot And Bacteria
                                                                                 Material Damage or Collapse extensions of coverage.
   We will pay for loss by “fungi”, wet or dry rot or bacteria
   as described in Paragraphs a. and e. below only when                       e. The following applies only if Loss Of Income And
   the “fungi”, wet or dry rot or bacteria are the result of a                   Extra Expense coverage applies to the described
   “specified cause of loss” other than fire or lightning that                   premises and only if the suspension of "operations"
   occurs during the policy period and only if all reasona-                      satisfies all the terms and conditions of the Loss Of
   ble means were used to save and preserve the property                         Income And Extra Expense form.

CMP-4101                                                            17
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-28
       (1) If the loss which resulted in "fungi", wet or dry                      percentage shown in the Declarations to provide for
           rot or bacteria does not in itself necessitate a                       seasonal variations.
           suspension of "operations", but such suspen-
                                                                             b. This increase will apply only if the Limit Of Insur-
           sion is necessary due to loss to property
           caused by "fungi", wet or dry rot or bacteria,                       ance shown for Coverage B – Business Personal
           then our payment under Loss Of Income And                            Property in the Declarations is at least 100% of
           Extra Expense is limited to the amount of loss                       your average monthly values during the lesser of:
           and/or expense sustained in a period of not                            (1) The 12 months immediately preceding the date
           more than 30 days. The days need not be                                    the loss occurs; or
           consecutive.
                                                                                  (2) The period of time you have been in business as
       (2) If a covered suspension of "operations" was                                of the date the loss occurs.
           caused by loss other than "fungi", wet or dry
           rot or bacteria, but remediation of "fungi", wet             SECTION I — DEDUCTIBLES
           or dry rot or bacteria prolongs the "period of
           restoration", we will pay for loss and/or ex-                1. We will not pay for loss in any one occurrence until the
           pense sustained during the delay (regardless                    amount of loss exceeds the Basic Deductible shown in
           of when such a delay occurs during the "period                  the Declarations. We will then pay the amount of loss
           of restoration"), but such coverage is limited to               in excess of the Basic Deductible up to the applicable
           30 days. The days need not be consecutive.                      Limit Of Insurance of SECTION I — PROPERTY.

SECTION I — LIMITS OF INSURANCE                                         2. Regardless of the amount of the Basic Deductible, the
                                                                           most we will deduct from any loss under a coverage for
1. Unless otherwise stated, the most we will pay for loss                  which a Special Deductible is shown in the Declarations
   in any one occurrence is the applicable Limit Of Insur-                 is the amount of the Special Deductible shown for that
   ance of SECTION I — PROPERTY shown in the Dec-                          coverage.
   larations.
                                                                             The Special Deductibles will not increase the Basic
2. Inflation Coverage                                                        Deductible shown in the Declarations. The Special De-
                                                                             ductibles will be used to satisfy the requirements of the
   If the Declarations indicate that Inflation Coverage ap-
   plies then the Limits Of Insurance shown in the Decla-                    Basic Deductible in the Declarations.
   rations for Coverage A – Buildings and Coverage B                    3. No deductible applies to the following Extensions Of
   – Business Personal Property will adjust as deter-                      Coverage:
   mined below during the term of this policy at the same
   rate as the Inflation Coverage Index shown in the Dec-                    a. Fire Department Service Charge;
   larations for each coverage.                                              b. Fire Extinguisher Systems Recharge Expense; and
   The most we will pay for loss in any one occurrence is                    c. Arson Reward.
   the adjusted applicable Limit Of Insurance on the date
                                                                        SECTION I — CONDITIONS
   of that occurrence.
   To determine a limit on a given date:                                1. Property Loss Conditions
   a. Divide the applicable Inflation Coverage Index on                      a. Abandonment
      that date by the Inflation Coverage Index as shown                          There can be no abandonment of any property to us.
      in the Declarations or as amended as described
      below; then                                                            b. Appraisal
                                                                                  In case you and we shall fail to agree as to the actual
   b. Multiply the resulting factor by the applicable Limit
                                                                                  cash value or the amount of loss, then, on the written
      Of Insurance.                                                               request of either, each shall select a competent and
   The Limits Of Insurance will not be reduced to less                            disinterested appraiser and notify the other of the
   than the amounts shown in the Declarations.                                    appraiser selected within 20 days of the request.
                                                                                  Where the request is accepted, the appraisers shall
   If during the term of this policy the Limit Of Insurance                       first select a competent and disinterested umpire; and
   for Coverage A – Buildings or Coverage B – Busi-                               failing for 15 days to agree upon the umpire, then, on
   ness Personal Property is changed at your request,                             your or our request, the umpire shall be selected by a
   the applicable Inflation Coverage Index as of the effec-                       judge of a court of record in the state in which the
   tive date shown in the Declarations is amended to co-                          property covered is located.
   incide with the effective date of such change.
                                                                                  Appraisal proceedings are informal unless you and
3. Business Personal Property Limit – Seasonal                                    we mutually agree otherwise. For purposes of this
   Increase                                                                       section, "informal" means that no formal discovery
   a. The Limit Of Insurance for Coverage B – Business                            shall be conducted, including depositions, inter-
      Personal Property will automatically increase by the                        rogatories, requests for admission, or other forms

CMP-4101                                                           18
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-29
       of formal civil discovery, no formal rules of evi-                              (h) Cooperate with us in the investigation or
       dence shall be applied, and no court reporter shall                                 settlement of the claim.
       be used for the proceedings.                                                    (i) Resume all or part of your “operations” as
       The appraisers shall then appraise the loss, stating                                quickly as possible.
       separately actual cash value and loss to each item;                        (2) We may examine any insured under oath,
       and, failing to agree, shall submit their differences,
                                                                                      while not in the presence of any other insured
       only, to the umpire. An award in writing, so item-                             and at such times as may be reasonably re-
       ized, of any two when filed with us shall determine                            quired, about any matter relating to this insur-
       the amount of actual cash value and loss.
                                                                                      ance or the claim, including an insured’s books
       Each appraiser shall be paid by the party selecting                            and records. In the event of an examination,
       him or her and the expenses of appraisal and um-                               an insured’s answers must be signed.
       pire shall be paid by the parties equally.                            d. Legal Action Against Us
       In the event of a government-declared disaster, as de-
                                                                                  No one may bring a legal action against us under
       fined in the Government Code, appraisal may be re-                         this insurance unless:
       quested by either you or us but shall not be compelled.
                                                                                  (1) There has been full compliance with all of the
   c. Duties In The Event Of Loss                                                     terms of this insurance; and
       (1) You must see that the following are done in the
                                                                                  (2) The action is brought within 2 years after the
           event of loss to Covered Property:                                         date on which the accidental direct physical
           (a) Notify the police if a law may have been                               loss occurred.
               broken.                                                       e. Loss Payment
           (b) Give us prompt notice of the loss. Include
                                                                                  In the event of loss covered by this policy:
               a description of the property involved.
                                                                                  (1) At our option, we will either:
           (c) As soon as possible, give us a description
               of how, when and where the loss occurred.                               (a) Pay the value of lost or damaged property;
           (d) Take all reasonable steps to protect the                                (b) Pay the cost of repairing or replacing the
               Covered Property from further damage,                                       lost or damaged property;
               and keep a record of your emergency                                     (c) Take all or any part of the property at an
               and temporary repair expenses neces-                                        agreed or appraised value; or
               sary to protect the Covered Property, for
               consideration in the settlement of the                                  (d) Repair, rebuild or replace the property with
               claim. This will not increase the Limits Of                                 other property of like kind and quality.
               Insurance of SECTION I — PROPERTY.                                      We will determine e.(1)(a) in accordance with
               However, we will not pay for any subse-                                 the applicable terms of Paragraph e.(4) below
               quent loss resulting from a cause of loss                               or any applicable provision which amends or
               that is not a Covered Cause Of Loss. Also,                              supersedes the terms of Paragraph e.(4) be-
               if feasible, set the damaged property aside                             low.
               and in the best possible order for examina-
               tion.                                                              (2) We will give notice of our intentions within 30
                                                                                      days after we receive the sworn proof of loss.
           (e) At our request, give us complete invento-
               ries of the damaged and undamaged                                  (3) We will not pay you more than your lawful fi-
               property. Include quantities, costs, values                            nancial interest in the Covered Property.
               and amount of loss claimed.                                        (4) Except as provided in Paragraphs (b) through
           (f) As often as may be reasonably required,                                (e) below, we will determine the value of Cov-
               permit us to inspect the property proving the                          ered Property as follows:
               loss and examine your books and records.                                (a) At replacement cost without deduction for
               Also permit us to take samples of dam-                                      depreciation, as of the time of loss, subject to
               aged and undamaged property for inspec-                                     the following:
               tion, testing and analysis, and permit us to                                 i.    We will pay the cost to repair or re-
               make copies from your books and records.                                           place, after application of the deducti-
           (g) Send us a signed, sworn proof of loss con-                                         ble and without deduction for
               taining the information we request to inves-                                       depreciation, but not more than the
               tigate the claim. You must do this within 60                                       least of the following amounts:
               days after our request. We will supply you                                         1) The Limit Of Insurance under
               with the necessary forms.                                                             SECTION I — PROPERTY that


CMP-4101                                                           19
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-30
                        applies to the lost or damaged                                             not to exceed the lesser of the replace-
                        property;                                                                  ment cost of the property or the applica-
                    2) The cost to replace, on the de-                                             ble Limit Of Insurance.
                       scribed premises, the lost or dam-                                          With respect to this provision, property
                       aged property with other property                                           used in your business that you lease
                       of comparable material, quality                                             from others or rent from others, or that
                       and used for the same purpose; or                                           is loaned to you, is not considered
                    3) The amount that you actually spend                                          property of others.
                       that is necessary to repair or replace                                      Under Personal Property Off Premises
                       the lost or damaged property.                                               and Property Of Others of SECTION I
                    If a building is rebuilt at a new premises,                                    — EXTENSIONS OF COVERAGE,
                    the cost is limited to the cost which                                          the value of property of others in your
                    would have been incurred had the build-                                        care, custody or control will be deter-
                    ing been built at the described premises.                                      mined in accordance with Paragraph
               ii. We will not pay on a replacement cost                                           e.(4)(a) above;
                   basis for any loss until the lost or dam-                                 ii. Household contents, except personal
                   aged property is actually repaired or re-                                     property in apartments or rooms fur-
                   placed. Prior to such repair or                                               nished by you as landlord;
                   replacement, we will pay the actual
                   cash value of the lost or damaged                                         iii. Manuscripts;
                   property. If the actual cash value does                                   iv. Works of art, antiques or rare articles,
                   not exhaust the applicable limit of in-                                       including etchings, pictures, statuary,
                   surance, we will then pay the difference                                      marble, bronzes, porcelain and bric-a-
                   between the actual cash value and the                                         brac; and
                   replacement cost, provided that the re-
                   pair or replacement is completed:                                         v. Used or second-hand merchandise
                                                                                                held in storage or for sale.
                    1) Within 12 months after we pay the
                       actual cash value; or                                                 We will not pay more for loss in any one
                                                                                             occurrence than the lesser of:
                    2) Within 24 months after we pay the
                       actual cash value if the loss or dam-                                 i.    The Limit Of Insurance under SEC-
                       age relates to a state of emergency                                         TION I — PROPERTY that applies to
                                                                                                   the lost or damaged property; or
                       as described in Section 8558 of the
                       Government Code;                                                      ii. The actual cash value of the lost or
                                                                                                 damaged property as of the time of loss.
                    unless we extend the time period for
                    good cause.                                                         (c) Glass at the cost of replacement with safety
                                                                                            glazing material if required by law.
                    Nothing in this Paragraph ii. consti-
                    tutes a waiver of our right to deny the                             (d) Tenants’ improvements and betterments at:
                    claim for any valid reason or to restrict
                                                                                             i.    Replacement cost in accordance with
                    payment in cases of suspected fraud.                                           the terms set forth in Paragraph (4)(a)ii.
               iii. The cost to repair, rebuild or replace                                         above;
                    does not include the increased cost at-                                  ii. A proportion of your original cost if you
                    tributable to enforcement of any ordi-                                       do not make repairs as soon as rea-
                    nance     or    law    regulating  the
                                                                                                 sonably possible. We will determine
                    construction, use or repair of any                                           the proportionate value as follows:
                    property.
                                                                                                   1) Multiply the original cost by the
           (b) The following property at actual cash value                                            number of days from the loss to
               as of the time of loss:                                                                the expiration of the lease; and
               i.   Property of others, plus the cost of labor,                                    2) Divide the amount determined in 1)
                    materials, or services furnished or ar-                                           above by the number of days from
                    ranged by you on such property. How-
                                                                                                      the installation of improvements to
                    ever, if an item(s) of personal property of                                       the expiration of the lease.
                    others is subject to a written contract
                    which governs your liability for loss to                                       If your lease contains a renewal option,
                    that item(s), then valuation of that item(s)                                   the expiration of the renewal option period
                    will be based on the amount for which                                          will replace the expiration of the lease in
                    you are liable under such contract, but                                        this procedure; or

CMP-4101                                                            20
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-31
               iii. Nothing if others pay for repairs or re-                            proportion to the interest of the owner of the
                    placement.                                                          adjoining building. However, if you elect to re-
                                                                                        pair or replace your building and the owner of
           (e) Applicable only to Accounts Receivable:                                  the adjoining building elects not to repair or re-
               i.    If you cannot accurately establish the                             place that building, we will pay you the full value
                     amount of accounts receivable out-                                 of the loss to the party wall, subject to all appli-
                     standing as of the time of loss:                                   cable policy provisions including Limits Of In-
                                                                                        surance and all other provisions of this Loss
                     1) We will determine the total of the                              Payment Condition. Our payment under the
                        average monthly amounts of ac-                                  provisions of this paragraph does not alter any
                        counts receivable for the 12 months                             right of subrogation we may have against any
                        immediately preceding the month in                              entity, including the owner or insurer of the ad-
                        which the loss occurs; and                                      joining building, and does not alter the terms of
                                                                                        the Transfer Of Rights Of Recovery Against
                     2) We will adjust that total for any                               Others To Us Condition in this policy.
                        normal fluctuations in the amount
                                                                                        A party wall is a wall that separates and is
                        of accounts receivable for the                                  common to adjoining buildings that are owned
                        month in which the loss occurred                                by different parties.
                        or for any demonstrated variance
                        from the average for that month.                      f.   Recovered Property

               ii.   The following will be deducted from the                       If either you or we recover any property after loss
                     total amount of accounts receivable,                          settlement, that party must give the other prompt
                     however that amount is established:                           notice. At your option, you may retain the property.
                                                                                   But then you must return to us the amount we
                     1) The amount of the accounts for
                                                                                   paid to you for the property. We will pay recovery
                        which there is no loss;
                                                                                   expenses and the expenses to repair the recov-
                     2) The amount of the accounts that                            ered property, subject to the Limits Of Insurance of
                        you are able to re-establish or col-                       SECTION I — PROPERTY.
                        lect;
                                                                              g. Vacancy
                     3) An amount to allow for probable
                        bad debts that you are normally                            (1) Description Of Terms
                        unable to collect; and                                          (a) As used in this Vacancy Condition, the
                     4) All unearned interest and service                                   term building and the term vacant have the
                        charges.                                                            meanings set forth in Paragraphs i. and ii.
       (5) A payment for loss to personal property of others                                below:
           may be provided to you on behalf of the own-                                      i.    When this policy is issued to a tenant,
           ers of the property. We may adjust losses with                                          and with respect to that tenant’s inter-
           the owners of lost or damaged property if other                                         est in Covered Property, building
           than you. If we pay the owners, such payments
                                                                                                   means the unit or suite rented or
           will satisfy your claims against us for the own-
           ers’ property.                                                                          leased to the tenant. Such building is
                                                                                                   vacant when it does not contain
           We will not pay the owners more than their fi-                                          enough Business Personal Property to
           nancial interest in the Covered Property.                                               conduct customary operations.
       (6) We may elect to defend you against suits aris-                                    ii. When this policy is issued to the owner
           ing from claims of owners of property. We will                                        or general lessee of a building, build-
           do this at our expense.
                                                                                                 ing means the entire building. Such
       (7) We will pay for covered loss within 30 days af-                                       building is vacant unless at least 31%
           ter we receive the sworn proof of loss, provided                                      of its total square footage is:
           you have complied with all of the terms of this                                         1) Rented to a lessee or sub-lessee
           policy, and                                                                                and used by the lessee or sub-
           (a) We have reached agreement with you on                                                  lessee to conduct its customary
               the amount of loss; or                                                                 operations; and/or
           (b) An appraisal award has been made.                                                   2) Used by the building owner to
       (8) In settling covered losses involving a party                                               conduct customary operations.
           wall, we will pay a proportion of the loss to the                            (b) Buildings under construction or renovation
           party wall based on your interest in the wall in                                 are not considered vacant.

CMP-4101                                                            21
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-32
       (2) Vacancy Provisions                                                          All of the terms of this policy will then apply di-
           If the building where loss occurs has been va-                              rectly to the mortgageholder.
           cant for more than 60 consecutive days before                          (5) If we pay the mortgageholder for any loss and
           that loss occurs:                                                          deny payment to you because of your acts or
           (a) We will not pay for any loss caused by any                             because you have failed to comply with the
                                                                                      terms of this policy:
               of the following even if they are Covered
               Causes Of Loss:                                                        (a) The mortgageholder’s rights under the
                                                                                          mortgage will be transferred to us to the
               i.   Vandalism;                                                            extent of the amount we pay; and
               ii. Sprinkler leakage, unless you have                                 (b) The mortgageholder’s right to recover the
                   protected the system against freezing;                                 full amount of the mortgageholder’s claim
               iii. Building glass breakage;                                              will not be impaired.
               iv. Water damage;                                                      At our option, we may pay to the mortgageholder
                                                                                      the whole principal on the mortgage plus any
               v. Theft; or                                                           accrued interest. In this event, your mortgage
               vi. Attempted theft.                                                   and note will be transferred to us and you will
                                                                                      pay your remaining mortgage debt to us.
           (b) With respect to Covered Causes Of Loss
               other than those listed in Paragraphs (a)i.                        (6) If we cancel this policy, we will give written no-
               through (a)vi. above, we will reduce the                               tice to the mortgageholder at least:
               amount we would otherwise pay for the                                   (a) 10 days before the effective date of can-
               loss by 15%.                                                                cellation if we cancel for your nonpayment
2. Property General Conditions                                                             of premium; or
   a. Control Of Property                                                              (b) 30 days before the effective date of can-
                                                                                           cellation if we cancel for any other reason.
       Any act or neglect of any person other than you
       beyond your direction or control will not affect this                      (7) If we elect not to renew this policy, we will give
       insurance.                                                                     written notice to the mortgageholder at least 10
                                                                                      days before the expiration date of this policy.
       The breach of any SECTION I condition at any one
       or more described premises will not affect cover-                     c. No Benefit To Bailee
       age at any described premises where, at the time                           No person or organization, other than you, having
       of loss, the breach of condition does not exist.                           custody of Covered Property will benefit from this
   b. Mortgageholders                                                             insurance.
       (1) The term “mortgageholder” includes trustee.                       d. Policy Period, Coverage Territory
       (2) We will pay for covered loss to buildings or                         Under SECTION I — PROPERTY:
           structures to each mortgageholder shown in                           (1) We cover loss commencing:
           the Declarations in their order of precedence,
                                                                                    (a) During the policy period shown in the Dec-
           as interests may appear.
                                                                                        larations; and
       (3) The mortgageholder has the right to receive
                                                                                    (b) Within the coverage territory or, with respect
           loss payment even if the mortgageholder has                                  to property in transit, while it is between
           started foreclosure or similar action on the                                 points in the coverage territory.
           building or structure.
                                                                                (2) The coverage territory is:
       (4) If we deny your claim because of your acts or
           because you have failed to comply with the                               (a) The United States of America (including its
           terms of this policy, the mortgageholder will                                territories and possessions);
           still have the right to receive loss payment if                          (b) Puerto Rico; and
           the mortgageholder:
                                                                                    (c) Canada.
           (a) Pays any premium due under this policy at
               our request if you have failed to do so;                 SECTION I — DEFINITIONS

           (b) Submits a signed, sworn proof of loss with-              1. “Accident” means direct physical loss as follows:
               in 60 days after receiving notice from us of                  a. Mechanical breakdown, including rupture or burst-
               your failure to do so; and                                       ing caused by centrifugal force;
           (c) Has notified us of any change in owner-                       b. Artificially generated electric current, including
               ship, occupancy or substantial change in                         electric arcing, that disturbs electrical devices, ap-
               risk known to the mortgageholder.                                pliances or wires;

CMP-4101                                                           22
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-33
    c. Explosion of steam boilers, steam pipes, steam                     5. “Electronic data” means information, facts or computer
       engines or steam turbines owned or leased by you,                     programs stored as or on, created or used on, or
       or operated under your control;                                       transmitted to or from computer software (including
    d. Loss to steam boilers, steam pipes, steam engines                     systems and applications software), on hard or floppy
       or steam turbines caused by any condition or event                    disks, CD-ROMs, tapes, drives, cells, data processing
       inside such equipment; or                                             devices or any other repositories of computer software
    e. Loss to hot water boilers or other water heating                      which are used with electronically controlled equip-
       equipment, air conditioning units or refrigerating                    ment. The term computer programs, referred to in the
       units caused by any condition or event inside such                    foregoing description of electronic data, means a set of
       boilers or equipment.                                                 related electronic instructions which direct the opera-
    “Accident” does not mean any defect, programming er-                     tions and functions of a “computer” or device connected
    ror, programming limitation, computer virus, malicious                   to it, which enable the “computer” or device to receive,
    code, loss of “electronic data”, loss of access, loss of                 process, store, retrieve or send data.
    use, loss of functionality or other condition within or in-           6. “Executive officer” means a person holding any of the
    volving “electronic data” of any kind.                                   officer positions created by your charter, constitution,
2. “Computer” means:                                                         by-laws or any other similar governing document.
    a. Programmable electronic equipment that is used to                  7. “Fungi” means any type or form of fungus, including mold
       store, retrieve and process data; and                                 or mildew, and any mycotoxins, spores, scents or by-
                                                                             products produced or released by fungi.
    b. Associated peripheral equipment that provides
       communication, including input and output func-                    8. “Hazardous substance” means any substance that is
       tions such as printing and auxiliary functions such                   hazardous to health or has been declared to be haz-
       as data transmission.                                                 ardous to health by a governmental agency.
    “Computer” does not include those used to operate                     9. “Manager” means a person serving in a directorial ca-
    production type machinery or equipment.                                  pacity for a limited liability company.
3. “Counterfeit money” means an imitation of “money”                      10. “Member” means an owner of a limited liability company
   that is intended to deceive and to be taken as genuine.                    represented by its membership interest, who also may
                                                                              serve as a “manager”.
4. “Covered equipment” means Covered Property built to
   operate under vacuum or pressure, other than weight                    11. “Money” means:
   of contents, or used for the generation, transmission or                    a. Currency, coins and bank notes in current use and
   utilization of energy.                                                         having a face value; and
    None of the following is “covered equipment”:                              b. Travelers checks, register checks and money or-
    a. Structure, foundation, cabinet, compartment or air                         ders held for sale to the public.
       supported structure or building;                                   12. “Operations” means your business activities occurring
    b. Insulating or refractory material;                                     at the described premises.
    c. Sewer piping, underground vessels or piping, or                    13. “Perishable goods” means personal property main-
       piping forming a part of a sprinkler system;                           tained under controlled conditions for its preservation,
                                                                              and susceptible to loss or damage if the controlled
    d. Water piping other than boiler feedwater piping,                       conditions change.
       boiler condensate return piping or water piping
       forming a part of a refrigerating or air conditioning              14. “Pollutants” means any solid, liquid, gaseous or ther-
       system;                                                                mal irritant or contaminant, including smoke, vapor,
                                                                              soot, fumes, acids, alkalis, chemicals and waste.
    e. Vehicle, aircraft, floating vessel or any equipment                    Waste also includes materials to be recycled, recondi-
       mounted on such vehicle, aircraft or floating vessel.                  tioned or reclaimed.
       However, any property that is stationary, perma-
       nently installed at a described premises and that                  15. “Securities” means negotiable and non-negotiable in-
       receives electrical power from an external power                       struments or contracts representing either “money” or
       supplier will not be considered a vehicle, aircraft or                 other property and includes:
       floating vessel;                                                        a. Tokens, tickets, revenue and other stamps (whether
    f.   Satellite, spacecraft or any equipment mounted on                        represented by actual stamps or unused value in a
         a satellite or spacecraft;                                               meter) in current use; and
    g. Dragline, excavation equipment or construction                          b. Evidences of debt issued in connection with credit or
       equipment; or                                                              charge cards, which cards are not issued by you;
    h. Equipment manufactured by you for sale.                                 but does not include “money”.

CMP-4101                                                             23
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-34
16. “Sinkhole collapse” means the sudden sinking or col-                  20. “Utility service equipment” means non-covered property,
    lapse of land into underground empty spaces created                       of a type that otherwise meets the definition of “cov-
    by the action of water on limestone or dolomite. This                     ered equipment”, that is owned by a utility, landlord,
    cause of loss does not include:                                           landlord’s utility or other supplier who provides you with
    a. The cost of filling sinkholes; or                                      any of the following services:
    b. Sinking or collapse of land into man-made under-                        a. Internet access, wide area network, telecommuni-
       ground cavities.                                                           cations or data transmission services;
17. “Specified causes of loss” means the following:                            b. Water, electricity, natural gas, steam, heating, air
    Fire; lightning; explosion; windstorm or hail; smoke; air-                    conditioning, refrigeration or compressed air ser-
    craft or vehicles; riot or civil commotion; vandalism; leak-                  vices; or
    age from fire extinguishing equipment; “sinkhole
                                                                               c. Waste disposal services;
    collapse”; “volcanic action”; falling objects; weight of
    snow, ice or sleet; water damage.                                          to the described premises.
    a. Falling objects does not include loss to:                          21. “Valuable papers and records” means inscribed, printed
        (1) Personal property in the open; or                                 or written:
        (2) The interior of a building or structure, or prop-                  a. Documents;
            erty inside a building or structure, unless the
            roof, an outside wall, or outside building glass                   b. Manuscripts; and
            of the building or structure is first damaged by                   c. Records;
            a falling object.
                                                                               including abstracts, books, deeds, drawings, films,
    b. Water damage, meaning only abrupt accidental
                                                                               maps or mortgages.
       discharge or leakage of water or steam as the di-
       rect result of the abrupt rupture of any part of a                      But “valuable papers and records” does not mean
       plumbing system or appliance (other than a sump                         “money”, “securities” or “electronic data”.
       system including its related equipment and parts)
       containing water or steam.                                         22. “Volcanic action” means accidental direct physical loss
                                                                              resulting from the eruption of a volcano when the loss
18. “State Farm Companies” means one or more of the                           is caused by:
    following:
                                                                               a. Airborne volcanic blast or airborne shock waves;
    a. State Farm Mutual Automobile Insurance Company;
    b. State Farm Fire and Casualty Company; and                               b. Ash, dust or particulate matter; or

    c. Subsidiaries or affiliates of either a. or b. above.                    c. Lava flow.
19. “Stock” means merchandise held in storage or for sale,                     We will not pay for the cost to remove ash, dust or par-
    raw materials and in-process or finished goods, includ-                    ticulate matter that does not cause accidental direct
    ing supplies used in their packing or shipping.                            physical loss to Covered Property.

                                                       SECTION II — LIABILITY

Coverage L – Business Liability                                                a. The amount we will pay for damages is limited as de-
                                                                                  scribed in SECTION II — LIMITS OF INSURANCE;
1. When a Limit Of Insurance is shown in the Declara-                             and
   tions for Coverage L – Business Liability, we will pay                      b. Our right and duty to defend end when we have
   those sums that the insured becomes legally obligated                          used up the applicable Limit Of Insurance in the
   to pay as damages because of “bodily injury”, “property                        payment of judgments or settlements or medical
   damage” or “personal and advertising injury” to which                          expenses.
   this insurance applies. We will have the right and duty
   to defend the insured by counsel of our choice against                      No other obligation or liability to pay sums or perform
   any “suit” seeking those damages. However, we will                          acts or services is covered unless explicitly provided
   have no duty to defend the insured against any “suit”                       for under Section II – Supplementary Payments.
   seeking damages for “bodily injury”, “property damage”                 2. This insurance applies:
   or “personal and advertising injury”, to which this insur-
   ance does not apply. We may, at our discretion, inves-                      a. To “bodily injury” and “property damage” only if:
   tigate any “occurrence” or offense and settle any claim                          (1) The “bodily injury” or “property damage” is
   or “suit” with or without the insured’s consent, for any                             caused by an “occurrence” that takes place in
   reason and at any time. But:                                                         the “coverage territory”;


CMP-4101                                                             24
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-35
        (2) The “bodily injury” or “property damage” occurs                   c. The premium for bonds to release attachments, but
            during the policy period; and                                        only for bond premiums within our Limit Of Insur-
        (3) Prior to the policy period, no insured listed un-                    ance. We do not have to furnish, finance, arrange
            der Paragraph 1.a. of SECTION II — WHO IS                            for, guarantee or collateralize these bonds.
            AN INSURED and no “employee” authorized                           d. All reasonable expenses incurred by the insured at our
            by you to give or receive notice of an “occur-
                                                                                 request to assist us in the investigation or defense of
            rence” or claim, knew that the “bodily injury” or
            “property damage” had occurred, in whole or in                       the claim or “suit”, including actual loss of earnings up
            part. If such a listed insured or authorized                         to $250 a day because of time off from work.
            “employee” knew, prior to the policy period,                      e. Any cost taxed against the insured in the “suit”, ex-
            that the “bodily injury” or “property damage”                        cept for attorney fees and expenses.
            occurred, then any continuation, change or re-
            sumption of such “bodily injury” or “property                     f.   Prejudgment interest awarded against the insured
            damage” during or after the policy period will                         on that part of the judgment we pay. If we make an
            be deemed to have been known before the                                offer to pay the Limit Of Insurance, we will not pay
            policy period.                                                         any prejudgment interest based on that period of
    b. To “personal and advertising injury” caused by an                           time after the offer.
       offense arising out of your business, but only if the                  g. All interest on the full amount of any judgment that
       offense was committed in the “coverage territory”                         accrues after entry of the judgment and before we
       during the policy period.                                                 have paid, offered to pay, or deposited in court the
3. “Bodily injury” or “property damage” which occurs during                      part of the judgment that is within our Limit Of In-
   the policy period and was not, prior to the policy period,                    surance.
   known to have occurred by any insured listed under                         These payments will not reduce the Limit Of Insurance.
   Paragraph 1.a. of SECTION II — WHO IS AN IN-
   SURED or any “employee” authorized by you to give or                  2. If we defend an insured against a “suit” and an indem-
   receive notice of an “occurrence” or claim, includes any                 nitee of the insured is also named as a party to the
   continuation, change or resumption of “bodily injury” or                 “suit”, we will defend that indemnitee if all of the follow-
   “property damage” after the end of the policy period.                    ing conditions are met:
4. “Bodily injury” or “property damage” will be deemed to                     a. The “suit” against the indemnitee seeks damages
   have been known to have occurred at the earliest time                         for which the insured has assumed the liability of
   when any insured listed under Paragraph 1.a. of SEC-                          the indemnitee in a contract or agreement that is
   TION II — WHO IS AN INSURED or any “employee”                                 an “insured contract”;
   authorized by you to give or receive notice of an “oc-
                                                                              b. This insurance applies to such liability assumed by
   currence” or claim:
                                                                                 the insured;
    a. Reports all, or any part, of the “bodily injury” or
                                                                              c. The obligation to defend, or the cost of the defense
       “property damage” to us or any other insurer;
                                                                                 of, that indemnitee, has also been assumed by the
    b. Receives a written or verbal demand or claim for                          insured in the same “insured contract”;
       damages, or other relief, because of the “bodily in-
       jury” or “property damage”; or                                         d. The allegations in the “suit” and the information we
                                                                                 know about the “occurrence” or offense are such that
    c. Becomes aware by any other means that “bodily                             no conflict appears to exist between the interests of
       injury” or “property damage” has occurred or has                          the insured and the interests of the indemnitee;
       begun to occur.
                                                                              e. The indemnitee and the insured ask us to conduct and
5. Damages because of “bodily injury” include damages                            control the defense of that indemnitee against such
   claimed by any person or organization for care, loss of
                                                                                 “suit” and agree that we can assign the same counsel
   services or death resulting at any time from the “bodily                      to defend the insured and the indemnitee; and
   injury”.
                                                                              f.   The indemnitee:
Section II – Supplementary Payments
                                                                                   (1) Agrees in writing to:
1. We will pay, with respect to any claim we investigate or
   settle, or any “suit” against an insured we defend:                                  (a) Cooperate with us in the investigation, set-
                                                                                            tlement or defense of the “suit”;
    a. All expenses we incur.
                                                                                        (b) Immediately send us copies of any de-
    b. Up to $250 for cost of bail bonds required because                                   mands, notices, summonses or legal pa-
       of accidents or traffic law violations arising out of                                pers received in connection with the “suit”;
       the use of any vehicle to which Coverage L –
       Business Liability for “bodily injury” applies. We                               (c) Notify any other insurer whose coverage is
       do not have to furnish these bonds.                                                  available to the indemnitee; and

CMP-4101                                                            25
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-36
            (d) Cooperate with us with respect to coordi-                          because of “bodily injury” or “property damage”,
                nating other applicable insurance available                        provided:
                to the indemnitee; and                                             (1) Liability to such party for, or for the cost of, that
        (2) Provides us with written authorization to:                                 party’s defense has also been assumed in the
            (a) Obtain records and other information related                           same “insured contract”; and
                to the “suit”; and                                                 (2) Such attorney fees and litigation expenses are
            (b) Conduct and control the defense of the in-                             for defense of that party against a civil or alter-
                                                                                       native dispute resolution proceeding in which
                demnitee in such “suit”.
                                                                                       damages to which this insurance applies are
3. So long as the conditions in Paragraph 2. above are met,                            alleged.
   attorneys’ fees incurred by us in the defense of that in-
   demnitee, necessary litigation expenses incurred by us                3. Liquor Liability
   and necessary litigation expenses incurred by the indem-                   a. “Bodily injury” or “property damage” for which any
   nitee at our request will be paid as Supplementary Pay-                       insured may be held liable by reason of:
   ments. Notwithstanding the provisions of Paragraph 2.b.                         (1) Causing or contributing to the intoxication of
   in Section II – Exclusions, such payments will not be
                                                                                       any person;
   deemed to be damages for “bodily injury” and “property
   damage” and will not reduce the Limits Of Insurance.                            (2) The furnishing of alcoholic beverages to a per-
                                                                                       son under the legal drinking age or under the
    Our obligation to defend an insured’s indemnitee and                               influence of alcohol; or
    to pay for attorneys’ fees and necessary litigation ex-
    penses as Supplementary Payments ends when:                                    (3) Any statute, ordinance or regulation relating to
                                                                                       the sale, gift, distribution or use of alcoholic
    a. We have used up the applicable Limit Of Insurance                               beverages.
       in the payment of judgments or settlements; or
                                                                              b. This exclusion applies only if you:
    b. The conditions set forth above, or the terms of the
       agreement described in Paragraph 2.f. above are                             (1) Manufacture, sell or distribute alcoholic bev-
       no longer met.                                                                  erages; or
Section II – Exclusions                                                            (2) Serve or furnish alcoholic beverages:

Applicable to Coverage L – Business Liability, this insur-                              (a) As a regular part of your business;
ance does not apply to:                                                                 (b) For a charge whether or not such activity:
1. Expected Or Intended Injury                                                               i.    Requires a license; or
    a. “Bodily injury” or “property damage” expected or in-                                  ii. Is for the purpose of financial gain or
       tended to cause harm as would be expected by a                                            livelihood; or
       reasonable person; or
                                                                                        (c) Without a charge, if a license is required
    b. “Bodily injury” or “property damage” which is the                                    for such activity.
       result of willful and malicious, or criminal acts of
                                                                                   This exclusion applies even if the claims allege
       the insured.
                                                                                   negligence or other wrongdoing in the supervision,
    This exclusion does not apply to “bodily injury” or                            hiring, employment, training or monitoring of others
    “property damage” resulting from the use of reasonable                         by an insured, or providing or failing to provide
    force to protect persons or property.                                          transportation with respect to any person that may
                                                                                   be under the influence of alcohol if the “occur-
2. Contractual Liability
                                                                                   rence” which caused the “bodily injury” or “property
    “Bodily injury” or “property damage” for which the in-                         damage”, or the offense which caused the “per-
    sured is obligated to pay damages by reason of the                             sonal and advertising injury”, described in Para-
    assumption of liability in a contract or agreement. This                       graph a.
    exclusion does not apply to liability for damages:
                                                                         4. Workers’ Compensation And Similar Laws
    a. That the insured would have in the absence of the
                                                                              Any obligation of the insured under a workers’ com-
       contract or agreement; or
                                                                              pensation, disability benefits or unemployment com-
    b. Assumed in a contract or agreement that is an                          pensation law or any similar law.
       “insured contract”, provided the “bodily injury” or
                                                                         5. Employer’s Liability
       “property damage” occurs subsequent to the ex-
       ecution of the contract or agreement. Solely for                       a. “Bodily injury” to:
       the purposes of liability assumed in an “insured                            (1) An “employee” or a former “employee” of the
       contract”, reasonable attorney fees and neces-                                  insured arising out of and in the course of:
       sary litigation expenses incurred by or for a party
       other than an insured are deemed to be damages                                   (a) Employment by the insured; or

CMP-4101                                                            26
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-37
           (b) Performing duties related to the conduct of                                  building, or equipment that is used to heat
               the insured’s business; or                                                   water for personal use, by the building’s oc-
       (2) The “spouse”, child, parent, brother or sister of                                cupants or their guests;
           that “employee” as a consequence of Para-                                   (b) “Bodily injury” or “property damage” for
           graph (1) above.                                                                which you may be held liable, if you are a
                                                                                           contractor and the owner or lessee of such
   b. This exclusion applies:
                                                                                           premises, site or location has been added
       (1) Whether the insured may be liable as an em-                                     to your policy as an additional insured with
           ployer or in any other capacity; and                                            respect to your ongoing operations per-
       (2) To any obligation to share damages with or re-                                  formed for that additional insured at that
           pay someone else who must pay damages be-                                       premises, site or location and such prem-
           cause of the injury.                                                            ises, site or location is not and never was
                                                                                           owned or occupied by, or rented or loaned
       This exclusion does not apply to liability assumed                                  to, any insured, other than that additional
       by the insured under an “insured contract”.                                         insured; or
6. Employment-Related Practices                                                        (c) “Bodily injury” or “property damage” arising
   a. “Bodily injury” or “personal and advertising injury”                                 out of heat, smoke or fumes from a “hostile
      to:                                                                                  fire”;
       (1) A person arising out of any:                                           (2) At or from any premises, site or location which
                                                                                      is or was at any time used by or for any in-
           (a) Refusal to employ that person;
                                                                                      sured or others for the handling, storage, dis-
           (b) Termination of that person’s employment;                               posal, processing or treatment of waste;
               or
                                                                                  (3) Which are or were at any time transported,
           (c) Employment-related practices, policies, acts                           handled, stored, treated, disposed of, or pro-
               or omissions, such as coercion, demotion,                              cessed as waste by or for:
               evaluation, malicious prosecution, reas-
               signment, discipline, defamation, harass-                               (a) Any insured; or
               ment, humiliation or discrimination directed                            (b) Any person or organization for whom you
               at that person; or                                                          may be legally responsible; or
       (2) The “spouse”, child, parent, brother or sister of                      (4) At or from any premises, site or location on
           that person as a consequence of Paragraph
                                                                                      which any insured or any contractors or sub-
           (1) above.
                                                                                      contractors working directly or indirectly on any
   b. This exclusion applies:                                                         insured’s behalf are performing operations if
       (1) Whether the insured may be liable as an em-                                the “pollutants” are brought on or to the prem-
           ployer or in any other capacity;                                           ises, site or location in connection with such
       (2) To any obligation to share damages with or re-                             operations by such insured, contractor or sub-
           pay someone else who must pay damages be-                                  contractor. However, this subparagraph does
           cause of the injury; or                                                    not apply to:
       (3) Whether the injury causing event described in                               (a) “Bodily injury” or “property damage” arising
           Paragraph a.(1) above occurs before employ-                                     out of the escape of fuels, lubricants or other
           ment, during employment or after employment                                     operating fluids which are needed to per-
           of that person.                                                                 form the normal electrical, hydraulic or me-
                                                                                           chanical functions necessary for the
7. Pollution                                                                               operation of “mobile equipment” or its parts,
   a. “Bodily injury” or “property damage” arising out of                                  if such fuels, lubricants or other operating
      the actual, alleged or threatened discharge, dis-                                    fluids escape from a vehicle part designed
      persal, seepage, migration, spill, release or escape                                 to hold, store or receive them. This excep-
      of “pollutants”:                                                                     tion does not apply if the “bodily injury” or
                                                                                           “property damage” arises out of the inten-
       (1) At or from any premises, site or location which
                                                                                           tional discharge, dispersal or release of the
           is or was at any time owned or occupied by, or                                  fuels, lubricants or other operating fluids, or
           rented or loaned to, any insured. However, this                                 if such fuels, lubricants or other operating
           subparagraph does not apply to:
                                                                                           fluids are brought on or to the premises, site
           (a) “Bodily injury” if sustained within a building                              or location with the intent that they be dis-
               and caused by smoke, fumes, vapor or soot                                   charged, dispersed or released as part of
               produced by or originating from equipment                                   the operations being performed by such in-
               that is used to heat, cool or dehumidify the                                sured, contractor or subcontractor;
CMP-4101                                                           27
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-38
           (b) “Bodily injury” or “property damage” sus-                          (2) Not being used to carry persons or property for
               tained within a building and caused by the                             a charge;
               release of gases, fumes or vapors from                        c. Parking an “auto” on, or on the ways next to, prem-
               materials brought into that building in con-
                                                                                ises you own or rent, provided the “auto” is not
               nection with operations being performed                          owned by or rented or loaned to you or any insured;
               by you or on your behalf by a contractor or
               subcontractor; or                                             d. Liability assumed under any “insured contract” for
                                                                                the ownership, maintenance or use of aircraft or
           (c) “Bodily injury” or “property damage” arising                     watercraft;
               out of heat, smoke or fumes from a “hostile
               fire”.                                                        e. “Bodily injury” or “property damage” arising out of
                                                                                the use of any “non-owned auto” in your business
       (5) At or from any premises, site or location on
                                                                                by any person; or
           which any insured or any contractors or sub-
           contractors working directly or indirectly on any                 f.   “Bodily injury” or “property damage” arising out of:
           insured’s behalf are performing operations if                          (1) The operation of machinery or equipment that is
           the operations are to test for, monitor, clean                             attached to, or part of, a land vehicle that would
           up, remove, contain, treat, detoxify or neutral-                           qualify under the definition of “mobile equip-
           ize, or in any way respond to, or assess the ef-                           ment” if it were not subject to a compulsory or
           fects of, “pollutants”.                                                    financial responsibility law or other motor vehi-
   b. Any loss, cost or expense arising out of any:                                   cle insurance or motor vehicle registration law
                                                                                      where it is licensed or principally garaged; or
       (1) Request, demand, order or statutory or regula-
           tory requirement that any insured or others test                       (2) The operation of any of the following machinery
           for, monitor, clean up, remove, contain, treat,                            or equipment:
           detoxify or neutralize, or in any way respond                               (a) Cherry pickers and similar devices mounted
           to, or assess the effects of, “pollutants”; or                                  on automobile or truck chassis and used to
       (2) Claim or “suit” by or on behalf of a governmen-                                 raise or lower workers; and
           tal authority for damages because of testing                                (b) Air compressors, pumps and generators,
           for, monitoring, cleaning up, removing, contain-                                including spraying, welding, building clean-
           ing, treating, detoxifying or neutralizing, or in                               ing, geophysical exploration, lighting and
           any way responding to, or assessing the ef-                                     well servicing equipment; or
           fects of, “pollutants”.
                                                                                  (3) The operation of your business from a land
       However, this paragraph does not apply to liability
                                                                                      vehicle:
       for damages because of “property damage” that
       the insured would have in the absence of such re-                               (a) While it is parked and functioning, other
       quest, demand, order or statutory or regulatory re-                                 than “loading and unloading”, as a premises
       quirement or such claim or “suit” by or on behalf of                                for your business operations; and
       a governmental authority.
                                                                                       (b) That would qualify under the definition of
8. Aircraft, Auto Or Watercraft                                                            “mobile equipment” if it were not subject to
   “Bodily injury” or “property damage” arising out of the                                 a compulsory or financial responsibility law
   ownership, maintenance, use or entrustment to others                                    or other motor vehicle insurance or motor
   of any aircraft, “auto” or watercraft owned or operated                                 vehicle registration law where it it licensed
   by or rented or loaned to any insured. Use also in-                                     or principally garaged.
   cludes operation and “loading or unloading”.
                                                                        9. Mobile Equipment
   This exclusion applies even if the claims allege negli-
                                                                             “Bodily injury” or “property damage” arising out of:
   gence or other wrongdoing in the supervision, hiring,
   employment, training or monitoring of others by an in-                    a. The transportation of “mobile equipment” by an
   sured, if the “occurrence” which caused the “bodily in-                      “auto” owned or operated by or rented or loaned to
   jury” or “property damage” involved the ownership,                           any insured; or
   maintenance, use or entrustment to others of any air-                     b. The use of “mobile equipment” in, or while in practice
   craft, “auto” or watercraft that is owned or operated by
                                                                                for, or while being prepared for, any prearranged rac-
   or rented or loaned to any insured.                                          ing, speed, demolition or stunting activity or contest.
   This exclusion does not apply to:
                                                                        10. War
   a. A watercraft while ashore on premises you own or                       “Bodily injury”, “property damage” or “personal and ad-
      rent;
                                                                             vertising injury”, however caused, arising, directly or
   b. A watercraft you do not own that is:                                   indirectly, out of:
       (1) Less than 51 feet long; and                                       a. War, including undeclared civil war;

CMP-4101                                                           28
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-39
   b. Warlike action by a military force, including action                    b. Premises you sell, give away or abandon, if the
      in hindering or defending against an actual or ex-                         “property damage” arises out of any part of those
      pected attack, by any government, sovereign or                             premises;
      other authority using military personnel or other
                                                                              c. Property loaned to you;
      agents; or
                                                                              d. Personal property in the care, custody or control of
   c. Insurrection, rebellion, revolution, usurped power,
                                                                                 any insured;
      or action taken by government authority in hinder-
      ing or defending against any of these.                                  e. That particular part of real property on which you or
                                                                                 any contractor or subcontractor working directly or
11. Professional Services Or Treatment                                           indirectly on your behalf is performing operations, if
   “Bodily injury”, “property damage” or “personal and ad-                       the “property damage” arises out of those opera-
   vertising injury” arising out of the rendering or failure to                  tions;
   render any professional service or treatment. This in-                     f.   That particular part of any property that must be
   cludes but is not limited to:
                                                                                   restored, repaired or replaced because “your work”
   a. Legal, accounting or advertising services;                                   was incorrectly performed on it; or
   b. Preparing, approving, or failing to prepare or ap-                      g. Covered Property under SECTION I of this policy
      prove maps, shop drawings, opinions, reports, sur-                         that is held in common by members of a condomin-
      veys, field orders, change orders or drawings and                          ium or association.
      specifications;
                                                                              Paragraph b. of this exclusion does not apply if the
   c. Supervisory, inspection, architectural or engineer-                     premises are “your work” and were never occupied,
      ing activities;                                                         rented or held for rental by you.
   d. Treatment, advice or instruction of any medical,                        Paragraphs c., d., e., and f. of this exclusion do not
      surgical, dental, x-ray or nursing services;                            apply to liability assumed under a sidetrack agreement.
   e. Treatment, advice or instruction of any health or
                                                                              Paragraph f. of this exclusion does not apply to “prop-
      therapeutic services;
                                                                              erty damage” included in the “products-completed op-
   f.   Any service, treatment, advice or instruction for the                 erations hazard”.
        purpose of appearance or skin enhancement, hair
        removal or replacement or personal grooming;                     13. Damage To Your Product
   g. Optometry or optical or hearing aid services includ-                    “Property damage” to “your product” arising out of it or
      ing the prescribing, preparation, fitting, demonstra-                   any part of it.
      tion or distribution of ophthalmic lenses and similar              14. Damage To Your Work
      products or hearing aid devices;
                                                                              “Property damage” to “your work” arising out of it or
   h. Body piercing services;                                                 any part of it and included in the “products-completed
   i.   Services in connection with the practice of phar-                     operations hazard”.
        macy;                                                            15. Damage To Impaired Property Or Property Not
   j.   Handling, embalming, disposal, burial, cremation                     Physically Injured
        or disinterment of dead bodies; and                                   “Property damage” to “impaired property” or property
   k. Veterinary services or treatments.                                      that has not been physically injured, arising out of:
   This exclusion applies even if the claims allege negli-                    a. A defect, deficiency, inadequacy or dangerous
   gence or other wrongdoing in the supervision, hiring, em-                     condition in “your product” or “your work”; or
   ployment, training or monitoring of others by an insured, if
   the “occurrence” which caused the “bodily injury” or                       b. A delay or failure by you or anyone acting on your
   “property damage”, or the offence which caused the “per-                      behalf to perform a contract or agreement in ac-
   sonal and advertising injury”, involved the rendering or                      cordance with its terms.
   failure to render of any professional service.                             This exclusion does not apply to the loss of use of other
12. Damage To Property                                                        property arising out of sudden and accidental physical
   “Property damage” to:                                                      injury to “your product” or “your work” after it has been
                                                                              put to its intended use.
   a. Property you own, rent or occupy, including any costs
      or expenses incurred by you, or any other person,                  16. Recall Of Products, Work Or Impaired Property
      organization or entity, for repair, replacement, en-                    Damages claimed for any loss, cost or expense in-
      hancement, restoration or maintenance of such                           curred by you or others for the loss of use, withdrawal,
      property for any reason, including prevention of injury                 recall, inspection, repair, replacement, adjustment, re-
      to a person or damage to another’s property;                            moval or disposal of:

CMP-4101                                                            29
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-40
   a. “Your product”;                                                              (1) Request, demand, order, or statutory or regula-
                                                                                       tory requirement that any insured or others test
   b. “Your work”; or                                                                  for, monitor, clean-up, remove, contain, treat,
   c. “Impaired property”;                                                             detoxify or neutralize or in any way respond to,
                                                                                       or assess the effects of, “pollutants”; or
   if such product, work or property is withdrawn or re-
   called from the market or from use by any person or                             (2) Claim or “suit” by or on behalf of a governmen-
   organization because of a known or suspected defect,                                tal authority for damages because of testing
                                                                                       for, monitoring, cleaning up, removing, contain-
   deficiency, inadequacy or dangerous condition in it.
                                                                                       ing, treating, detoxifying or neutralizing or in
17. Personal And Advertising Injury                                                    any way responding to, or assessing the ef-
   a. Caused by or at the direction of the insured with                                fects of, “pollutants”;
      the knowledge that the act would violate the rights                     k. Arising out of an electronic chatroom or bulletin
      of another and would inflict “personal and advertis-                       board the insured hosts, owns or over which the
      ing injury”;                                                               insured exercises control;
   b. Arising out of oral or written publication of material,                 l.   Arising out of the infringement of copyright, patent,
      if done by or at the direction of the insured with                           trademark, trade secret or other intellectual property
      knowledge of its falsity;                                                    rights. Under this exclusion, such other intellectual
   c. Arising out of oral or written publication of material                       property rights do not include the use of another's
                                                                                   advertising idea in your "advertisement".
      whose first publication took place before the be-
      ginning of the policy period;                                                However, this exclusion does not apply to in-
                                                                                   fringement, in your “advertisement”, of copyright,
   d. For which the insured has assumed liability in a
      contract or agreement. This exclusion does not                               trade dress or slogan;
      apply to liability for damages that the insured would                   m. Arising out of the unauthorized use of another’s name
      have in the absence of the contract or agreement;                          or product in your e-mail address, domain name or
   e. Arising out of a breach of contract, except an im-                         metatags, or any other similar tactics to mislead an-
                                                                                 other’s potential customers; or
      plied contract to use another’s advertising idea in
      your “advertisement”;                                                   n. Arising out of a criminal act committed by or at the
                                                                                 direction of the insured.
   f.   Arising out of the failure of goods, products or ser-
        vices to conform with any statement of quality or                18. Access Or Disclosure Of Confidential Or Personal
        performance made in your “advertisement”;                            Information And Data-related Liability
   g. Arising out of the wrong description of the price of                    a. Damages arising out of any access to or disclosure
      goods, products or services stated in your “adver-                         of any person’s or organization’s confidential or
      tisement”;                                                                 personal information, including patents, trade se-
   h. Committed by an insured whose business is:                                 crets, processing methods, customer lists, financial
                                                                                 information, credit card information, health infor-
        (1) Advertising, broadcasting, publishing or tele-                       mation or any other type of nonpublic information; or
            casting;
                                                                              b. Damages arising out of the loss of, loss of use of,
        (2) Designing or determining content of web-sites                        damage to, corruption of, inability to access, or in-
            for others; or                                                       ability to manipulate electronic data.
        (3) An Internet search, access, content or service                    This exclusion applies even if damages are claimed for
            provider.                                                         notification costs, credit monitoring expenses, forensic
        However, this exclusion does not apply to Para-                       expenses, public relations expenses or any other loss,
        graphs 18.a., b. and c. of “personal and advertis-                    cost or expense incurred by you or others arising out of
        ing injury” under SECTION II — DEFINITIONS.                           that which is described in Paragraph a. or b. above.
        For the purposes of this exclusion, the placing of                    As used in this exclusion, electronic data means infor-
        frames, borders or links, or advertising, for you or                  mation, facts or computer programs stored as or on,
        others anywhere on the Internet, by itself, is not                    created or used on, or transmitted to or from computer
        considered the business of advertising, broadcast-                    software (including systems and applications software),
        ing, publishing or telecasting;                                       on hard or floppy disks, CD-ROMs, tapes, drives, cells,
                                                                              data processing devices or any other repositories of
   i.   Arising out of the actual, alleged or threatened dis-                 computer software which are used with electronically
        charge, dispersal, seepage, migration, release or                     controlled equipment. The term computer programs, re-
        escape of “pollutants” at any time;                                   ferred to in the foregoing description of electronic data,
                                                                              means a set of related electronic instructions which di-
   j.   With respect to any loss, cost or expense arising                     rect the operations and functions of a computer or
        out of any:

CMP-4101                                                            30
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-41
    device connected to it, which enable the computer or                  rented to you or occupied by you with the owner’s permis-
    device to receive, process, store, retrieve or send data.             sion. This insurance applies if such “property damage”
19. Recording And Distribution Of Material                                arises out of any insured loss in SECTION I of this cover-
                                                                          age form.
    “Bodily injury”, “property damage”, or “personal and ad-
    vertising injury” arising directly or indirectly out of any           However, we will not pay for loss to property described in
                                                                          Paragraphs 3., 4. and 5. under Coverage B – Business
    action or omission that violates or is alleged to violate:
                                                                          Personal Property of SECTION I — PROPERTY.
    a. The Telephone Consumer Protection Act (TCPA),
                                                                          The most we will pay for damages because of “property
       CAN-SPAM Act of 2003, Fair Credit Reporting Act
       (FCRA), or Fair and Accurate Credit Transaction                    damage” to these premises arising out of any one event, or
       Act (FACTA); including any regulations and any                     a series or combination of such events, is the separate
                                                                          Damage To Premises Rented To You limit as described in
       amendment of or addition to such law;
                                                                          SECTION II — LIMITS OF INSURANCE. This limit applies
    b. Any federal, state or local statute, ordinance or                  per “occurrence”.
       regulation, in addition to Paragraph a. above, that
       addresses, prohibits or limits the printing, dissemi-              Our limit will not be increased regardless of the number of:
       nation, disposal, collecting, recording, sending,                  1.   Insureds;
       transmitting, communicating or distribution of mate-               2.   Premises insured;
       rial or information; or
                                                                          3.   Claims made or “suits” brought; or
    c. Any federal, state or local statute, ordinance that
       may provide a basis for a separate claim or cause of               4.   Persons or organizations making claims or bringing “suits”.
       action arising out of any communication referenced                 Section II – Exclusions 3., 4., 5., 6., 7., 8., 9., 10., 12., 13.,
       in Paragraphs a. or b. above.                                      14., 15., and 16. do not apply to this coverage.
20. Fungi                                                                 For the purpose of determining our limit for this coverage,
    a. “Bodily injury”, “property damage”, or “personal and               all “property damage” arising out of a continuous or re-
       advertising injury” arising out of the actual, alleged or          peated exposure to substantially the same general condi-
       threatened inhalation of, ingestion of, contact with,              tions shall be considered as arising out of one
       exposure to, existence of, or presence of any “fungi”:             “occurrence”.

        (1) At or from any premises, site or location which               SECTION II — MEDICAL EXPENSES
            is or was at any time owned or occupied by, or
            rented or loaned to, any insured; or                          Coverage M – Medical Expenses

        (2) At or from any premises, site or location on                  1. When a Limit Of Insurance is shown in the Declara-
            which any insured or any contractor or subcon-                   tions for Coverage M – Medical Expenses we will pay
            tractor working directly or indirectly on behalf                 medical expenses as described below for “bodily injury”
            of any insured is or was at any time performing                  caused by an accident:
            operations;                                                        a. On premises you own or rent;
    b. Any loss, cost or expense arising out of any:                           b. On ways next to premises you own or rent; or
        (1) Request, demand, order or statutory or regula-                     c. Because of your operations;
            tory requirement that any insured or others test
            for, monitor, clean up, remove, contain, treat,                    provided that:
            detoxify, neutralize, remediate or dispose of or                   a. The accident takes place in the “coverage territory”
            in any way respond to or assess the effects of                        and during the policy period;
            “fungi”; or
                                                                               b. The expenses are incurred and reported to us with-
        (2) Claim or “suit” for damages because of test-                          in one year of the date of the accident;
            ing for, monitoring, cleaning up, removing,
                                                                               c. The injured person submits to examination, at our
            containing, treating, detoxifying, neutralizing,
            remediating or disposing of, or in any way re-                        expense, by physicians of our choice as often as
            sponding to or assessing the effects of “fungi”.                      we reasonably require; and

    This exclusion does not apply to any “fungi” that are,                     d. The injured person, or, when appropriate, some-
    are on, or are contained in, a good or product intended                       one acting on behalf of that person:
    for bodily consumption.                                                         (1) Gives us written proof of claim, under oath if
                                                                                        required, as soon as practicable;
SECTION II — DAMAGE TO PREMISES RENTED TO YOU
                                                                                    (2) Executes authorization to allow us to obtain
Subject to the terms and conditions of SECTION II of this                               copies of medical reports or other records; and
coverage form, unless otherwise indicated, we will also pay
those sums that the insured becomes legally obligated to                            (3) Submits to us all information we need to com-
pay as damages because of “property damage” to premises                                 ply with state or federal law.

CMP-4101                                                             31
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-42
2. We will make these payments regardless of fault. The                                United States of America, or any agency thereof,
   amount we will pay for medical expenses is limited as                               under any agreement entered into by the United
   described in SECTION II — LIMITS OF INSURANCE.                                      States of America, or any agency thereof, with
   We will pay reasonable expenses for:                                                any person or organization.
    a. First aid administered at the time of an accident;               2. Under Coverage M – Medical Expenses, to expenses
                                                                           incurred with respect to “bodily injury” resulting from
    b. Necessary medical, surgical, x-ray and dental ser-
       vices, including prosthetic devices; and                            the “hazardous properties” of “nuclear material” and
                                                                           arising out of the operation of a “nuclear facility” by any
    c. Necessary ambulance, hospital, professional nurs-                   person or organization.
       ing and funeral services.
                                                                        3. Under Coverage L – Business Liability, to “bodily
Coverage M – Medical Expenses Exclusions                                   injury” or “property damage” resulting from the “haz-
                                                                           ardous properties” of the “nuclear material” if:
Under Coverage M – Medical Expenses, we will not pay
expenses for “bodily injury”:                                                a. The “nuclear material”:
1. Excluded under Section II – Exclusions applicable to                           (1) Is at any “nuclear facility” owned by, or oper-
   Coverage L – Business Liability.                                                   ated by or on behalf of, an insured; or
2. To any insured, except “volunteer workers”.                                    (2) Has been discharged or dispersed therefrom;
3. To a person hired to do work for or on behalf of any                      b. The “nuclear material” is contained in “spent fuel”
   insured or a tenant of any insured.                                          or “waste” at any time possessed, handled, used,
                                                                                processed, stored, transported or disposed of by or
4. To a person injured on that part of the premises you                         on behalf of an insured; or
   own or rent that the person normally occupies.
                                                                             c. The “bodily injury” or “property damage” arises out
5. To a person, whether or not an “employee” of any in-                         of the furnishing by an insured of services, materi-
   sured, if benefits for the “bodily injury” are payable or
                                                                                als, parts or equipment in connection with the plan-
   must be provided under a workers’ compensation or
   disability benefits law or a similar law.                                    ning, construction, maintenance, operation or use of
                                                                                any “nuclear facility”; but if such facility is located
6. To a person injured while practicing, instructing or par-                    within the United States of America, its territories or
   ticipating in any physical exercises or games, sports or                     possessions or Canada, this Paragraph c. applies
   athletic contests.
                                                                                only to “property damage” to such “nuclear facility”
7. Included within the “products-completed operations                           and any property thereat.
   hazard”.
                                                                        4. As used in this exclusion:
8. Arising out of the use of any “non-owned auto”.
                                                                             a. “By-product material” has the meaning given it in
SECTION II — NUCLEAR ENERGY LIABILITY EXCLUSION                                 the Atomic Energy Act of 1954 or in any law
Applicable to both Coverage L – Business Liability and                          amendatory thereof;
Coverage M – Medical Expenses, this insurance does not                       b. “Hazardous properties” include radioactive, toxic or
apply:                                                                          explosive properties;
1. Under Coverage L – Business Liability, to “bodily                         c. “Nuclear facility” means:
   injury” or “property damage”:
                                                                                  (1) Any “nuclear reactor”;
    a. With respect to which an insured under the policy
       is also an insured under a nuclear energy liability                        (2) Any equipment or device designed or used for:
       policy issued by the Nuclear Energy Liability Insur-                            (a) Separating the isotopes of uranium or plu-
       ance Association, Mutual Atomic Energy Liability                                    tonium;
       Underwriters or Nuclear Insurance Association of
       Canada, or would be an insured under any such                                   (b) Processing or utilizing “spent fuel”; or
       policy but for its termination upon exhaustion of its                           (c) Handling, processing or packaging “waste”;
       Limit Of Liability; or
                                                                                  (3) Any equipment or device used for the pro-
    b. Resulting from the “hazardous properties” of “nu-                              cessing, fabricating or alloying of “special nu-
       clear material” and with respect to which:                                     clear material” if at any time the total amount of
        (1) Any person or organization is required to main-                           such material in the custody of the insured at
            tain financial protection pursuant to the Atomic                          the premises where such equipment or device
            Energy Act of 1954, or any law amendatory                                 is located consists of or contains more than 25
            thereof; or                                                               grams of plutonium or uranium 233 or any
        (2) The insured is, or had this policy not been is-                           combination thereof, or more than 250 grams
            sued would be, entitled to indemnity from the                             of uranium 235;

CMP-4101                                                           32
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-43
         (4) Any structure, basin, excavation, premises or                               insured. Your “executive officers” and directors
             place prepared or used for the storage or dis-                              are insureds, but only with respect to their duties
             posal of “waste”;                                                           as your officers or directors. Your stockholders
                                                                                         are also insureds, but only with respect to their li-
         and includes the site on which any of the foregoing
         is located, all operations conducted on such site                               ability as stockholders.
         and all premises used for such operations;                                 (5) A trust, you are an insured. Any executor, ad-
    d. “Nuclear material” means “source material”, “spe-                                ministrator, trustee, beneficiary or custodian of
       cial nuclear material” or “by-product material”;                                 your estate or living trust are also insureds, but
                                                                                        only while acting within the scope of their du-
    e. “Nuclear reactor” means any apparatus designed or                                ties as such.
       used to sustain nuclear fission in a self-supporting
                                                                               b. Each of the following is also an insured:
       chain reaction or to contain a critical mass of fission-
       able material;                                                               (1) Your “volunteer workers” only while performing
                                                                                        duties related to the conduct of your business,
    f.   “Property damage” includes all forms of radioactive
         contamination of property;                                                     or your “employees”, other than either your
                                                                                        “executive officers” (if you are an organization
    g. “Source material” has the meaning given it in the                                other than a partnership, joint venture or lim-
       Atomic Energy Act of 1954 or in any law amenda-                                  ited liability company) or your “managers” (if
       tory thereof;                                                                    you are a limited liability company), but only for
    h. “Special nuclear material” has the meaning given it                              acts within the scope of their employment by
       in the Atomic Energy Act of 1954 or in any law                                   you or while performing duties related to the
       amendatory thereof;                                                              conduct of your business. However, none of
                                                                                        these “employees” or “volunteer workers” are
    i.   “Spent fuel” means any fuel element or fuel com-                               insureds for:
         ponent, solid or liquid, which has been used or ex-
         posed to radiation in a “nuclear reactor”;                                      (a) “Bodily injury” or “personal and advertising
                                                                                             injury”:
    j.   “Waste” means any waste material:
                                                                                              i.  To you, to your partners or members
         (1) Containing “by-product material” other than the                                      (if you are a partnership or joint ven-
             tailings or wastes produced by the extraction                                        ture), to your “members” (if you are a
             or concentration of uranium or thorium from                                          limited liability company), to a co-
             any ore processed primarily for its “source ma-                                      “employee” while in the course of his
             terial” content; and                                                                 or her employment or performing du-
         (2) Resulting from the operation by any person or                                        ties related to the conduct of your
             organization of any “nuclear facility” included                                      business, or to your other “volunteer
             under Paragraphs (1) and (2) of the definition                                       workers” while performing duties related
             of “nuclear facility”.                                                               to the conduct of your business;
                                                                                             ii. To the “spouse”, child, parent, brother
SECTION II — WHO IS AN INSURED
                                                                                                  or sister of that co-“employee” or “vol-
1. Except for liability arising out of the use of “non-owned                                      unteer worker” as a consequence of
   autos”:                                                                                        Paragraph i. above; or
    a. If you are designated in the Declarations as:                                         iii. For which there is any obligation to
                                                                                                  share damages with or repay some-
         (1) An individual, you and your “spouse” are in-                                         one else who must pay damages be-
             sureds, but only with respect to the conduct of                                      cause of the injury described in
             a business, other than described in Para-                                            Paragraph i. or ii. above.
             graphs (2) through (5) below, of which you are
             the sole owner.                                                             (b) “Property damage” to property:
         (2) A partnership or joint venture, you are an in-                                  i. Owned, occupied or used by,
             sured. Your members, your partners and their                                    ii. Rented to, in the care, custody or con-
             “spouses” are also insureds, but only with re-                                       trol of, or over which physical control is
             spect to the conduct of your business.                                               being exercised for any purpose by
         (3) A limited liability company, you are an insured.                                you, any of your “employees”, “volunteer
             Your “members” are also insureds, but only                                      workers”, any partner or member (if you are
             with respect to the conduct of your business.                                   a partnership or joint venture), or any “mem-
             Your “managers” are insureds, but only with                                     ber” (if you are a limited liability company).
             respect to their duties as your “managers”.                            (2) Any person (other than your “employee” or “vol-
         (4) An organization other than a partnership, joint                            unteer worker”), or any organization while act-
             venture or limited liability company, you are an                           ing as your real estate manager.

CMP-4101                                                             33
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-44
        (3) Any person or organization having proper tem-                               (a) Partner or “executive officer” for any “auto”
            porary custody of your property if you die, but                                 owned by or registered to such partner or
            only:                                                                           officer or a member of his or her house-
                                                                                            hold; or
            (a) With respect to liability arising out of the
                maintenance or use of that property; and                                (b) “Employee” for any “auto” owned by or
                                                                                            registered to such “employee” or a mem-
            (b) Until your legal representative has been
                appointed.                                                                  ber of his or her household;
                                                                                   (3) Any person while employed in or otherwise en-
        (4) Your legal representative if you die, but only
            with respect to duties as such. That repre-                                gaged in duties in connection with a business of
            sentative will have all your rights and duties                             selling, repairing, servicing, storing, or parking
                                                                                       “autos” unless that business is yours; or
            under this policy.
    c. Any organization you newly acquire or form, other                           (4) The owner of a “non-owned auto” or any agent
                                                                                       of or any person or entity employed by such
       than a partnership, joint venture or limited liability
       company, and over which you maintain ownership                                  owner.
       or majority interest, will qualify as a Named Insured             No person or organization is an insured with respect to the
       if there is no other similar insurance available to               conduct of any current or past partnership, joint venture or
       that organization. However:                                       limited liability company that is not shown as a Named In-
                                                                         sured in the Declarations.
        (1) Coverage under this provision is afforded only
            until the 90th day after you acquire or form the             SECTION II — LIMITS OF INSURANCE
            organization or the end of the policy period,
            whichever is earlier;                                        1. The Limits Of Insurance of SECTION II — LIABILITY
        (2) There is no coverage for:                                       shown in the Declarations and the rules below fix the
                                                                            most we will pay regardless of the number of:
            (a) “Bodily injury” or “property damage” that
                occurred; or                                                  a. Insureds;
            (b) “Personal and advertising injury” arising                     b. Premises insured;
                out of an offense committed;                                  c. Claims made or “suits” brought; or
        before you acquired or formed the organization.                       d. Persons or organizations making claims or bringing
2. Only with respect to liability arising out of the use of                      “suits”.
   “non-owned autos”:                                                    2. The most we will pay for the sum of all damages be-
    a. Each of the following is an insured to the extent set                cause of all:
       forth below:                                                           a. “Bodily injury”, “property damage” and medical ex-
        (1) You;                                                                 penses arising out of any one “occurrence”; and
        (2) Any partner or “executive officer” of yours but                   b. “Personal and advertising injury” sustained by any
            only while such “non-owned auto” is being                            one person or organization;
            used in your business; or                                         is the Coverage L – Business Liability limit shown
        (3) Any “employee” of yours but only while such                       in the Declarations for the policy period during which
            “non-owned auto” is being used in your busi-                      the injury or damage first occurs and no additional
            ness; and                                                         limits or coverage will be available for the “occur-
                                                                              rence” or offense under any additional years that this
        (4) Any other person or organization, but only for                    policy remains in force. But the most we will pay for
            their liability because of acts or omissions of                   all medical expenses because of “bodily injury” sus-
            an insured under (1), (2) or (3) above.                           tained by any one person is the Coverage M – Med-
    b. None of the following is an insured:                                   ical Expenses limit shown in the Declarations.
        (1) “Employees” with respect to “bodily injury” to:                   This limit does not apply to “property damage” to a
                                                                              premises while rented to you or occupied by you
            (a) Any fellow “employee” of the insured aris-                    with the permission of the owner.
                ing out of and in the course of the fellow
                “employee’s” employment or while per-                    3. The most we will pay for damages because of “property
                forming duties related to the conduct of                    damage” to a premises while rented to you or occupied
                your business; or                                           by you with the permission of the owner is the Damage
                                                                            To Premises Rented To You limit shown in the Decla-
            (b) The “spouse”, child, parents, brother or                    rations.
                sister of that fellow “employee” as a con-
                sequence of Paragraph (a) above;                         4. Aggregate Limits
        (2) Any:                                                              The most we will pay for:

CMP-4101                                                            34
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-45
    a. All “bodily injury” and “property damage” that is                 2. Financial Responsibility Laws
       included in the “products-completed operations                         When this policy is certified as proof of financial re-
       hazard” is the Products And Completed Operations                       sponsibility for the future under the provisions of any
       Aggregate limit shown in the Declarations.
                                                                              motor vehicle financial responsibility law, the insurance
    b. All:                                                                   provided by the policy for “bodily injury” liability and
                                                                              “property damage” liability will comply with the provi-
        (1) “Bodily injury” and “property damage” except
            damages because of “bodily injury” or “property                   sions of the law to the extent of the coverage and limits
            damage” included in the “products-completed                       of insurance required by that law.
            operations hazard”;                                          3. Duties In The Event Of Occurrence, Offense, Claim
        (2) Medical expenses; and                                           Or Suit

        (3) “Personal and advertising injury” caused by of-                   a. You must see to it that we are notified as soon as
            fenses committed;                                                    practicable of an “occurrence” or an offense which
                                                                                 may result in a claim. To the extent possible, notice
        is the General Aggregate limit shown in the Decla-                       should include:
        rations.
                                                                                   (1) How, when and where the “occurrence” or of-
        This General Aggregate limit applies separately to                             fense took place;
        each premises not on the same or connecting lots.
                                                                                   (2) The names and addresses of any injured per-
        However, this General Aggregate limit does not                                 sons and witnesses; and
        apply to “property damage” payable under SEC-
        TION II — DAMAGE TO PREMISES RENTED TO                                     (3) The nature and location of any injury or dam-
        YOU coverage.                                                                  age arising out of the “occurrence” or offense.
The Limits Of Insurance of SECTION II — LIABILITY ap-                         b. If a claim is made or “suit” is brought against any
ply separately to each consecutive annual period and to                          insured, you must:
any remaining period of less than 12 months, starting with                         (1) Immediately record the specifics of the claim or
the beginning of the policy period shown in the Declara-                               “suit” and the date received; and
tions, unless the policy period is extended after issuance
for an additional period of less than 12 months. In that                           (2) Notify us as soon as practicable.
case, the additional period will be deemed part of the last                        You must see to it that we receive written notice of
preceding period for purposes of determining the Limits Of                         the claim or “suit” as soon as practicable.
Insurance.
                                                                              c. You and any other involved insured must:
SECTION II — DEDUCTIBLES
                                                                                   (1) Immediately send us copies of any demands,
If a deductible amount is shown in the Declarations under                              notices, summonses or legal papers received
SECTION II — DEDUCTIBLES our obligation to pay                                         in connection with the claim or “suit”;
damages on your behalf under the “property damage”                                 (2) Authorize us to obtain records and other infor-
liability coverage provided by Coverage L – Business                                   mation;
Liability applies only to the amount of damages in ex-
cess of the deductible shown in the Declarations under                             (3) Cooperate with us in the investigation, or set-
SECTION II — DEDUCTIBLES. This deductible amount                                       tlement of the claim or defense against the
applies per claim to all damages because of “property                                  “suit”; and
damage” sustained by one person or organization as the                             (4) Assist us, upon our request, in the enforce-
result of any one “occurrence”. This deductible will apply
                                                                                       ment of any right against any person or organ-
only to the amount of the loss and will not reduce our Limit
Of Insurance.                                                                          ization that may be liable to the insured
                                                                                       because of injury or damage to which this in-
However, the deductible does not apply to “property dam-                               surance may also apply.
age” payable under SECTION II — DAMAGE TO PREM-
ISES RENTED TO YOU coverage.                                                  d. No insured will, except at that insured’s own cost,
                                                                                 voluntarily make a payment, assume any obliga-
We may pay any part or all of the deductible amount to
settle any claim or “suit”. Upon notification of the action                      tion, or incur any expense, other than for first aid,
taken, you will promptly reimburse us for that part of the                       without our consent.
deductible amount that has been paid by us.                              4. Legal Action Against Us
SECTION II — GENERAL CONDITIONS                                               No person or organization has a right under this policy:
1. Bankruptcy                                                                 a. To join us as a party or otherwise bring us into a
                                                                                 “suit” asking for damages from an insured; or
    Bankruptcy or insolvency of the insured or of the in-
    sured’s estate will not relieve us of our obligations un-                 b. To sue us on this policy unless all of its terms have
    der this policy.                                                             been fully complied with.
CMP-4101                                                            35
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-46
    A person or organization may sue us to recover on an                       c. All other parts of the world if the injury or damage
    agreed settlement or on a final judgment against an in-                       arises out of:
    sured obtained after an actual trial; but we will not be
    liable for damages that are not payable under the                               (1) Goods or products made or sold by you in the
    terms of this policy or that are in excess of the applica-                          territory described in Paragraph a. above;
    ble Limit Of Insurance. An agreed settlement means a                            (2) The activities of a person whose home is in the
    settlement and release of liability signed by us, the in-                           territory described in Paragraph a. above, but
    sured and the claimant or the claimant’s legal repre-
                                                                                        is away for a short time on your business; or
    sentative.
                                                                                    (3) “Personal and advertising injury” offenses that
5. Separation Of Insureds
                                                                                        take place through the Internet or similar elec-
    Except with respect to the SECTION II — LIMITS OF                                   tronic means of communication;
    INSURANCE, and any rights or duties specifically as-
    signed in this policy to the first Named Insured, this in-                      provided the insured’s responsibility to pay dam-
    surance applies:                                                                ages is determined in a “suit” on the merits in the
                                                                                    territory described in Paragraph a. above or in a
    a. As if each Named Insured were the only Named                                 settlement we agree to.
       Insured; and
                                                                          5. “Employee” includes a “leased worker”. “Employee”
    b. Separately to each insured against whom claim is                      does not include a “temporary worker”.
       made or “suit” is brought.
                                                                          6. “Executive officer” means a person holding any of the
SECTION II — DEFINITIONS                                                     officer positions created by your charter, constitution,
                                                                             by-laws or any other similar governing document.
1. “Advertisement” means a notice that is broadcast or
   published to the general public or specific market seg-                7. “Fungi” means any type or form of fungus, including
   ments about your goods, products or services for the                      mold or mildew, and any mycotoxins, spores, scents or
   purpose of attracting customers or supporters. For the                    by-products produced or released by “fungi”.
   purposes of this definition:                                           8. “Hostile fire” means one which becomes uncontrollable
    a. Notices that are published include material placed                    or breaks out from where it was intended to be.
       on the Internet or on similar electronic means of                  9. “Impaired property” means tangible property, other
       communication; and                                                    than “your product” or “your work”, that cannot be used
    b. Regarding web-sites, only that part of a web-site                     or is less useful because:
       that is about your goods, products or services for                      a. It incorporates “your product” or “your work” that is
       the purposes of attracting customers or supporters                         known or thought to be defective, deficient, inade-
       is considered an advertisement.                                            quate or dangerous; or
2. “Auto” means:                                                               b. You have failed to fulfill the terms of a contract or
    a. A land motor vehicle, trailer or semitrailer designed                      agreement;
       for travel on public roads, including any attached                      if such property can be restored to use by the repair,
       machinery or equipment; or                                              replacement, adjustment or removal of “your product”
    b. Any other land vehicle that is subject to a compul-                     or “your work” or your fulfilling the terms of the contract
       sory or financial responsibility law or other motor                     or agreement.
       vehicle insurance or motor vehicle registration law
       where it is licensed or principally garaged.                       10. “Insured contract” means:

    However, “auto” does not include “mobile equipment”.                       a. A contract for a lease of premises. However, that
                                                                                  portion of the contract for a lease of premises that
3. “Bodily injury” means bodily injury, sickness or disease                       indemnifies any person or organization for “property
   sustained by a person, including death resulting from                          damage” to premises while rented to you or tempo-
   any of these at any time. “Bodily injury” includes mental                      rarily occupied by you with permission of the owner
   anguish or other mental injury caused by the “bodily                           is not an “insured contract”;
   injury”.
                                                                               b. A sidetrack agreement;
4. “Coverage territory” means:
                                                                               c. Any easement or license agreement, except in
    a. The United States of America (including its territo-                       connection with construction or demolition opera-
       ries and possessions), Puerto Rico and Canada;                             tions on or within 50 feet of a railroad;
    b. International waters or airspace, but only if the injury                d. An obligation, as required by ordinance, to indem-
       or damage occurs in the course of travel or trans-                         nify a municipality, except in connection with work
       portation between any places included in Par-                              for a municipality;
       agraph a. above; or                                                     e. An elevator maintenance agreement;

CMP-4101                                                             36
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-47
    f.   That part of any other contract or agreement per-                 15. “Mobile equipment” means any of the following types of
         taining to your business (including an indemnifica-                   land vehicles, including any attached machinery or
         tion of a municipality in connection with work                        equipment:
         performed for a municipality) under which you as-
                                                                                a. Bulldozers, farm machinery, forklifts and other ve-
         sume the tort liability of another party to pay for                       hicles designed for use principally off public roads;
         “bodily injury” or “property damage” to a third per-
         son or organization. Tort liability means a liability                  b. Vehicles maintained for use solely on or next to
         that would be imposed by law in the absence of                            premises you own or rent;
         any contract or agreement.                                             c. Vehicles that travel on crawler treads;
         Paragraph f. does not include that part of any con-                    d. Vehicles, whether self-propelled or not, on which
         tract or agreement:                                                       are permanently mounted:
         (1) That indemnifies a railroad for “bodily injury” or                      (1) Power cranes, shovels, loaders, diggers or
             “property damage” arising out of construction                               drills; or
             or demolition operations, within 50 feet of any
             railroad property and affecting any railroad                            (2) Road construction or resurfacing equipment
             bridge or trestle, tracks, road beds, tunnel, un-                           such as graders, scrapers or rollers;
             derpass or crossing;                                               e. Vehicles not described in Paragraph a., b., c. or d.
         (2) That indemnifies an architect, engineer or sur-                       above that are not self-propelled and are main-
             veyor for injury or damage arising out of:                            tained primarily to provide mobility to permanently
             (a) Preparing, approving or failing to prepare                        attached equipment of the following types:
                 or approve maps, drawings, opinions, re-                            (1) Air compressors, pumps and generators, in-
                 ports, surveys, change orders, designs or                               cluding spraying, welding, building cleaning,
                 specifications; or                                                      geophysical exploration, lighting and well ser-
                                                                                         vicing equipment; or
             (b) Giving directions or instructions, or failing
                 to give them, if that is the primary cause of                       (2) Cherry pickers and similar devices used to
                 the injury or damage; or                                                raise or lower workers;
         (3) Under which the insured, if an architect, engi-                    f.   Vehicles not described in Paragraph a., b., c. or d.
             neer or surveyor, assumes liability for an injury                       above maintained primarily for purposes other than
             or damage arising out of the insured’s render-                          the transportation of persons or cargo.
             ing or failure to render professional services,
             including those listed in Paragraph (2) above                           However, self-propelled vehicles with the following
             and supervisory, inspection or engineering                              types of permanently attached equipment are not
             services.                                                               “mobile equipment” but will be considered “autos”:
11. “Leased worker” means a person leased to you by a                                (1) Equipment designed primarily for:
    labor leasing firm under an agreement between you                                     (a) Snow removal;
    and the labor leasing firm, to perform duties related to
    the conduct of your business. “Leased worker” does                                    (b) Road maintenance, but not construction or
    not include a “temporary worker”.                                                         resurfacing; or
12. “Loading or unloading” means the handling of property:                                (c) Street cleaning;
    a. After it is moved from the place where it is accepted                         (2) Cherry pickers and similar devices mounted on
       for movement into or onto an aircraft, watercraft or                              automobile or truck chassis and used to raise
       “auto”;                                                                           or lower workers; and
    b. While it is in or on an aircraft, watercraft or “auto”; or                    (3) Air compressors, pumps and generators, in-
    c. While it is being moved from an aircraft, watercraft                              cluding spraying, welding, building cleaning,
       or “auto” to the place where it is finally delivered;                             geophysical exploration, lighting and well ser-
    but “loading or unloading” does not include the move-                                vicing equipment.
    ment of property by means of a mechanical device,                           However, “mobile equipment” does not include land
    other than a hand truck, that is not attached to the air-                   vehicles that are subject to a compulsory or financial
    craft, watercraft or “auto”.
                                                                                responsibility law or other motor vehicle insurance or
13. “Manager” means a person serving in a directorial ca-                       motor vehicle registration where they are licensed or
    pacity for a limited liability company.                                     principally garaged. Land vehicles subject to a com-
14. “Member” means an owner of a limited liability company                      pulsory or financial responsibility law or other motor
    represented by its membership interest, who also may                        vehicle insurance law or motor vehicle registration law
    serve as a “manager”.                                                       are considered “autos”.

CMP-4101                                                              37
                                    ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                             © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                              EXHIBIT A-48
16. “Non-owned auto” means any “auto” you do not own,                                    (c) When that part of the work done at the job
    lease, hire, rent or borrow which is used in connection                                  site has been put to its intended use by
    with your business. This includes “autos” owned by or                                    any other person or organization other
    registered to your “employees”, partners or members                                      than another contractor or subcontractor
    (if you are a partnership or joint venture), “members” or                                working on the same project.
    “managers” (if you are a limited liability company), “ex-                            Work that may need service, maintenance, cor-
    ecutive officers” (if you are an organization other than a
                                                                                         rection, repair or replacement, but which is oth-
    partnership, joint venture or limited liability company),                            erwise complete, will be treated as completed.
    or members of their households, but only while used in
    your business or your personal affairs.                                        The “bodily injury” or “property damage” must oc-
                                                                                   cur away from premises you own or rent, unless
17. “Occurrence” means an accident, including continuous                           your business includes the selling, handling or dis-
    or repeated exposure to substantially the same general
                                                                                   tribution of “your product” for consumption on prem-
    harmful conditions.                                                            ises you own or rent.
18. “Personal and advertising injury” means injury, includ-                   b. Does not include “bodily injury” or “property dam-
    ing consequential “bodily injury”, arising out of one or                       age” arising out of:
    more of the following offenses:
                                                                                   (1) The transportation of property, unless the injury
    a. False arrest, detention or imprisonment;                                         or damage arises out of a condition in or on a
    b. Malicious prosecution;                                                           vehicle not owned or operated by you, and that
                                                                                        condition was created by the “loading or un-
    c. The wrongful eviction from, wrongful entry into, or                              loading” of that vehicle by any insured; or
       invasion of the right of privacy, of a room, dwelling
       or premises that a person occupies, committed by                            (2) The existence of tools, uninstalled equipment
       or on behalf of its owner, landlord or lessor;                                   or abandoned or unused materials.
    d. Oral or written publication, in any manner, of mate-               21. “Property damage” means:
       rial that slanders or libels a person or organization                  a. Physical injury to tangible property, including all re-
       or disparages a person’s or organization’s goods,                           sulting loss of use of that property. All such loss of
       products or services;                                                       use shall be deemed to occur at the time of the
    e. Oral or written publication, in any manner, of mate-                        physical injury that caused it; or
       rial that violates a person’s right of privacy;                        b. Loss of use of tangible property that is not physi-
                                                                                   cally injured or destroyed, provided such loss of
    f.   The use of another’s advertising idea in your “ad-
                                                                                   use is caused by physical injury to or destruction of
         vertisement”;                                                             other tangible property. All such loss of use shall
    g. Infringing upon another’s trade dress or slogan in                          be deemed to occur at the time of the “occurrence”
       your “advertisement”; or                                                    that caused it.
    h. Infringement of another’s copyright, patent, trade-                    For the purposes of this insurance, electronic data is
       mark or trade secret.                                                  not tangible property.
19. “Pollutants” mean any solid, liquid, gaseous or ther-                     As used in this definition, electronic data means infor-
    mal irritant or contaminant, including smoke, vapor,                      mation, facts or computer programs stored as or on,
    soot, fumes, acids, alkalis, chemicals and waste.                         created or used on, or transmitted to or from computer
    Waste includes materials to be recycled, reconditioned                    software (including systems and applications software),
    or reclaimed.                                                             on hard or floppy disks, CD-ROMs, tapes, drives, cells,
                                                                              data processing devices or any other repositories of
20. “Products-completed operations hazard”:                                   computer software which are used with electronically
    a. Includes all “bodily injury” and “property damage”                     controlled equipment. The term computer programs, re-
       occurring away from premises you own or rent and                       ferred to in the foregoing description of electronic data,
       arising out of “your product” or “your work” except:                   means a set of related electronic instructions which di-
                                                                              rect the operations and functions of a computer or de-
         (1) Products that are still in your physical posses-
                                                                              vice connected to it, which enable the computer or
             sion; or                                                         device to receive, process, store, retrieve or send data.
         (2) Work that has not yet been completed or aban-                22. “Spouse” means spouse or registered domestic partner
             doned. However, “your work” will be deemed                       under California law.
             completed at the earliest of the following times:
                                                                          23. “State Farm Companies” means one or more of the
             (a) When all of the work called for in your con-                 following:
                 tract has been completed.
                                                                              a. State Farm Mutual Automobile Insurance Company;
             (b) When all of the work to be done at the job
                 site has been completed if your contract                     b. State Farm Fire and Casualty Company; and
                 calls for work at more than one job site.                    c. Subsidiaries or affiliates of either a. or b. above.

CMP-4101                                                             38
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-49
24. “Suit“ means a civil proceeding in which damages be-                                (c) A person or organization whose business
    cause of “bodily injury“, “property damage“, or “personal                               or assets you have acquired; and
    and advertising injury“ to which this insurance applies                        (2) Containers (other than vehicles), materials,
    are alleged. “Suit“ includes:
                                                                                       parts or equipment furnished in connection
    a. An arbitration proceeding in which such damages                                 with such goods or products.
       are claimed and to which the insured must submit
                                                                              b. Includes:
       or does submit with our consent; or
                                                                                   (1) Warranties or representations made at any
    b. Any other alternative dispute resolution proceeding
                                                                                       time with respect to the fitness, quality, durabil-
       in which such damages are claimed and to which                                  ity, performance or use of “your product“; and
       the insured submits with our consent.
                                                                                   (2) The providing of or failure to provide warnings
25. “Temporary worker“ means a person who is furnished to:                             or instructions.
    a. You to substitute for a permanent “employee“ on                        c. Does not include vending machines or other prop-
       leave; or                                                                 erty rented to or located for the use of others but
    b. Meet seasonal or short-term workload conditions.                          not sold.
26. “Volunteer worker“ means a person who is not your “em-               28. “Your work“:
    ployee“, and who donates his or her work and acts at the                  a. Means:
    direction of and within the scope of duties determined by
    you, and is not paid a fee, salary or other compensation                       (1) Work or operations performed by you or on
    by you or anyone else for their work performed for you.                            your behalf; and
27. “Your product“:                                                                (2) Materials, parts or equipment furnished in con-
                                                                                       nection with such work or operations.
    a. Means:
                                                                              b. Includes:
        (1) Any goods or products, other than real property,
            manufactured, sold, handled, distributed or                            (1) Warranties or representations made at any
                                                                                       time with respect to the fitness, quality, durabil-
            disposed of by:
                                                                                       ity, performance or use of “your work“; and
            (a) You;                                                               (2) The providing of or failure to provide warnings
            (b) Others trading under your name; or                                     or instructions.

                            SECTION I AND SECTION II — COMMON POLICY CONDITIONS

1. Cancellation                                                                         the occurrence, after the effective date of the
                                                                                        policy, of one or more of the following:
    a. The first Named Insured shown in the Declarations
       may cancel this policy by mailing or delivering to us                            (a) Nonpayment of premium, including pay-
       advance written notice of cancellation.                                              ment due on a prior policy we issued and
                                                                                            due during the current policy term covering
    b. All Policies In Effect For 60 Days Or Less                                           the same risks.
        If this policy has been in effect for 60 days or less,                          (b) Discovery of fraud or material misrepre-
        and is not a renewal of a policy we have previously                                 sentation by:
        issued, we may cancel this policy by mailing or de-
        livering to the first Named Insured at the mailing                                   i.    Any insured or his or her representa-
        address shown in the policy and to the producer of                                         tive in obtaining this insurance; or
        record, advance written notice of cancellation, stat-                                ii. You or your representative in pursuing
        ing the reason for cancellation, at least:                                               a claim under this policy.
        (1) 10 days before the effective date of cancella-                              (c) A judgment by a court or an administrative
            tion if we cancel for a reason listed in Para-                                  tribunal that you have violated a California
            graph c.(1)(a) or c.(1)(b) below regardless of                                  or Federal law, having as one of its neces-
            how long this policy has been in effect; or                                     sary elements an act which materially in-
                                                                                            creases any of the risks insured against.
        (2) 30 days before the effective date of cancella-
            tion if we cancel for any other reason.                                     (d) Discovery of willful or grossly negligent acts
                                                                                            or omissions, or of any violations of state
    c. All Policies In Effect For More Than 60 Days                                         laws or regulations establishing safety
        (1) If this policy has been in effect for more than                                 standards, by you or your representative,
            60 days, or is a renewal of a policy we is-                                     which materially increase any of the risks
            sued, we may cancel this policy only upon                                       insured against.

CMP-4101                                                            39
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            EXHIBIT A-50
            (e) Failure by you or your representative to im-                   h. Residential Property
                plement reasonable loss control require-                            This provision applies to coverage on real property
                ments, agreed to by you as a condition of                           which is used predominantly for residential pur-
                policy issuance, or which were conditions                           poses and consisting of not more than four dwell-
                precedent to our use of a particular rate or                        ing units, and to coverage on tenants’ household
                rating plan, if that failure materially in-                         personal property in a residential unit. If such cov-
                creases any of the risks insured against.                           erage has been in effect for 60 days or less and is
            (f) A determination by the Commissioner of                              not a renewal of coverage we previously issued,
                Insurance that the:                                                 we may cancel this coverage for any reason, ex-
                i.    Loss of, or changes in, our reinsur-                          cept that we may not cancel this policy solely be-
                      ance covering all or part of the risk                         cause:
                      would threaten our financial integrity or                     (1) Corrosive soil conditions exist on the premises;
                      solvency; or                                                      or
                ii.   Continuation of the policy coverage                           (2) The first Named Insured has:
                      would:
                                                                                         (a) Accepted an offer of earthquake coverage;
                      1) Place us in violation of California                                 or
                         law or the laws of the state where
                         we are domiciled; or                                            (b) Cancelled or did not renew a policy issued
                                                                                             by the California Earthquake Authority
                      2) Threaten our solvency.                                              (CEA) that included an earthquake policy
            (g) A change by you or your representative in                                    premium surcharge.
                the activities or property of the commercial                             However, we shall cancel this policy if the first
                or industrial enterprise, which results in a                             Named Insured has accepted a new or renew-
                materially added, increased or changed
                                                                                         al policy issued by the CEA that includes an
                risk, unless the added, increased or
                changed risk is included in the policy.                                  earthquake policy premium surcharge but fails
                                                                                         to pay the earthquake policy premium sur-
        (2) We will mail or deliver advance written notice                               charge authorized by the CEA.
            of cancellation, stating the reason for cancella-
            tion, to the first Named Insured, at the mailing              2. Changes
            address shown in the policy, and to the pro-                       a. This policy contains all the agreements between
            ducer of record, at least:                                            you and us concerning the insurance afforded. The
            (a) 10 days before the effective date of can-                         first Named Insured shown in the Declarations is
                cellation if we cancel for a reason listed in                     authorized to make changes in the terms of this
                Paragraph c.(1)(a) or c.(1)(b) above; or                          policy with our consent. This policy’s terms can be
            (b) 30 days before the effective date of can-                         amended or waived only by endorsement issued
                cellation if we cancel for any other reason                       by us and made a part of this policy.
                listed in Paragraph c.(1) above.                               b. We may change the Named Insured’s policy ad-
   d. Notice of cancellation will state the effective date of                     dress as shown in the Declarations and in our rec-
      cancellation. The policy period will end on that date.                      ords to the most recent address provided to us by:
   e. If this policy is cancelled, we will send the first                           (1) You; or
      Named Insured any premium refund due. If we                                   (2) The United States Postal Service.
      cancel, the refund will be pro rata. If the first
      Named Insured cancels, the refund may be less                       3. Concealment, Misrepresentation Or Fraud
      than pro rata. The cancellation will be effective                        a. With respect to a Covered Cause of Loss caused
      even if we have not made or offered a refund.
                                                                                  by fire, we do not provide coverage to the insured
   f.   If notice is mailed, proof of mailing will be sufficient                  who, whether before or after a loss, has committed
        proof of notice.                                                          fraud or intentionally concealed or misrepresented
   g. If this policy insured more than one named insured:                         any material fact or circumstance concerning:
        (1) The first named insured may effect cancella-                            (1) This policy;
            tion for the account of all insureds; and                               (2) The Covered Property;
        (2) Our notice of cancellation to the first named                           (3) That insured’s interest in the Covered Property;
            insured is notice to all insureds. Payment of                               or
            unearned premium to the first named insured
            is for the account of all interests therein.                            (4) A claim under this policy.

CMP-4101                                                             40
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-51
   b. With respect to loss caused by a Covered Cause                           which is your insurance responsibility according to the
      of Loss other than fire, this policy is void if any                      terms of a lease or rental agreement. We will decide if
      insured, whether before or after a loss, has com-                        our payment for loss will be made to you or to the
      mitted fraud or intentionally concealed or misrepre-                     owner of the property. But we will not pay more than
      sented any material fact or circumstance                                 the applicable Limit Of Insurance of SECTION I —
      concerning:                                                              PROPERTY coverages shown in the Declarations.
       (1)   This policy;                                                      SECTION II — LIABILITY
       (2)   The Covered Property;                                             If other valid and collectible insurance is available to
       (3)   An insured’s interest in the Covered Property; or                 the insured for a loss we cover under SECTION II —
                                                                               LIABILITY, our obligations are limited as follows:
       (4)   A claim under this policy.
                                                                               a. Primary Insurance
4. Examination Of Your Books And Records
                                                                                    This insurance is primary except when Paragraph
   We may examine and audit your books and records as                               b. below applies. If this insurance is primary, our
   they relate to this policy at any time during the policy                         obligations are not affected unless any of the other
   period and up to three years afterward.                                          insurance is also primary. Then, we will share with
5. Inspections And Surveys                                                          all that other insurance by the method described in
                                                                                    Paragraph c. below.
   a. We have the right to:
                                                                               b. Excess Insurance
       (1) Make inspections and surveys at any time;
                                                                                    (1) This insurance is excess over:
       (2) Give you reports on the conditions we find; and
                                                                                         (a) Any of the other insurance, whether primary,
       (3) Recommend changes.                                                                excess, contingent or on any other basis:
   b. We are not obligated to make any inspections, sur-                                      (i) That insures for accidental direct phys-
      veys, reports or recommendations and any such                                               ical loss; or
      actions we do undertake relate only to insurability                                     (ii) If the loss arises out of the maintenance
      and the premiums to be charged. We do not make                                               or use of aircraft, "autos" or watercraft
      safety inspections. We do not undertake to perform                                           to the extent not subject to paragraph 8.
      the duty of any person or organization to provide                                            of Section II – Exclusions.
      for the health or safety of workers or the public.                                 (b) Any other primary insurance available to you
      And we do not warrant that conditions:                                                 covering liability for damages arising out of
       (1) Are safe and healthful; or                                                        the premises or operations, or the products
                                                                                             and completed operations, for which you
       (2) Comply with laws, regulations, codes or standards.
                                                                                             have been added as an additional insured by
   c. Paragraphs a. and b. of this condition apply not only                                  attachment of an endorsement.
      to us, but also to any rating, advisory, rate service or
      similar organization which makes insurance inspec-                            (2) When this insurance is excess, we will have no
      tions, surveys, reports or recommendations.                                       duty under Coverage L – Business Liability
                                                                                        to defend the insured against any "suit" if any
   d. Paragraph b. of this condition does not apply to
      any inspections, surveys, reports or recommenda-                                  other insurer has a duty to defend the insured
      tions we may make relative to certification, under                                against that "suit". If no other insurer defends,
      state or municipal statutes, ordinances or regula-                                we will undertake to do so, but we will be enti-
      tions, of boilers, pressure vessels or elevators.                                 tled to the insured's rights against all those
                                                                                        other insurers.
6. Insurance Under Two Or More Coverages
                                                                                    (3) When this insurance is excess over other insur-
   If two or more of this policy’s coverages apply to the
   same loss or damage, we will not pay more than the                                   ance, we will pay only our share of the amount of
   actual amount of the loss or damage.                                                 the loss, if any, that exceeds the sum of:

7. Other Insurance                                                                       (a) The total amount that all such other insur-
                                                                                             ance would pay for the loss in the absence
   SECTION I — PROPERTY                                                                      of this insurance; and
   If there is other insurance covering the same loss, we                                (b) The total of all deductible and self-insured
   will pay only for the amount of covered loss in excess                                    amounts under all that other insurance.
   of the amount due from that other insurance, whether
   you can collect on it or not. However, this insurance is                         (4) We will share the remaining loss, if any, with
   primary and does not contribute with any other insur-                                any other insurance that is not described in
   ance for a covered loss to property as described in                                  this Excess Insurance provision and was not
   Coverage A – Buildings that you do not own and                                       bought specifically to apply in excess of the
CMP-4101                                                             41
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                             EXHIBIT A-52
           SECTION II — LIABILITY Limits Of Insurance                             When you request changes to this policy, or the in-
           shown in the Declarations.                                             formation or factors used to calculate the premium
   c. Method Of Sharing                                                           for this policy changes during the policy period, we
                                                                                  may adjust the premium in accordance with the
       If all of the other insurance permits contribution by                      change during the policy period and you must pay
       equal shares, we will follow this method also. Un-                         any additional premium due within the time we
       der this approach, each insurer contributes equal                          specify.
       amounts until it has paid its applicable limit of in-                 e. The premium for this policy may vary based upon:
       surance or none of the loss remains, whichever
                                                                                  (1) The purchase of other insurance from the
       comes first.
                                                                                      “State Farm Companies”.
       If any of the other insurance does not permit con-
                                                                                  (2) The purchase of products or services from an
       tribution by equal shares, we will contribute by lim-                          organization that has entered into an agree-
       its. Under this method, each insurer's share is                                ment or contract with the “State Farm Compa-
       based on the ratio of its applicable limit of insur-
                                                                                      nies”. The “State Farm Companies” do not
       ance to the total applicable limits of insurance of all                        warrant the merchantability, fitness, or quality
       insurers.                                                                      of any product or service offered or provided
   d. Other Insurance Provided By Us                                                  by that organization; or
       The total insurance provided under Coverage L –                            (3) An agreement, concerning the insurance pro-
       Business Liability and any other policy written by us                          vided by this policy, that the “State Farm Com-
       will not exceed the highest Limit Of Insurance appli-                          panies” has with an organization in which you
       cable under any one of the policies written by us.                             have a membership, or of which you are a
8. Liberalization                                                                     subscriber, licensee, or franchisee.
                                                                             f.   Your purchase of this policy may allow:
   If we adopt any revision that would broaden the cover-
   age under this policy without additional premium within                        (1) You to purchase or obtain certain coverages,
   45 days prior to or during the policy period, the broad-                           coverage options, coverage deductibles, cov-
   ened coverage will immediately apply to this policy.                               erage limits, or coverage terms on other prod-
9. Premiums                                                                           ucts from the “State Farm Companies”, subject
                                                                                      to their applicable eligibility rules; or
   a. The first Named Insured shown in the Declarations:
                                                                                  (2) The premium or price for other products or
       (1) Is responsible for the payment of all premiums;                            services purchased by you, including non-
           and                                                                        insurance products or services, to vary. Such
                                                                                      other products or services must be provided by
       (2) Will be the payee for any return premiums we                               the “State Farm Companies” or by an organi-
           pay.
                                                                                      zation that has entered into an agreement or
   b. The premium shown in the Declarations was com-                                  contract with the “State Farm Companies”.
      puted based on rates in effect at the time the policy                           The “State Farm Companies” do not warrant
      was issued. On each renewal, continuation or an-                                the merchantability, fitness or quality of any
      niversary of the effective date of this policy, we will                         product or service offered or provided by that
      compute the premium in accordance with our rates                                organization.
      and rules then in effect.                                         10. Transfer Of Rights Of Recovery Against Others To Us
   c. Unless otherwise provided by an alternative pay-
                                                                             a. Applicable to SECTION I — PROPERTY:
      ment plan in effect with “State Farm Companies”,
      you may continue this policy in force by paying a                           If any person or organization to or for whom we
      continuation premium for each successive one-                               make payment under this policy has rights to re-
      year period. The premium must be:                                           cover damages from another, those rights are
                                                                                  transferred to us to the extent of our payment. That
       (1) Paid to us prior to the anniversary date; and
                                                                                  person or organization must do everything neces-
       (2) Determined in accordance with Paragraph b.                             sary to secure our rights and must do nothing after
           above.                                                                 loss to impair them. But you may waive your rights
                                                                                  against another party in writing:
       Our forms then in effect will apply.
                                                                                  (1) Prior to a loss to your Covered Property.
   d. Undeclared exposures or change in your business
      operation, acquisition or use of premises may oc-                           (2) After a loss to your Covered Property only if, at
      cur during the policy period that are not shown in                              time of loss, that party is one of the following:
      the Declarations. If so, we may require an addi-                                 (a) Someone insured by this insurance;
      tional premium. That premium will be determined in
      accordance with our rates and rules then in effect.                              (b) A business firm:

CMP-4101                                                           42
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-53
               i.   Owned or controlled by you; or                           b. Residential Property
               ii. That owns or controls you; or                                  This provision applies to coverage on real property
           (c) Your tenant.                                                       used predominantly for residential purposes and
                                                                                  consisting of not more than four dwelling units, and
       You may also accept the usual bills of lading or                           to coverage on tenants’ household property con-
       shipping receipts limiting the liability of carriers.
                                                                                  tained in a residential unit.
       This will not restrict your insurance.
                                                                                  We may elect not to renew such coverage for any
   b. Applicable to SECTION II — LIABILITY:                                       reason, except that we will not refuse to renew
       If the insured has rights to recover all or part of any                    such coverage solely because:
       payment we have made under this policy, those                              (1) The first Named Insured has accepted an offer
       rights are transferred to us. The insured must do                              of earthquake coverage.
       nothing after loss to impair them. At our request,
       the insured will bring “suit” or transfer those rights                          However, the following applies only to insur-
       to us and help us enforce them. This condition                                  ers who are associate participating insurers
       does not apply to Medical Expenses Coverage.                                    as established by Cal. Ins. Code Section
11. Premium Audit                                                                      10089.16. We may elect not to renew such
                                                                                       coverage after the first Named Insured has ac-
   a. This policy is subject to audit if a premium desig-                              cepted an offer of earthquake coverage, if one
      nated as an estimated premium is shown in the
                                                                                       or more of the following reasons applies:
      Declarations. We will compute the final premium
      due when we determine your actual exposures.                                     (a) The nonrenewal is based on sound un-
   b. Premium shown in this policy as estimated premium                                    derwriting principles that relate to the cov-
      is a deposit premium only. At the close of each audit                                erages provided by this policy and that are
      period we will compute the earned premium for that                                   consistent with the approved rating plan
      period and send notice to the first Named Insured.                                   and related documents filed with the De-
      The due date for audit premiums is the date shown                                    partment of Insurance as required by exist-
      as the due date on the bill. If the sum of the esti-                                 ing law;
      mated and audit premiums paid for the policy period
      is greater than the earned premium, we will return                               (b) The Commissioner of Insurance finds that
      the excess to the first Named Insured.                                               the exposure to potential losses will
                                                                                           threaten our solvency or place us in a haz-
   c. The first Named Insured must keep records of the                                     ardous condition. A hazardous condition
      information we need for premium computation, and                                     includes, but is not limited to, a condition in
      send us copies at such times as we may request.                                      which we make claims payments for loss-
                                                                                           es resulting from an earthquake that oc-
12. Transfer Of Your Rights And Duties Under This Policy
                                                                                           curred within the preceding two years and
   Your rights and duties under this policy may not be                                     that required a reduction in policyholder
   transferred without our written consent except in the                                   surplus of at least 25% for payment of
   case of death of an individual Named Insured.                                           those claims; or
   If you die, your rights and duties will be transferred to                           (c) We have:
   your legal representative but only while acting within
                                                                                            i.    Lost or experienced a substantial re-
   the scope of duties as your legal representative. Until
   your legal representative is appointed, anyone having                                          duction in the availability or scope of
   proper temporary custody of your property will have                                            reinsurance coverage; or
   your rights and duties but only with respect to that                                     ii. Experienced a substantial increase in
   property.                                                                                    the premium charged for reinsurance
13. When We Do Not Renew                                                                        coverage of our residential property
   a. Subject to the provisions of Paragraphs b. and c.                                         insurance policies; and
      below, if we elect not to renew this policy, we will                                  the Commissioner has approved a plan for
      mail or deliver written notice stating the reason for                                 the nonrenewals that is fair and equitable,
      nonrenewal to the first Named Insured shown in                                        and that is responsive to the changes in
      the Declarations and to the producer of record, at                                    our reinsurance position.
      least 60 days, but not more than 120 days, before
      the expiration or anniversary date.                                         (2) The first Named Insured has cancelled or did
       We will mail or deliver our notice to the first Named                          not renew a policy, issued by the California
       Insured, and to the producer of record, at the mail-                           Earthquake Authority that included an earth-
       ing address shown in the policy.                                               quake policy premium surcharge.

CMP-4101                                                           43
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-54
       (3) Corrosive soil conditions exist on the premises.                            policy within 60 days of the end of the policy
                                                                                       period.
   c. We are not required to send notice of nonrenewal
      in the following situations:                                                (6) If we have made a written offer to the first Named
                                                                                      Insured, in accordance with the timeframes
       (1) If the transfer or renewal of a policy, without any                        shown in Paragraph a., to renew the policy under
           changes in terms, conditions, or rates, is be-                             changed terms or conditions or at an increased
           tween us and a member of our insurance group.                              premium rate, when the increase exceeds 25%.
       (2) If the policy has been extended for 90 days or               14. Conformity To State Law
           less, provided that notice has been given in
           accordance with Paragraph a.                                      When a provision of this policy is in conflict with the
                                                                             applicable law of the state in which this policy is is-
       (3) If you have obtained replacement coverage, or                     sued, the law of the state will apply.
           if the first Named Insured has agreed, in writing,
           within 60 days of the termination of the policy,             15. Severability
           to obtain that coverage.                                          If any provision of this policy is held invalid or unen-
                                                                             forceable by a court that has jurisdiction, then:
       (4) If the policy is for a period of no more than 60
           days and you are notified at the time of issu-                    a. Such provision will remain in full force to the extent
           ance that it will not be renewed.                                    not held invalid or unenforceable; and
       (5) If the first Named Insured requests a change in                   b. All other provisions of this policy will remain valid
           the terms or conditions or risks covered by the                      and enforceable.




CMP-4101                                                           44
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           EXHIBIT A-55
             12342556727        570
                                                                                                                                 FE-8745
                                                                                                                               Page 1 of5


           FE-8745 INLAND MARINE COMPUTER PROPERTY FORM

           INSURING AGREEMENT                                                            on taking inventory, or other instances
           We will pay for accidental direct physical loss to:                           where there is no physical evidence to
                                                                                         show what happened to the property;
           1. "Computer equipment", used in your business
               operations, that you own, lease from others,                         e. Any dishonest or criminal act occurring at
               rent from others, or that is loaned to you.                             any time by you, any of your partners,





               However, we do not insure "computer equip-                              employees, directors, or trustees;
   




               ment" used to operate or control vehicles.
                                                                                    f.   Hidden or latent defect or any quality in
           2. Removable data storage media used in your                                  property that causes it to damage or de-
               business operations to store "electronic data".                           stroy itself. However, we do insure for any
           We do not insure property you lease to others or                              resulting loss unless the resulting loss it-
           rent to others.                                                               self is excluded;
           We do not insure "computer programs" or "elec-                           g. Obsolescence;
           tronic data" except as provided in the Computer
           Programs And Electronic Data Extension Of Cov-                           h. Fungi
           erage.                                                                        (1) Growth, proliferation, spread or pres-
           LIMIT OF INSURANCE                                                                ence of "fungi", including:
           We will pay for all covered loss up to the limits                             (2) Any loss of use or delay in repairing or
           shown on the Schedule Page.                                                       replacing covered property, including
           DEDUCTIBLE                                                                        any associated cost or expense, due
                                                                                             to interference at the location of the
           The deductible amount shown on the Schedule                                       covered property or at the location of
           Page will only apply to the property covered un-                                  the repair or replacement of that prop-
           der this form. This amount will be deducted from                                  erty by "fungi";
           the amount of any loss under this coverage.
           EXCLUSIONS                                                                    (3) Any remediation of "fungi", including
                                                                                             the cost or expense to:
           1. We do not insure under any coverage for any
              loss to any property while in transit as                                        (a) Remove the "fungi" from covered
              checked baggage on a commercial airline;                                             property or to repair, restore or re-
                                                                                                   place that property;
           2. We do not insure for loss caused by one or
              more of the items below:                                                        (b) Take apart and repair any property
                                                                                                   as needed to gain access to the
              a. Errors and omissions in programming.
                                                                                                   "fungi"; or
                  However, we do insure for any resulting
                  loss unless the resulting loss itself is ex-                                (c) Contain, treat, detoxify, neutralize
                  cluded;                                                                          or dispose of or in any way re-
              b. Faulty, inadequate, unsound or defective                                          spond to or assess the effects of
                  design, specifications, workmanship, or                                          the "fungi";
                  repair. However, we do insure for any re-                                   (d) Remove any property to protect it
                  sulting loss unless the resulting loss itself                                    from the presence of or exposure
                  is excluded;                                                                     to "fungi";
              c. Wear, tear, marring, scratching, rust, cor-                             (4) The cost of any testing or monitoring
                 rosion or deterioration. However, we do                                     of air or property to confirm the type,
                 insure for any resulting loss unless the re-                                absence, presence or level of "fungi",
                 sulting loss itself is excluded;                                            whether performed prior to, during, or
              d. Property that is missing, where the only ev-                                after removal, repair, restoration or re-
                 idence of the loss is a shortage disclosed                                  placement of covered property.

                                       ©, Copyright, state Farm Mutual Automobile Insurance Company, 2013
                                 Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.
                                                                    CONTINUED




                                                                     EXHIBIT A-56
012342556727        885709
                                                                                                                        FE-8745
                                                                                                                      Page 2 of5

   i.   Governmental Action                                                     (1) The following types of "computer pro-
        Seizure or destruction of property by order                                 grams" and "electronic data" that you
        of governmental authority.                                                  own, license from others, lease from
                                                                                    others, or rent from others:
        But we will pay for acts of destruction or-
                                                                                    (a) "Computer programs" used in your
        dered by governmental authority and tak-
        en at the time of a fire to prevent its                                         business operations;
        spread;                                                                     (b) The "electronic data" that exists in
                                                                                        "computer" memory or on "com-
   j.  War And Military Action
                                                                                        puter" storage media, used in your
       (1) War, including undeclared or civil war;                                      business operations;
       (2) Warlike action by a military force, in-                              (2) That portion of your customers' "elec-
           cluding action in hindering or defend-                                   tronic data" that is supplied to you for
           ing against an actual or expected                                        processing or other use in your busi-
           attack by any government, sovereign                                      ness operations. Coverage for cus-
           or other authority using military per-                                   tomers' "electronic data" is limited to
           sonnel or other agents; or                                               the specific data file(s) containing the
       (3) Insurrection,   rebellion,    revolution,                                information you are processing or us-
           usurped power or action taken by gov-                                    ing in your business operations.
           ernmental authority in hindering or de-                              We do not cover any property you lease to
           fending against any of these.                                        others, rent to others or license to others.
3. We do not insure under any coverage for any                                  We do not cover "computer equipment" or
   loss which would not have occurred in the ab-                                removable data storage media under this
   sence of one or more of the following exclud-                                Extension Of Coverage. This coverage ex-
   ed events. We do not insure for such loss                                    tension is included in the Limit Of Insur-
   regardless of: (a) the cause of the excluded                                 ance shown on the Schedule Page.
   event; or (b) other causes of the loss; or (c)
   whether other causes acted concurrently or in                                Loss does not include any consequential
   any sequence with the excluded event to pro-                                 loss except as may be provided in the op-
   duce the loss; or (d) whether the event occurs                               tional Loss Of Income And Extra Expense
   suddenly or gradually, involves isolated or                                  coverage.
   widespread damage, arises from natural or                               b. All items under the EXCLUSIONS section
   external forces, or occurs as a result of any                                of this form apply to this Extension Of
   combination of these:                                                        Coverage except:
        Nuclear Hazard                                                          (1) Item a. in Paragraph 2. does not apply to:
        Nuclear reaction or radiation, or radioac-                                  (a) "Computer programs" other than
        tive contamination. Loss caused by the                                          the program in which the error or
        nuclear hazard will not be considered loss                                      omission in programming occurs;
        caused by fire, explosion or smoke.                                             and
        But if nuclear reaction or radiation, or ra-                                (b) "Electronic data";
        dioactive contamination results in fire, we
        will pay for the loss caused by that fire.                                    covered under this extension;
4. We do not insure under any coverage for any                                  (2) Item b. in Paragraph 2. does not apply
                                                                                    to "electronic data" covered under this
   loss consisting of the items in Paragraphs 1.,                                   extension; and
   2. and 3. This exclusion does not apply to
   any loss consisting of the items in Paragraphs                               (3) Items c. and d. in Paragraph 2. do not
   2. and 3. if the loss is caused by a peril which                                 apply to "computer programs" and
   is not otherwise excluded.                                                       "electronic data" covered under this
                                                                                    extension.
EXTENSIONS OF COVERAGE
                                                                           c. We do not provide coverage for loss to, or
1. Computer Programs And Electronic Data                                        loss of value resulting from infringement
   a. We will pay for accidental direct loss to:                                of, your intellectual property rights.

                             ©.Copyright.State Farm Mutual Automobile Insurance Company. 2013
                       Includes copyrighted material of Insurance Services Office. Inc .. with its permission.
                                                          CONTINUED




                                                            EXHIBIT A-57
            012342556727 885709
                                                                                                                             FE-8745
                                                                                                                           Page 3 of5

           2. Fire Protection Devices                                         2. One Loss
              We will cover your expense, for up to                              If an initial loss causes other losses, all will be
              $25,000, to recharge or refill any fire protec-                    considered one loss. All losses that are the
              tion devices which have been discharged to                         result of the same event will be considered
   El         protect the covered property.
              The amount we pay under this Extension Of
                                                                                 one loss.
                                                                              OPTIONAL COVERAGE - LOSS OF INCOME
                                                                              AND EXTRA EXPENSE
              Coverage is an additional amount of insur-
              ance and is not subject to a deductible.                         1. If a limit is shown on the Inland Marine





                                                                                 Schedule Page for Loss Of Income And Extra
   




           3. Debris Removal                                                     Expense, coverage under this form is provided,
              We will cover your expense to remove the de-                       subject to that limit, for the following:
              bris of covered property, caused by Covered                        a. The actual "Loss Of Income" you sustain
              Cause Of Loss.                                                          due to the necessary "suspension" of your
                                                                                      operations during the "period of restora-
              The amount we pay under this Extension Of                              tion". The "suspension" must be caused by
              Coverage will not increase the applicable Lim-                          damage or destruction to property covered
              it Of Insurance.                                                        under this form, by a Covered Cause Of
           SPECIAL CONDITIONS                                                         Loss;
           1. Valuation                                                          b. Any necessary "extra expense" you incur
                                                                                      during the "period of restoration" that you
              We agree all losses to:                                                 would not have incurred if there had been
                                                                                      no damage or destruction to property cov-
              a. "Computer equipment" will be determined
                                                                                      ered under this form, by a Covered Cause
                 based on the cost to repair or replace with                          Of Loss.
                 that of similar performance, capacity or
                 function;                                                       We will only pay for "Loss Of Income" or "ex-
                                                                                 tra expense" that you sustain during the "peri-
              b. Removable data storage media will be de-                        od of restoration" that occurs within 12
                 termined based on the cost to repair or                         consecutive months after the date of loss. We
                 replace that media with blank media of                          will only pay for "ordinary payroll expenses"
                 similar performance, capacity or function;                      for 90 days following the date of loss.
              c. "Computer programs":                                         2. We will not pay for:
                 (1) That are commercial off-the-shelf will                         a. Any "extra expense" or increase of "Loss
                     be determined based on the cost to                                Of Income" caused by suspension, lapse
                     repair or replace with that of similar                            or cancellation of any license, lease or
                     performance, capacity or function;
                                                                                       contract. But if the suspension, lapse or
                 (2) That are not commercial off-the-shelf will                        cancellation is directly caused by the
                     be determined based on the cost of re-                            "suspension" of your operations, we will
                     producing the programs if they are re-                            cover such loss that affects your "Loss Of
                     produced. If not reproduced, loss will be                         Income" during the "period of restoration";
                     determined based on the cost of blank,                         b. Any "extra expense" caused by suspen-
                     readily available, removable data stor-                           sion, lapse or cancellation of any license,
                     age media, such as blank discs, with                              lease or contract beyond the "period of
                     suitable capacity to store the programs;                          restoration";
              d. "Electronic data" will be determined based                         c. Any other consequential loss;
                 on the cost of reproducing the data, if it is                      d. Loss caused by seizure or destruction of
                 reproduced. If not reproduced, loss will be                           property by order of governmental authori-
                 determined based on the cost of blank,                                ty. But we will pay for acts of destruction
                 readily available, removable data storage                             ordered by governmental authority and
                 media, such as blank discs, with suitable                             taken at the time of a fire to prevent its
                 capacity to store the data;                                           spread.

                                       ©, Copyright, state Farm Mutual Automobile Insurance Company, 2013
                                 Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.
                                                                    CONTINUED




                                                                     EXHIBIT A-58
012342556727       885709
                                                                                                                     FE-8745
                                                                                                                   Page 4 of5

DEFINITIONS                                                          7. "Loss Of Income" means the sum of the
1. "Computer" means:                                                    amounts described in a. and b. below:
                                                                          a. Net income (net profit or loss before in-
   a. Programmable electronic equipment that                                 come taxes) that would have been earned
      is used to store, retrieve and process data;                           or incurred if no accidental direct loss had
      and                                                                    occurred, including:
   b. Associated peripheral equipment that pro-                              (1) "Rental value";
      vides communication, including input and
      output functions such as printing and aux-                               (2) "Maintenance fees", if you are a con-
      iliary functions such as data transmission.                                  dominium association or other similar
                                                                                   community association;
   "Computer" does not include those used to op-
   erate production type machinery or equipment.                               (3) Total receipts and contributions (less
                                                                                   operating expenses) normally received
2. "Computer equipment" means "computers",                                         during the period of disruption of oper-
   "computer" cables and wiring not attached                                       ations; and
   to or forming a part of a building, and                                     (4) Tuition and fees from students, includ-
   equipment manuals. "Computer equipment"                                         ing fees from room, board, laboratories
   does not mean other types of devices with                                       and other similar sources.
   internal computing capability, such as intelli-
   gent devices that contain an embedded chip                             Net income does not include any net income
                                                                          that would likely have been earned as a result
   or some other form of logic circuitry, or the                          of an increase in the volume of business due
   computing components in those devices.                                 to favorable business conditions caused by
3. "Computer programs" means a set of related                             the impact of the Covered Cause Of Loss on
   electronic instructions which direct the opera-                        customers or on other businesses.
   tions and functions of a "computer" or device                          b. Continuing normal operating expenses in-
   connected to it, which enable the "computer"                               curred, including "ordinary payroll expens-
   or device to receive, process, store, retrieve                             es''.
   or send data.
                                                                     8. "Maintenance fees" means the regular pay-
4. "Electronic data" means information, facts or                        ment made to you by unit-owners and used to
   "computer programs" stored as or on, created                         service the common property.
   or used on, or transmitted to or from "computer"
                                                                     9. "Ordinary payroll expenses":
   software (including systems and applications
   software), on hard or floppy disks, CD-ROMs,                           a. Mean payroll expenses for all your em-
   tapes, drives, cells, data processing devices                             ployees except:
   or any other repositories of "computer" soft-                               (1) Officers;
   ware which are used with electronically con-                                (2) Executives;
   trolled equipment.
                                                                               (3) Department Managers; and
5. "Extra expense" means expense incurred:
                                                                               (4) Employees under contract;
   a. To avoid or minimize the "suspension" of
                                                                          b. Include:
      business and to continue operations.
                                                                               (1) Payroll;
   b. To minimize the "suspension" of business
      if you cannot continue operations.                                       (2) Employee benefits, if directly related to
                                                                                   payroll;
   c. To repair or replace any property to the
      extent it reduces the amount of loss that                                (3) FICA payments you pay;
      would otherwise have been payable under                                  (4) Union dues you pay; and
      this coverage or "Loss Of Income" cover-
                                                                               (5) Workers' compensation premiums.
      age.
6. "Fungi" means any type or form of fungus,                         10. "Period of restoration" means the period of
   including mold or mildew, and any mycotox-                            time that:
   ins, spores, scents or byproducts produced or                          a. Begins immediately after the time of loss
   released by fungus;                                                       to property covered by this form; and
                            ©.Copyright.State Farm Mutual Automobile Insurance Company. 2013
                      Includes copyrighted material of Insurance Services Office. Inc .. with its permission.
                                                         CONTINUED




                                                           EXHIBIT A-59
               012342556727 885707
                                                                                                                              FE-8745
                                                                                                                            Page 5 of5

                  b. Ends on the date when the property cov-                           b. The amount of all charges which are the
                     ered by this form should be repaired, re-                            legal obligation of the tenant(s) and
                     built, restored or replaced with reasonable                          which would otherwise be your obliga-
                     speed and similar quality.                                           tions; and
                  The expiration date of this policy will not cut                      c. The fair rental value of any portion of the
                  short the "period of restoration".                                      described premises which is occupied by
              11. "Rental value" means:                                                   you.
                                                                                                                                          9999
9999              a. The total anticipated rental income from                     12. "Suspension" means the partial slowdown or
                                                                                                                                          9999
  




                     tenant occupancy of the premises de-                             complete cessation of your business
                                                                                      activities.
  




                     scribed in the Declarations as furnished
                     and equipped by you;                                        All other policy provisions apply.
              FE-8745
                                          ©, Copyright, state Farm Mutual Automobile Insurance Company, 2013
                                    Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.



                                                                                                                            CMP-4409
                                                                                                                            Page 1 of 1

                         THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY.


              CMP-4409 PHYSICIANS AND SURGEONS EQUIPMENT

              This endorsement modifies insurance provided under the following:
              BUSINESSOWNERS COVERAGE FORM
              SECTION I - PROPERTY is modified as follows:
              1. Paragraph 3.b. under Property Subject To Limitations is replaced by the following:
                   b. $2,500 for jewelry and watches, watch movements, jewels, pearls, precious and semi-precious
                       stones and radium. This limitation does not apply to jewelry and watches worth $100 or less per
                       item;
              2. The following is added to SECTION I - EXTENSIONS OF COVERAGE:
                   Physicians And Surgeons Equipment
                  You may extend the insurance that applies to Business Personal Property to apply to accidental di-
                   rect physical loss, by a Covered Cause Of Loss, to medical, surgical and dental equipment and in-
                  struments (including tools, materials, supplies and scientific books) used by the insured in the
                   medical or dental profession, while it is in the course of transit or at another premises you do not
                   own, lease or operate.
                  There is no coverage under any other Extension Of Coverage to the extent that coverage is provided
                   by this Extension Of Coverage. The amount we pay under this Extension Of Coverage will not in-
                   crease the applicable Limit Of Insurance.
              All other policy provisions apply.
              CMP-4409
                                          ©, Copyright, state Farm Mutual Automobile Insurance Company, 2008
                                    Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.




                                                                                                          



                                                                        EXHIBIT A-60
012342556727       885707
                                                                                                               CMP-4705.2
                                                                                                                Page 1 of 4

          THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY

CMP-4705.2 LOSS OF INCOME AND EXTRA EXPENSE

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
The coverage provided by this endorsement is                        2. Extra Expense
subject to the provisions of SECTION I -                               a. We will pay necessary "Extra Expense"
PROPERTY, except as provided below.                                       you incur during the "period of restoration"
COVERAGES                                                                 that you would not have incurred if there
1. Loss Of Income                                                         had been no accidental direct physical
                                                                          loss to property at the described premises.
   a. We will pay for the actual "Loss Of In-                             The loss must be caused by a Covered
      come" you sustain due to the necessary                              Cause Of Loss. With respect to loss to
      "suspension" of your "operations" during                            personal property in the open or personal
      the "period of restoration". The "suspen-                           property in a vehicle, the described prem-
      sion" must be caused by accidental direct                           ises include the area within 100 feet of the
      physical loss to property at the described                          site at which the described premises are
      premises. The loss must be caused by a                              located.
      Covered Cause Of Loss. With respect to
      loss to personal property in the open or                            With respect to the requirements set forth
      personal property in a vehicle, the de-                             in the preceding paragraph, if you occupy
      scribed premises include the area within                            only part of the site at which the described
      100 feet of the site at which the described                         premises are located, then the described
      premises are located.                                               premises means:
                                                                          (1) The portion of the building which you
       With respect to the requirements set forth                              rent, lease or occupy; and
       in the preceding paragraph, if you occupy
       only part of the site at which the described                       (2) Any area within the building or on the
       premises are located, then the described                               site at which the described premises
       premises means:                                                         are located, if that area is the only
                                                                              such area that:
       (1) The portion of the building which you
                                                                               (a) Services; or
          rent, lease or occupy; and
       (2) Any area within the building or on the                              (b) Is used to gain access to;
          site at which the described premises                                 the described premises.
          are located, if that area is the only                        b. We will only pay for "Extra Expense" that
          such area that:                                                 occurs after the date of accidental direct
          (a) Services; or                                                physical loss and within the number of
          (b) Is used to gain access to;
                                                                          consecutive months for Loss Of Income
                                                                          And Extra Expense shown in the Declara-
          the described premises.                                         tions.
   b. We will only pay for "Loss Of Income" that                    3. Extended Loss Of Income
       you sustain during the "period of restora-                      a. If the necessary "suspension" of your "op-
       tion" that occurs after the date of acci-                          erations" produces a "Loss Of Income"
       dental direct physical loss and within the                         payable under this policy, we will pay for
       number of consecutive months for Loss Of                           the actual "Loss Of Income" you incur dur-
       Income And Extra Expense shown in the                              ing the period that:
       Declarations. We will only pay for "ordi-                          (1) Begins on the date property, except fin-
       nary payroll expenses" for 90 days follow-                              ished stock, is actually repaired, rebuilt
       ing the date of accidental direct physical                              or replaced and "operations" are re-
       loss.                                                                   sumed; and

                            ©, Copyright, State Farm Mutual Automobile Insurance Company, 2016
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                         CONTINUED




                                                           EXHIBIT A-61
            012342556727 885709
                                                                                                                             CMP-4705.2
                                                                                                                              Page 2 of4
                 (2) Ends on the earlier of:                                         c. Civil Authority coverage for necessary "Ex-
                      (a) The date you could restore your                               tra Expense" will begin immediately after
                          "operations",    with    reasonable                           the time of the first action of civil authority
                          speed, to the level which would                               that prohibits access to the described

   ~                      generate the Net Income amount                                premises and will end:
                          that would have existed if no acci-                           (1) Four consecutive weeks after the date
                          dental direct physical loss had oc-                               of that action; or
                          curred; or                                                    (2) When your Civil Authority coverage for





                      (b) 60 consecutive days after the date                                "Loss Of Income" ends;
                          determined in Paragraph a.(1)
   




                                                                                      whichever is later.
                          above.
                                                                                EXTENSIONS OF COVERAGE
                 However Extended Loss Of Income does
                  not apply to "Loss Of Income" incurred as                     1. Newly Acquired Property
                 a result of unfavorable business condi-                           a. You may extend the insurance provided by
                 tions caused by the impact of the Covered                            this endorsement to apply to newly ac-
                 Cause Of Loss in the area where the de-                              quired or constructed property covered as
                 scribed premises are located.                                        described in Paragraph 12. of SECTION I
              b. "Loss Of Income" must be caused by ac-                               - EXTENSIONS OF COVERAGE of your
                 cidental direct physical loss at the de-                             policy.
                 scribed premises caused by any Covered                              b. The most we will pay in any one occur-
                 Cause Of Loss.                                                         rence under this coverage for "Loss Of In-
           4. Civil Authority                                                           come" and necessary "Extra Expense" is
                                                                                        the actual loss you sustain.
              a. When a Covered Cause Of Loss causes
                 damage to property other than property at                     2. Interruption Of Web Site Operations
                 the described premises, we will pay for the                      a. You may extend the insurance provided by
                 actual "Loss Of Income" you sustain and                              this endorsement to apply to the neces-
                 necessary "Extra Expense" caused by ac-                              sary interruption of your business. The in-
                 tion of civil authority that prohibits access                        terruption must be caused by an
                 to the described premises, provided that                             accidental direct physical loss to your Web
                 both of the following apply:                                         Site Operations at the premises of a ven-
                  (1) Access to the area immediately sur-                             dor acting as your service provider.
                      rounding the damaged property 1s pro-                               Such interruption must be caused by a
                      hibited by civil authority as a result of                           Covered Cause Of Loss other than a loss
                      the damage, and the described prem-                                 covered under Equipment Breakdown Ex-
                      ises are within that area but are not                               tension Of Coverage of your Business-
                      more than one mile from the damaged                                 owners Coverage Form.
                      property; and
                                                                                          (1) Coverage Time Period
                  (2) The action of civil authority is taken in
                      response to dangerous physical condi-                                   We will only pay for loss you sustain
                      tions resulting from the damage or                                      during the seven-day period immedi-
                                                                                              ately following the first 12 hours after
                      continuation of the Covered Cause Of                                    the Covered Cause Of Loss.
                      Loss that caused the damage, or the
                      action is taken to enable a civil authori-                          (2) Conditions
                      ty to have unimpeded access to the                                      (a) This coverage applies only if you
                      damaged property.                                                           have a back-up copy of your Web
              b. Civil Authority coverage for "Loss Of In-                                        Site stored at a location other than
                  come" will begin immediately after the                                          the site of the Web Site vendor and
                  time of the first action of civil authority that                                to the extent "Loss Of Income" is
                  prohibits access to the described premis-                                       permanently lost.
                  es and will apply for a period of up to fc:iur                              (b) Notwithstanding any provision to the
                  consecutive weeks from the date on which                                        contrary, the coverage provided u_n-
                  such coverage began.                                                            der this Interruption Of Web Site
                                        ©, Copyright, state Farm Mutual Automobile Insurance Com_pany, 2016 .
                                  Includes copyrighted material of Insurance Services Office, Inc., w~h its perm1ss1on.
                                                                     CONTINUED




                                                                      EXHIBIT A-62
012342556727           885709
                                                                                                                    CMP-4705.2
                                                                                                                     Page 3 of 4

              Operations Extension Of Coverage                         CONDITION
              is primary to any LOSS OF IN-                            Resumption Of Operations
              COME AND EXTRA EXPENSE
              coverage provided by the Inland                          We will reduce the amount of your:
              Marine Computer Property Form.                           1. "Loss Of Income", other than "Extra Expense",
   b. The most we will pay in any one occur-                               to the extent you can resume your "opera-
       rence under this coverage is $10,000.                               tions", in whole or in part, by using damaged
                                                                           or undamaged property (including merchan-
3. Off Premises - Loss Of Income                                           dise or stock) at the described premises or
    a. You may extend the insurance provided by                            elsewhere.
       this endorsement to apply to the neces-                         2. "Extra Expense" loss to the extent you can
       sary "suspension" of your business. The                             return "operations" to normal and discontinue
       "suspension" must be caused by an acci-                             such "Extra Expense".
       dental direct physical loss to Covered                          DEDUCTIBLE
       Property while it is in the course of transit
       or at another premises.                                         No deductible applies to the coverage provisions
                                                                       provided in this "Loss Of Income" endorsement.
       If the Covered Property is located at an-
       other premises you own, lease, operate,                         However, for any loss covered under Paragraph
                                                                       22.b.(4) of the Equipment Breakdown Extension
       or regularly use, the insurance provided                        Of Coverage of your policy, the Special Deducti-
       under this extension applies only if the                        ble for Equipment Breakdown will apply to this
       loss occurs within 90 days after the prop-                      "Loss Of Income".
       erty is first moved.
                                                                       DEFINITIONS
       We will only pay for loss you sustain dur-
                                                                       1. "Extra Expense" means expense incurred:
       ing the period beginning immediately after
       the time of accidental direct physical loss                          a. To avoid or minimize the "suspension" of
       caused by any Covered Cause Of Loss                                     business and to continue "operations":
       and ending when the property should be                                  (1) At the described premises; or
       repaired, rebuilt or replaced with reasona-                                (2) At replacement premises or at tempo-
       ble speed and similar quality.                                                 rary locations, including relocation ex-
    b. The most we will pay in any one occur-                                         penses, and costs to equip and
       rence under this coverage is $20,000.                                          operate the replacement or temporary
                                                                                      locations;
EXCLUSIONS
                                                                            b. To minimize the "suspension" of business
We will not pay for:                                                           if you cannot continue "operations"; or
1. Any "Extra Expense", or increase of "Loss Of                             c. To:
    Income", caused by:
                                                                                  (1) Repair or replace any property; or
    a. Delay in rebuilding, repairing or replacing
       the property or resuming "operations", due                                 (2) Research, replace or restore the lost
                                                                                      information on damaged "valuable pa-
       to interference at the location of the rebuild-                                pers and records"
       ing, repair or replacement by strikers, pick-
       eters, or any others charged with rebuilding,                      to the extent it reduces the amount of loss that
       repairing, or replacing property; or                               otherwise would have been payable under
                                                                          this coverage or "Loss Of Income" coverage.
    b. Suspension, lapse or cancellation of any
       license, lease or contract. But if the sus-                     2. "Loss Of Income" means the sum of the
       pension, lapse or cancellation is directly                         amounts as described in a. and b. below:
       caused by the "suspension" of your "oper-                          a. Net Income (net profit or loss before in-
       ations", we will cover such loss that affects                          come taxes) that would have been earned
       your "Loss Of Income" during the "period                               or incurred if no accidental direct physical
       of restoration".                                                       loss had occurred, including:
2. Any other consequential loss.                                               (1) "Rental value";

                               ©, Copyright, State Farm Mutual Automobile Insurance Company, 2016
                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            CONTINUED




                                                              EXHIBIT A-63
               012342556727 885701
                                                                                                                               CMP-4705.2
                                                                                                                                Page 4 of4

                      (2) "Maintenance fees", if you are a con-                              (1) Begins immediately after the time of
                          dominium association or other similar                                  accidental direct physical loss caused
                          community association;                                                 by any Covered Cause Of Loss at the
                      (3) Total receipts and contributions (less                                 described premises; and
                          operating expenses) normally received                              (2) Ends on the earlier of:
                          during the period of disruption of oper-
                          ations; and
                                                                                                  (a) The date when the property at the
                                                                                                      described premises should be           9999
9999                  (4) Tuition and fees from students, includ-                                     repaired, rebuilt or replaced with
                                                                                                                                             9999
  




                          ing fees from room, board, laboratories                                     reasonable speed and similar
                                                                                                      quality; or
  




                          and other similar sources.
                     Net Income does not include any Net In-                                   (b) The date when business is re-
                     come that would likely have been earned                                        sumed at a new permanent loca-
                     as a result of an increase in the volume of                                   tion.
                     business due to favorable business condi-                          b. Does not include any increased period re-
                     tions caused by the impact of the Covered                             quired due to the enforcement of any ordi-
                     Cause Of Loss on customers or on other                                nance or law that:
                     businesses.
                                                                                           (1) Regulates the construction, use or re-
                  b. Continuing normal operating expenses in-                                  pair, or requires the tearing down of
                     curred, including "ordinary payroll expens-                               any property; or
                     es".
                                                                                             (2) Requires any insured or others to test
              3. "Maintenance fees" means the regular pay-                                   for, monitor, clean up, remove, contain,
                 ment made to you by unit-owners and used to                                 treat, detoxify or neutralize, or in any
                 service the common property.                                                way respond to or assess the effects
                                                                                             of "pollutants".
              4. "Operations" means your business activities
                 occurring at the described premises.                                The expiration date of this policy will not cut
                                                                                     short the "period of restoration".
              5. "Ordinary payroll expenses":
                                                                                  7. "Rental value" means:
                  a. Mean payroll expenses for all your em-
                     ployees except:                                                 a. The total anticipated rental income from
                                                                                        tenant occupancy of the premises de-
                      (1) Officers;                                                     scribed in the Declarations as furnished
                      (2) Executives;                                                   and equipped by you;
                      (3) Department Managers; and                                   b. The amount of all charges which are the
                      (4) Employees under contract.                                     legal obligation of the tenant(s) and which
                                                                                        would otherwise be your obligations; and
                  b. Include:                                                        c. The fair rental value of any portion of the
                      (1) Payroll;                                                      described premises which is occupied by
                      (2) Employee benefits, if directly related to                     you.
                          payroll;                                                8. "Suspension" means:
                      (3) FICA payments you pay;                                     a. The partial slowdown or complete cessa-
                      (4) Union dues you pay; and                                       tion of your business activities; or
                      (5) Workers' compensation premiums.                            b. That a part or all of the described premises
                                                                                        is rendered untenantable, if coverage for
              6. "Period of restoration":                                               "Loss Of Income" applies.
                 a. Means the period of time that:                                All other policy provisions apply.
              CMP-4705.2
                                           ©, Copyright, state Farm Mutual Automobile Insurance Company, 2016
                                     Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.




                                                                                                           



                                                                         EXHIBIT A-64
012342556727       885701
                                                                                                                 FE-8739
                                                                                                               Page 1 of3




FE-8739 INLAND MARINE CONDITIONS

Coverage in the Inland Marine Form is primary to                         e. We will pay for covered loss within 30
any coverage provided in the policy this Form is                              days after we receive the sworn statement
attached to, for the same property.                                           of loss, if:
The following Conditions also apply:                                          (1) You have complied with all of the
1. Agreement. We agree to provide the insur-                                   terms of this policy; and
   ance described in this policy. You agree to pay                         (2) We have reached agreement with you
   premiums when due and comply with the pro-                                  on the amount of loss or an appraisal
   visions of this policy.                                                     award has been made.
2. Definitions.      Throughout this policy, the                    5. Duties in the Event of Loss. You must see
   words "you" and "your" refer to the Named In-                       that the following are done in the event of loss
   sured and any other person or organization                          to covered property:
   qualifying as a Named Insured under this pol-                       a. Notify the police if a law may have been
   icy. The words "we", "us" and "our" refer to the                        broken;
   Company providing this insurance.
                                                                         b. Give us prompt notice of the loss. Include
3. Valuation. The value of covered property will                            a description of the lost or damaged prop-
   be determined based on the provisions in the                             erty in the notice;
   applicable coverage form attached.
4. Loss Payment. In the event of loss covered
                                                                         c. As soon as possible, give us a description
                                                                            of how, when and where the loss oc-
   by this policy:
                                                                            curred;
   a. We will give notice, within 30 days after                          d. Take all reasonable steps to protect the
       we receive the sworn statement of loss, of
                                                                            covered property from further damage by
       our intent to settle the loss according to                           an insured loss. If feasible, set the dam-
       one of the following methods:                                        aged property aside and in the best possi-
       (1) Pay the value of lost or damaged                                 ble order for examination. Also keep a
           property as determined in the Valua-                             record of your emergency and temporary
           tion Condition shown in the applicable                           repair expenses for consideration in the
           coverage form;                                                   settlement of the claim. This will not in-
       (2) Pay the cost of replacing or repairing                           crease the limit of insurance;
           the lost or damaged property, plus any                        e. At our request, give us complete invento-
           reduction in value of repaired items;                            ries of the damaged and undamaged
       (3) Take all or any part of the property at                          property. Include quantities, costs, values
           an agreed or appraised value; or                                 and amount of loss claimed;
       (4) Repair, rebuild or replace the property                       f. Permit us to inspect the property and rec-
           with other property of like kind and                             ords proving the loss;
           quality;                                                      g. If requested, permit us to question you
   b. We will not pay you more than your finan-                             under oath at such times as may be rea-
      cial interest in the covered property;                                sonably required about any matter relating
                                                                            to this insurance or your claim, including
   c. We may adjust losses with the owners of                               your books and records. In such event,
      lost or damaged property if other than you.                           your answers must be signed;
      If we pay the owners, such payments will
      satisfy your claims against us for the own-                        h. Send us a signed, sworn statement of loss
      ers' property. We will not pay the owners                             containing the information we request to
      more than their financial interest in the                             settle the claim. You must do this within 60
      covered property;                                                     days after our request. We will supply you
                                                                            with the necessary forms;
   d. We may elect to defend you, at our ex-
      pense, against suits arising from claims of                        i. Cooperate with us in the investigation or
      owners of property;                                                   settlement of the claim;
                            ©, Copyrght, State Farm Mutual Automobile Insurance Company, 2008
                      Includes copyrighted material of Insurance Services Office. Inc., with its permission.
                                                         CONTINUED




                                                           EXHIBIT A-65
            012342556727 885709
                                                                                                                               FE-8739
                                                                                                                             Page 2 of3

              j.    Resume all or part of your business activi-                 11. Knowledge or Control. We will not pay for
                    ties at the described premises as quickly                       loss while the chance of loss is increased by
                    as possible.                                                    any means within your knowledge or control.
           6. Appraisal. If you and we disagree on the                          12. Policy Period, Coverage Territory. We cov-
               value of the property or the amount of loss, ei-                     er loss commencing during the policy period
               ther may make written demand for an ap-                              and within or between the coverage territory.
               praisal of the loss. In this event, each party                       The coverage territory is the United States of
               will select a competent and impartial apprais-                       America (including its territories and posses-
               er. Each party will notify the other of the se-                      sions), Puerto Rico and Canada.





               lected appraiser's identity within 20 days after                 13.Changes
   




               receipt of the written demand for an appraisal.
               The two appraisers will select an umpire. If                        a. This policy contains all the agreements
               the appraisers cannot agree upon an umpire                             between you and us concerning the insur-
               within 15 days, either may request that selec-                         ance afforded. The first Named Insured
               tion be made by a judge of a court having ju-                          shown in the Declarations is authorized to
               risdiction. The appraisers will state separately                       make changes in the terms of this policy
               the value of the property and amount of loss.                          with our consent. This policy's terms can
               If they fail to agree, they will submit their dif-                     be amended or waived only by endorse-
               ferences to the umpire. A decision agreed to                           ment issued by us and made a part of this
               by any two will be binding. Each party will:                           policy.
               a. Pay its chosen appraiser; and                                      b. We may change the Named lnsured's pol-
                                                                                        icy address as shown in the Declarations
               b. Bear the other expenses of the appraisal                              and in our records to the most recent ad-
                    and umpire equally.                                                 dress provided to us by:
               If we submit to an appraisal, we will still retain                       (1) You; or
               our right to deny the claim.
                                                                                        (2) The United States Postal Service.
           7. Abandonment. There can be no abandon-
               ment of any property to us.                                      14. Concealment, Misrepresentation or Fraud.
                                                                                    This policy is void in any case of fraud by you
           8. Legal Action Against Us. No one may bring                             as it relates to the policy at any time. It is also
               legal action against us under this insurance                         void if you or any other insured intentionally
               unless:                                                              conceal or misrepresent a material fact con-
               a. There has been full compliance with all of                        cerning:
                    the terms of this insurance; and                                 a. This policy;
               b. The action is brought within two years af-                         b. The covered property;
                    ter the date on which the accidental direct
                    physical loss occurred. But if the law of                        c. Your interest in the covered property; or
                    the state in which this policy is issued al-                     d. A claim under this policy.
                    lows more than two years to bring legal
                    action against us, that longer period of                    15. Examination of Your Books and Records.
                    time will apply.                                                We may examine and audit your books and
           9. Recovered Property. If either you or we re-                           records as they relate to this policy at any
               cover any property after loss settlement, that                       time during the policy period and up to three
               party must give the other prompt notice. At                          years afterward.
               your option, the property will be returned to                    16. Inspections and Surveys
               you. You must then return to us the amount
               we paid to you for the property. We will pay                          a. We have the right to:
               recovery expenses and the expenses to repair                               (1) Make inspections and surveys at any
               the recovered property subject to the limit of                                 time;
               insurance.
                                                                                          (2) Give you reports on the conditions we
           10. No Benefit to Bailee. No person or organiza-
               tion, other than you, having custody of cov-                                   find; and
               ered property will benefit from this insurance.                            (3) Recommend changes.

                                        ©, Copyright, state Farm Mutual Automobile Insurance Company, 2008
                                  Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.
                                                                     CONTINUED




                                                                      EXHIBIT A-66
012342556727          885709
                                                                                                                         FE-8739
                                                                                                                       Page 3 of3

    b. We are not obligated to make any inspec-                                 Our forms then in effect will apply. If you
          tions, surveys, reports or recommenda-                                do not pay the continuation premium, this
          tions and any such actions we do                                      policy will expire on the first anniversary
          undertake relate only to insurability and                             date that we have not received the pre-
          the premiums to be charged. We do not                                 mium.
          make safety inspections. We do not un-                             d. Undeclared exposures, acquisition, or
          dertake to perform the duty of any person                             change in your business operation may
          or organization to provide for the health or                          occur during the policy period that are not
          safety of workers or the public. And we do                            shown in the Declarations. If so, we may
          not warrant that conditions:                                          require an additional premium. That pre-
         (1) Are safe and healthful; or                                         mium will be determined in accordance
         (2) Comply with laws, regulations, codes                               with our rates and rules then in effect.
             or standards.                                              20. Transfer of Rights of Recovery Against
    c. Paragraphs a. and b. of this condition ap-                           others to Us. If any person or organization
         ply not only to us, but also to any rating,                        to or for whom we make payment under this
         advisory, rate service or similar organiza-                        policy has rights to recover damages from
        tion which makes insurance inspections,                             another, those rights are transferred to us to
                                                                            the extent of our payment. That person or or-
        surveys, reports or recommendations.
                                                                            ganization must do everything necessary to
17. Liberalization. If we adopt any revision that                           secure our rights and must do nothing after
    would broaden the coverage under this policy                            loss to impair them. But you may waive your
    without additional premium within 45 days prior                         rights against another party in writing:
    to or during the policy period, the broadened
    coverage will immediately apply to this policy.                         a. Prior to a loss to your Covered Property.
18. other Insurance. If loss covered by this pol-                           b. After a loss to your Covered Property only
    icy is also covered by other insurance written                              if, at time of loss, that party is one of the
    in your name, we will not pay for a greater                                 following:
    proportion of the covered loss than this pol-                               (1) Someone insured by this insurance;
    icy's Limit of Insurance bears to the total                                 (2) A business firm:
    amount of insurance covering such loss.
                                                                                        (a) Owned or controlled by you; or
19. Premiums
                                                                                        (b) That owns or controls you; or
    a. The first Named Insured shown in the
       Declarations:                                                              (3) Your tenant.
       (1) Is responsible for the payment of all                                  You may also accept the usual bills of lad-
           premiums; and                                                          ing or shipping receipts limiting the liability
                                                                                  of carriers.
       (2) Will be the payee for any return pre-
           miums we pay.                                                          This will not restrict your insurance.
    b. The premium shown in the Declarations                            21. Transfer of Your Rights and Duties Under
       was computed based on rates in effect at                             This Policy. Your rights and duties under this
       the time the policy was issued. On each                              policy may not be transferred without our writ-
       renewal, continuation or anniversary of the                          ten consent except in the case of death of an
       effective date of this policy, we will com-                          individual Named Insured. If you die, your rights
       pute the premium in accordance with our                              and duties will be transferred to your legal rep-
       rates and rules then in effect.                                      resentative but only while acting within the
                                                                            scope of duties as your legal representative.
    c. You may continue this policy in force by                             Until your legal representative is appointed,
       paying a continuation premium for each                               anyone having proper temporary custody of
       successive one-year period. The premium                              your property will have your rights and duties
       must be:                                                             but only with respect to that property.
          (1) Paid to us prior to the anniversary                       22. Conformity to State Law. When a provision
             date; and                                                      of this policy is in conflict with the applicable
          (2) Determined in accordance with Para-                           law of the state in which this policy is issued,
              graph b. above.                                               the law of the state will apply.
FE-8739
                               ©. Copyright. State Farm Mutual Automobile Insurance Company. 2008
                         Includes copyrighted material of Insurance Services Office. Inc .. with its permission.


                                                                                                 



                                                              EXHIBIT A-67
              012342556727 885700
                                                                                                                              CMP-4710
                                                                                                                              Page 1 of2
                       THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY


   P,t;;ti   CMP-4710 EMPLOYEE DISHONESTY
   mmi       This endorsement modifies insurance provided under the following:
                                                                                                                                           9999
9999         BUSINESSOWNERS COVERAGE FORM
                                                                                                                                           9999
  




             The following is added as an Extension of Cover-                         b. Involving a single act or series of acts;
             age under SECTION I -         EXTENSIONS OF
                                                                                      is considered one occurrence.
             COVERAGE.
                                                                                 5. With respect to coverage provided by this en-
             Employee Dishonesty
                                                                                      dorsement:
             1. We will pay for direct physical loss to Busi-                         a. Paragraph 2. of Property Not Covered
                ness Personal Property and "money" and "se-                              does not apply.
                curities" resulting from dishonest acts
                committed by any of your "employees" acting                           b. Paragraph 1.d. of Property Subject To
                alone or in collusion with other persons (ex-                            Limitations does not apply.
                cept you or your partner) with the manifest in-                       c. Paragraph 2.f. of SECTION I - EXCLU-
                tent to:                                                                 SIONS does not apply.
                a. Cause you to sustain loss; and                                     d. The first paragraph under SECTION I -
                b. Obtain financial benefit (other than sala-                            EXTENSIONS OF COVERAGE does not
                     ries, commissions, fees, bonuses, promo-                            apply.
                    tions, awards, profit sharing, pensions or
                     other "employee" benefits earned in the                     6. We will not pay for loss:
                     normal course of employment) for:                                a. Resulting from any dishonest or criminal
                     (1) Any "employee"; or                                              act that you or any of your partners com-
                                                                                         mit whether acting alone or in collusion
                     (2) Any other person or organization in-                            with other persons.
                          tended by that "employee" to receive
                          that benefit.                                               b. When the only proof of its existence or
                                                                                         amount is:
             2. The most we will pay for loss under this Cov-
                erage in any one occurrence, regardless of                               (1) An inventory computation; or
                the number of described premises, is the Limit                           (2) A profit and loss computation.
                Of Insurance for Employee Dishonesty shown
                in the Declarations, even if the occurrence in-                  7. This Coverage does not apply to any "em-
                cludes more than one policy period.                                 ployee" immediately upon discovery by:
                The amount we pay under this Extension of                           a. You; or
                Coverage is an additional amount of insurance.                      b. Any of your partners, "members", "man-
                Regardless of the amount of the Basic De-                               agers", officers, directors, or trustees not
                ductible, the most we will deduct from any                              in collusion with the "employee";
                loss under this Extension of Coverage in any                        of any dishonest act committed by that "em-
                one occurrence is the applicable deductible                         ployee" before or after being hired by you.
                listed for Employee Dishonesty under Special
                Deductibles shown in the Declarations.                           8. We will pay only for loss you sustain through
                                                                                    acts committed or events occurring during the
             3. We will determine the value of:                                     policy period.
                a. "Money" at its face value; and
                                                                                    These acts must be discovered no later than
                b. "Securities" at their value at the close of                      one year from the end of the policy period.
                     business on the day the loss is discov-
                     ered.                                                       9. Regardless of the number of years this policy
                                                                                    remains in force or the number of premiums
             4. All loss:                                                           paid, no Limit Of Insurance cumulates from
                a. Caused by one or more persons; or                                year to year or period to period.
                                       ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                                 Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.
                                                                    CONTINUED




                                                                        EXHIBIT A-68
012342556727        885700
                                                                                                                  CMP-4710
                                                                                                                  Page 2 of2

10. If any loss is covered:                                                      (3) Who you have the right to direct and
   a. Partly by this insurance; and
                                                                                  control while performing services for
                                                                                  you;
    b. Partly by any prior cancelled or terminated
                                                                           b. Any "manager", director, officer or trustee,
        insurance or expired policy period that we
        or any affiliate had issued to you or any                             whether compensated or not, except while
        predecessor in interest;                                              performing acts outside the scope of their
                                                                              normal duties;
    the most we will pay is the larger of the
                                                                           c. Any natural person who is furnished tem-
    amount recoverable under this insurance or
    the prior insurance.                                                      porarily to you:
11. If you (or any predecessor in interest) sus-                                 (1) To substitute for a permanent "em-
    tained loss during the policy period of any                                       ployee" as described in Paragraph a.
    prior insurance that you could have recovered                                     above, who is on leave; or
    under that insurance except that the time with-                              (2) To meet seasonal or short-term work
    in which to discover loss had expired, we will                                load conditions;
    pay for it under this Coverage, provided:
                                                                           d. Any natural person who is leased to you
   a. This Coverage became effective at the                                   under a written agreement between you
       time of cancellation or termination of the                             and a labor leasing firm, to perform duties
       prior insurance; and                                                   related to the conduct of your business,
    b. The loss would have been covered by this                               but does not mean a temporary "em-
       Coverage had it been in effect when the                                ployee" as described in Paragraph c.
       acts or events causing the loss were                                   above;
       committed or occurred.                                              e. Any natural person who is a former "em-
12. The insurance under Paragraph 11. above is                                ployee", director, officer, partner, "mem-
    part of, not in addition to, the Limit Of Insur-                          ber", "manager", representative or trustee
    ance applying to this Coverage and is limited                             retained as a consultant while performing
    to the lesser of the amount recoverable under:                            services for you; or
    a. This Coverage as of its effective date; or                          f.    Any natural person who is a guest student
    b. The prior insurance had it remained in ef-                                or intern pursuing studies or duties, ex-
        fect.                                                                    cluding, however, any such person while
                                                                                 having care and custody of property out-
13. With respect to this Coverage "employee"                                     side any building you occupy in conduct-
    means:                                                                       ing your business.
    a. Any natural person:
                                                                           But this does not include any agent, broker,
         (1) While in your service or for 30 days af-                     factor, commission merchant, consignee, in-
             ter termination of service;                                  dependent contractor or representative of the
         (2) Who you compensate directly by sala-                         same general character.
             ry, wages or commissions; and                            All other policy provisions apply.
CMP-4710
                           ©. Copyright. State Farm Mutual Automobile Insurance Company. 2008
                     Includes copyrighted material of Insurance Services Office. Inc .. with its permission.




                                                                                         9       



                                                             EXHIBIT A-69
            012342556727 885988
                                                                                                                              CMP-4471
                                                                                                                              Page 1 of2

                      THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY

           CMP-4471 SPOILAGE COVERAGE
   m;~
   ~       This endorsement modifies insurance provided under the following:
           BUSINESSOWNERS COVERAGE FORM
           The following provisions apply to the coverage                           c. Expenses for temporary storage in cold





           provided by this endorsement:                                               storage facilities while awaiting disposition
                                                                                       of the product.
   




           Under SECTION I - EXTENSIONS OF COV-
           ERAGE, the following is added:                                     3. SECTION I -              EXCLUSIONS is amended by
           Spoilage                                                              the following:
           1. You may extend the insurance that applies to                          b. Exclusions 2.a., 2.1.(6), 2.l.(7)(a), 2.l.(7)(b),
                                                                                       and 2.s. do not apply to coverage provided
              Business Personal Property to accidental di-                          by this endorsement.
              rect physical loss to "perishable goods",
              caused by:                                                      4. The following additional exclusion applies:
              a. Breakdown, meaning a change in temper-                             We do not insure for loss whether consisting
                  ature, humidity or pressure resulting from                        of, or directly and immediately caused by, one
                  mechanical breakdown or mechanical fail-                          or more of the following:
                  ure to refrigerating, cooling or humidity                         a. The disconnection of any refrigerating,
                  control equipment.                                                   cooling or humidity control equipment from
                  Mechanical breakdown and mechanical                                  their source of power.
                  failure do not mean power interruption, re-                       b. The deactivation of electrical power
                  gardless of how or where the interruption                            caused by the manipulation of any switch
                  is caused and whether or not the interrup-
                  tion is complete or partial;                                         or other device used to control the flow of
                                                                                       electrical power or current.
              b. Contamination by a refrigerant; or
                                                                                    c. The inability of an electrical utility compa-
              c. Power Outage, meaning a change in tem-                                ny or other power source to provide suffi-
                  perature, humidity or pressure resulting                             cient power due to:
                  from complete or partial interruption of
                  electrical power, either on or off the de-                             (1) Lack of fuel; or
                  scribed premises, due to conditions be-
                                                                                         (2) Governmental order.
                  yond your control.
           2. We will also pay for the reasonable cost you                          d. The inability of a power source at the de-
              incur to avoid the imminent spoilage of your                             scribed premises to provide sufficient
              "perishable goods" resulting from mechanical                             power due to lack of generating capacity
              breakdown or mechanical failure to refrigerat-                           to meet demand.
              ing, cooling or humidity control equipment on                         e. Breaking of any glass that is a permanent
              transporting conveyances that you own or                                 part of any refrigerating, cooling or humidi-
              lease, but are not at a premises you own,
              lease or operate.                                                        ty control equipment.
              This cost will only include:                                    5. The most we will pay under this Spoilage
                                                                                 Coverage endorsement is the Limit Of Insur-
              a. Expenses of a replacement vehicle, in-                          ance shown in the Declarations under:
                  cluding the additional wages of the driver
                  of that replacement vehicle;                                      a. Spoilage - On Premises, for any loss cov-
              b. Wages for laborers to unload the disabled                             ered under Paragraph 1. of this endorse-
                  vehicle and reload the replacement vehi-                             ment, where the loss to "perishable
                  cle; and                                                             goods" occurs at the described premises.


                                       ©, Copyright, state Farm Mutual Automobile Insurance Company, 2013
                                 Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.
                                                                    CONTINUED




                                                                     EXHIBIT A-70
012342556727        885988
                                                                                                                 CMP-4471
                                                                                                                 Page 2 of2

    b. Spoilage - Off Premises, for any loss cov-                          The amount we pay under this Extension Of
       ered under Paragraph 1. of this endorse-                            Coverage will not increase the applicable Lim-
       ment, where the loss to "perishable goods"                          it Of Insurance.
       occurs at a premises you do not own, lease                          However, there is no coverage under this
       or operate.                                                        Spoilage Extension Of Coverage to the extent
    c. Spoilage - Expediting Expense, for any                             coverage is provided under the Equipment
       costs covered under Paragraph 2. of this                            Breakdown Extension of Coverage.
       endorsement.                                                   All other policy provisions apply.
CMP-4471
                             ©.Copyright.State Farm Mutual Automobile Insurance Company. 2013
                       Includes copyrighted material of Insurance Services Office. Inc .. with its permission.




                                                                                                                  FE-6999.2
                                                                                                                 Page 1 of 1

In accordance with the Terrorism Risk Insurance Act of 2002 as amended and extended by the Terrorism
Risk Insurance Program Reauthorization Act of 2015, this disclosure is part of your policy.
FE-6999.2 POLICYHOLDER DISCLOSURE NOTICE OF TERRORISM INSURANCE COVERAGE

Coverage for acts of terrorism is not excluded                        January 1, 2017; 82% beginning on January 1,
from your current policy. However your policy                         2018; 81 % beginning on January 1, 2019; and
does contain other exclusions which may be ap-                        80% beginning on January 1, 2020 of covered
plicable, such as an exclusion for nuclear hazard.                    terrorism losses exceeding the statutorily estab-
You are hereby notified that under the Terrorism                      lished deductible paid by the insurance company
Risk Insurance Act, as amended in 2015, the def-                      providing the coverage. The Terrorism Risk Insur-
inition of act of terrorism has changed. As defined                   ance Act, as amended, contains a $100 billion
in Section 102(1) of the Act: The term "act ofter-                    cap that limits U.S. Government reimbursement
rorism" means any act that is certified by the Sec-                   as well as insurers' liability for losses resulting
retary of the Treasury-in consultation with the                       from certified acts of terrorism when the amount
Secretary of Homeland Security, and the Attorney                      of such losses exceeds $100 billion in any one
General of the United States-to be an act ofter-                      calendar year. If the aggregate insured losses for
rorism; to be a violent act or an act that is dan-                    all insurers exceed $100 billion, your coverage
gerous to human life, property, or infrastructure;                    may be reduced.
to have resulted in damage within the United
States, or outside the United States in the case of                   There is no separate premium charged to cover
certain air carriers or vessels or the premises of a                  insured losses caused by terrorism. Your insur-
United States mission; and to have been commit-                       ance policy establishes the coverage that exists
ted by an individual or individuals as part of an                     for insured losses. This notice does not expand
effort to coerce the civilian population of the United                coverage beyond that described in your policy.
States or to influence the policy or affect the con-                  THIS IS YOUR NOTIFICATION THAT UNDER
duct of the United States Government by coer-
cion. Under this policy, any covered losses                           THE TERRORISM RISK INSURANCE ACT, AS
resulting from certified acts of terrorism may be                     AMENDED, ANY LOSSES RESULTING FROM
partially reimbursed by the United States Gov-                        CERTIFIED ACTS OF TERRORISM UNDER
ernment under a formula established by the Ter-                       YOUR POLICY MAY BE PARTIALLY REIM-
rorism Risk Insurance Act, as amended. Under                          BURSED BY THE UNITED STATES GOVERN-
the formula, the United States Government                             MENT AND MAY BE SUBJECT TO A $100
generally reimburses 85% through 2015; 84%                            BILLION CAP THAT MAY REDUCE YOUR COV-
beginning on January 1, 2016; 83% beginning on                        ERAGE.
FE-6999.2
                             ©.Copyright.State Farm Mutual Automobile Insurance Company. 2015




                                                                                               



                                                            EXHIBIT A-71
            012342556727 885985
                                                                                                                            CMP-4719.1
                                                                                                                             Page 1 of2

                      THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY

           CMP-4719.1 EARTHQUAKE AND VOLCANIC ERUPTION

           This endorsement modifies insurance provided under the following:
           BUSINESSOWNERS COVERAGE FORM





           With respect to the coverage provided under this        Eruptions began within 168 hours prior to the
           endorsement, SECTION I - PROPERTY is                    inception of this insurance.
   




           amended as follows:                                 6. As set forth under Property Not Covered in
           1. You may extend the insurance that applies to                          the policy, land is not covered property, nor is
              Buildings or Business Personal Property, to                           the cost to replace, rebuild, excavate, grade,
              apply to accidental direct physical loss caused                       backfill, fill, stabilize or otherwise restore the
              by:                                                                   land. Therefore, coverage under this en-
              a. Earthquake; or                                                     dorsement does not include the cost of restor-
                                                                                    ing or remediating land.
              b. Volcanic Eruption, meaning the eruption,
                  explosion or effusion of a volcano.                         7. If a Limit Of Insurance appears for Loss As-
                                                                                 sessments in the Declarations, then coverage
           2. To the extent that the Earth Movement or Vol-
              canic Eruptions Exclusions might conflict with                     provided by this endorsement extends to Loss
              coverage provided under this endorsement,                          Assessments. The Limit Of Insurance under
              the Earth Movement or Volcanic Eruptions                           this endorsement for Loss Assessment is
              Exclusions will not apply.                                         $1,000. A higher limit of insurance shown in
                                                                                 the Declarations for Loss Assessments will
           3. This endorsement does not extend insurance                         not increase the $1,000 limit.
              of a loss that is:
                                                                                    We will pay that part of the loss assessment
              a. Otherwise insured under the policy; or
                                                                                    over $100 of the total amount of insurance
              b. Limited in Section I - Property Subject                            that applies to Loss Assessments.
                   To Limitations.
                                                                              8. Earthquake and Volcanic Eruption Deductible
           4. All Earthquake shocks or Volcanic Eruptions
              that occur within any 168-hour period will con-                    a. The Basic Deductible does not apply with
              stitute a single Earthquake or Volcanic Erup-                         respect to coverage provided by this en-
              tion. The expiration of this policy will not                          dorsement. A Separate Deductible ap-
              reduce the 168-hour period.                                           plies for each covered building and for
           5. We will not pay for loss caused by:                                   Business Personal Property at each cov-
                                                                                    ered building. The amount of each de-
              a. Fire, explosion (other than volcanic explo-                        ductible is the applicable Limit Of
                   sion), landslide, mine subsidence, tidal                         Insurance, shown in the Declarations, for
                   wave, tsunami, flood, mudslide or mud-                           the covered building or for the Business
                   flow, even if attributable to an Earthquake                      Personal Property at each covered build-
                   or Volcanic Eruption.
                                                                                    ing, multiplied by the Earthquake percent-
              b. Any Earthquake or Volcanic Eruption that                           age deductible.
                   begins before the inception of this insur-
                   ance.                                                                 If coverage is written on a blanket basis,
                                                                                         the amount of each deductible is the risk
              But, if this policy replaces earthquake insur-                             amount shown in our records as of the
              ance that excludes loss that occurs after the                              most recent Declarations applicable to the
              expiration of the policy we will pay for loss by                           covered building or the Business Personal
              Earthquake or Volcanic Eruption that occurs                                Property at each covered building multi-
              on or after the inception of this insurance, if                            plied by the Earthquake percentage de-
              the series of Earthquake shocks or Volcanic                                ductible.

                                       ©, Copyright, state Farm Mutual Automobile Insurance Company, 2013
                                 Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.
                                                                    CONTINUED




                                                                     EXHIBIT A-72
012342556727          885985
                                                                                                                  CMP-4719.1
                                                                                                                   Page 2 of2

          The Earthquake percentage deductible is                                 (3) A Building and the Business Personal
          shown in the Declarations under Special                                  Property in that building sustain loss.
          Deductibles of SECTION I - DEDUCTI-                               c. We will pay only that portion of the loss
          BLES.                                                                which exceeds the separate deductibles
    b. Deductibles are separately calculated and                               calculated above. The minimum deducti-
          applied even if:                                                     ble for each separate loss is $250.
          (1) Two or more buildings sustain loss;                           d. No deductible applies to Loss Of Income
          (2) Business Personal Property at two or
                                                                               And Extra Expense.
              more buildings sustains loss; and                        All other policy provisions apply.
CMP-4719.1

                               ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                                                     FE-6271
                                                                                                                   Page 1 of 1


FE-6271 AMENDATORY ENDORSEMENT (California)

The Appraisal Condition included in your Inland                            other forms of formal civil discovery, no formal
Marine Policy as paragraph 6. of CONDITIONS is                             rules of evidence shall be applied, and no court
replaced by the following:                                                 reporter shall be used for the proceedings.
6. Appraisal. In case you and we shall fail to                             The appraisers shall then appraise the loss,
   agree as to the actual cash value or the                                stating separately actual cash value and loss to
   amount of loss, then, on the written request of                         each item; and, failing to agree, shall submit
   either, each shall select a competent and disin-                        their differences, only, to the umpire. An award
   terested appraiser and notify the other of the                          in writing, so itemized, of any two when filed
   appraiser selected within 20 days of the re-                            with us shall determine the amount of actual
   quest Where the request is accepted, the ap-                            cash value and loss.
   praisers shall first select a competent and
   disinterested umpire; and failing for 15 days to                        Each appraiser shall be paid by the party se-
   agree upon the umpire, then, on your or our                             lecting him or her and the expenses of ap-
   request, the umpire shall be selected by a                              praisal and umpire shall be paid by the parties
   judge of a court of record in the state in which                        equally.
   the property covered is located.
                                                                           In the event of a government-declared disaster,
   Appraisal proceedings are informal unless you                           as defined in the Government Code, appraisal
   and we mutually agree otherwise. For purposes                           may be requested by either you or us but shall
   of this section, "informal" means that no formal
                                                                           not be compelled.
   discovery shall be conducted, including deposi-
   tions, interrogatories, requests for admission, or                 All other policy provisions apply.
FE-6271
                               ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013




                                                                                                



                                                              EXHIBIT A-73
            012342556727 885986
                                                                                                                                CMP-4260
                                                                                                                                Page 1 of2


           CMP-4260 AMENDATORY ENDORSEMENT (California)

           This endorsement modifies insurance provided under the following:
           BUSINESSOWNERS COVERAGE FORM
           1. SECTION I -      EXCLUSIONS is amended as                                   (1) Paragraphs 17.b. and 17.c. under Per-
              follows:                                                                        sonal And Advertising Injury are re-





              a. Paragraph 2.f. Dishonesty is replaced by                                     placed by the following:
   




                 the following:                                                                b. Arising out of oral or written publica-
                                                                                                 tion of material, in any manner, if
                  f.   Dishonesty                                                                done by or at the direction of the in-
                       (1) Dishonest or criminal acts by you,                                    sured with knowledge of its falsity;
                           anyone else with an interest in the                              c. Arising out of oral or written publica-
                           property, or any of your or their                                     tion of material, in any manner,
                           partners,    "members",    officers,                                  whose first publication took place
                           "managers", employees, directors,                                     before the beginning of the policy
                           trustees, or authorized representa-                                   period;
                           tives, whether acting alone or in                         c. Under SECTION II -           MEDICAL EX-
                           collusion with each other or with                            PENSES, Paragraph 1.d.(2) under Cover-
                           any other party; or                                          age M - Medical Expenses is replaced by
                                                                                        the following:
                       (2) Theft by any person to whom you
                           entrust the property for any pur-                              (2) Executes authorization to allow us to
                           pose, whether acting alone or in                                   obtain copies of medical bills, medical
                           collusion with any other party.                                    records, and any other information we
                                                                                              deem necessary to substantiate the
                       This exclusion applies whether or not
                                                                                              claim.
                       an act occurs during your normal hours
                       of operation.                                                           Such authorizations must not:
                       This exclusion does not apply to acts of                                (a) Restrict us from performing our
                       destruction by your employees; but                                          business functions in:
                       theft by your employees is not covered.                                      i.  Obtaining records, bills, infor-
                                                                                                        mation, and data; or
                       With respect to accounts receivable
                       and "valuable papers and records", this                                     ii. Using or retaining records, bills,
                       exclusion does not apply to carriers for                                         information, and data collected
                       hire.                                                                            or received by us;
              b. Under Paragraph i. Fungi, Virus Or Bac-                                       (b) Require us to violate federal or
                                                                                                   state laws or regulations;
                 teria, the reference to 23. Fungi, Wet Or
                 Dry Rot is changed to 24. Fungi, Wet Or                                       (c) Prevent us from fulfilling our data
                 Dry Rot.                                                                          reporting and data retention obliga-
                                                                                                   tions to insurance regulators; or
           2. Paragraph 24. d. under Fungi, Wet Or Dry Rot
              And Bacteria of SECTION I - EXTENSIONS                                           (d) Prevent us from disclosing claim in-
              OF COVERAGE does not apply.                                                          formation and data:
                                                                                                   i. To enable performance of our
           3. SECTION II -     LIABILITY is amended as fol-                                             business functions;
              lows:
                                                                                                   ii. To meet our reporting obliga-
              a. When used in this policy, the words "his or                                            tions to insurance regulators;
                 her" are replaced with "that person's".
                                                                                                   iii. To meet our reporting obliga-
              b. Section II - Exclusions is amended as fol-                                             tions to insurance data consoli-
                 lows:                                                                                  dators; and

                                        ©, Copyright, state Farm Mutual Automobile Insurance Company, 2018
                                  Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.




                                                                      EXHIBIT A-74
012342556727       885986
                                                                                                                      CMP-4260
                                                                                                                      Page 2 of2

               iv. As otherwise permitted by law.                                      (b) Any other information we have in
               If the holder of the information re-                                   our possession as a result of our
               fuses to provide it to us despite the                                  processing, handling, or otherwise
               authorization, then at our request                                     resolving claims submitted under
               the person making claim or his or                                      this policy.
               her legal representative must ob-                            c. We may disclose any of the items in Para-
               tain the information and promptly                               graph b.(1) above and any of the infor-
               provide it to us; and                                           mation described in Paragraph b.(3)(b)
                                                                               above:
4. The following are added to SECTION I AND
   SECTION II - COMMON POLICY CONDI-                                             (1) To enable performance of our business
   TIONS:                                                                             functions;
   Our Rights Regarding Claim Information                                        (2) To meet our reporting obligations to in-
                                                                                      surance regulators;
   a. We will collect, receive, obtain, use, and re-                             (3) To meet our reporting obligations to in-
       tain all the items described in Paragraph                                      surance data consolidators;
       b.(1) below and use and retain the infor-
       mation described in Paragraph b.(3)(b) be-                                (4) To meet other obligations required by
                                                                                       law; and
       low, in accordance with applicable federal
       and state laws and regulations and con-                                   (5) As otherwise permitted by law.
       sistent with the performance of our busi-                            d. Our rights under Paragraphs a., b., and c.
       ness functions.                                                           above shall not be impaired by any:
   b. Subject to Paragraph a. above, we will not                                 (1) Authorization related to any claim sub-
       be restricted in or prohibited from:                                            mitted under this policy; or
       (1) Collecting, receiving, or obtaining rec-                              (2) Act or omission of an insured or a legal
           ords, receipts, invoices, medical bills,                                 representative acting on an insured's
           medical records, wage information, sal-                                  behalf.
           ary information, employment information,                         Electronic Delivery
           data, and any other information;
                                                                           With your consent, we may electronically de-
       (2) Using any of the items described in Par-                        liver any document or notice, including a notice
           agraph b.(1) above; or                                          to renew, nonrenew, or cancel, instead of mail-
       (3) Retaining:                                                      ing it or delivering it by other means. Proof of
                                                                           transmission will be sufficient proof of notice.
           (a) Any of the items in Paragraph b.(1)
               above; or                                               All other policy provisions apply.
CMP-4260
                              ©.Copyright.State Farm Mutual Automobile Insurance Company. 2018
                        Includes copyrighted material of Insurance Services Office. Inc .. with its permission.




                                                                                                



                                                             EXHIBIT A-75
             012342556727 88598
                                                                                                                          CMP-4709
                                                                                                                          Page 1 of 1
                       THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY

            CMP-4709 MONEY AND SECURITIES

            This endorsement modifies insurance provided under the following:
            BUSINESSOWNERS COVERAGE FORM
            The following is added as an Extension of Cover-                    3. We will determine the value of:





            age under SECTION I -            EXTENSIONS OF                           a. "Money" at its face value; and





            COVERAGE.
            Money And Securities                                                     b. "Securities" at their value at the close of
                                                                                        business on the day the loss is discov-
            1. We will pay for loss of "money" and "securi-                             ered.
               ties" used in your business while at a bank or
               savings institution, within your living quarters                 4. With respect to coverage provided by this en-
               or the living quarters of your partners or any                      dorsement:
               employee having use and custody of the                                a. Paragraph 2. of Property Not Covered
               property, at the described premises, or in                               does not apply.
               transit between any of these places, resulting
               directly from:                                                        b. Paragraphs 1.c. and 1.d. of Property
               a. Theft, meaning any act of stealing;                                   Subject To Limitations does not apply.
               b. Disappearance; or                                             5. All loss:
               c. Destruction.                                                       a. Caused by one or more persons; or
            2. The most we will pay for loss to "money" and                          b. Involving a single act or series of related
               "securities" in any one occurrence under this                            acts;
               Coverage is:                                                        is considered one occurrence.
               a. The Limit Of Insurance for Money And Se-                      6. We will not pay under this Extension Of Cov-
                    curities (On Premises) shown in the Dec-                       erage for loss consisting of one or more of the
                    larations while:                                               following:
                    (1) In or at the described premises; or                          a. Resulting from accounting or arithmetical
                    (2) Within a bank or savings institution;                           errors or omissions;
                        and                                                          b. Due to the giving or surrendering of prop-
               b. The Limit Of Insurance for Money And Se-                              erty in any exchange or purchase; or
                    curities (Off Premises) shown in the Dec-
                    larations while anywhere else.                                   c. Of property contained in any "money"-
                                                                                        operated device unless the amount of
               The amount we pay under this Extension of                                "money" deposited in it is recorded by a
               Coverage is an additional amount of insurance.                           continuous recording instrument in the de-
               Regardless of the amount of the Basic De-                                vice.
               ductible, the most we will deduct from any
               loss under this Extension of Coverage in any                     7. You must keep records of all "money" and
               one occurrence is the applicable deductible                          "securities" so we can verify the amount of
               listed for Money And Securities under Special                        any loss.
               Deductibles shown in the Declarations.                           All other policy provisions apply.
            CMP-4709
                                      ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                                Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.




                                                                                                     



                                                                       EXHIBIT A-76
012342556727       88598
                                                                                                                CMP-4698
                                                                                                                Page 1 of 1

           THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY

CMP-4698 BACK-UP OF SEWER OR DRAIN

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
1. We will pay for accidental direct physical loss to          (2) Mudslide or mudflow;
    Covered Property described under Coverage B                (3) Water or sewage that backs up or
    - Business Personal Property directly and                      overflows from a sewer, drain or sump,
    immediately caused solely by water or sewage:                  except as specifically provided in the
    a. That enters through a sewer or drain located                BACK-UP OF SEWER OR DRAIN en-
        inside the interior of the structure; or                   dorsement;
    b. Which enters into and overflows from with-              (4) Water or sewage under the ground
        in a sump pump, sump pump well, or any                     surface pressing on, or flowing or
        other system located inside the interior of                seeping through:
        the structure, designed to remove subsur-                  (a) Foundations, walls, floors or paved
        face water drained from the foundation area.                   surfaces;
2. Coverage provided by this endorsement does                      (b) Basements, whether paved or not;
    not apply if:                                                      or
    a. You fail to keep a sump pump or its related                 (c) Doors, windows or other openings;
        equipment in proper working condition;                         or
    b. You fail to perform the routine mainte-
                                                               (5) Material carried or otherwise moved by
        nance or repair necessary to keep a sewer                  any of the Water, as described in Par-
        or drain free from obstructions; or                        agraphs (1) through (4) above.
    c. The loss occurs, or is in progress within               But if Water, as described in Paragraphs
        the first 5 days of the inception of this en-
                                                               (1) through (5), results in accidental direct
        dorsement. However, this provision does                physical loss by fire, explosion or sprinkler
        not apply when the coverage is continued               leakage, we will pay for the loss caused
        as part of your policy renewal.                        by that fire, explosion or sprinkler leakage.
3. The most we will pay for loss in any one oc-
                                                       5. The following provisions, if part of your policy,
    currence, at the described premises, under             do not apply to loss covered under this en-
    this endorsement is the Limit Of Insurance for         dorsement:
    Back-up Of Sewer Or Drain shown in the Dec-
    larations.                                             a. Inflation Coverage and Business Personal
    The amount that we pay under this endorse-                 Property Limit Seasonal Increase under
    ment is an additional amount of insurance.                 SECTION I - LIMITS OF INSURANCE;
4. With respect to the coverage provided under              b. SECTION I - EXTENSIONS OF COV-
    this endorsement, Paragraph 2.g. Water of                  ERAGE other than:
    SECTION I - EXCLUSIONS is replaced by                      (1) Debris Removal;
    the following:
                                                               (2) Preservation Of Property; and
    h. Water
                                                               (3) Pollution Clean Up And Removal;
        (1) Flood, surface water, waves (including
             tidal wave, tsunami, and seiche), tides,      c. LOSS OF INCOME AND EXTRA EX-
             tidal water, overflow of any body of wa-          PENSE; and
             ter, or spray or surge from any of these,     d. Any endorsement provisions that add
             all whether driven by wind or not, ex-
             cept as specifically provided in the              coverage for any type of direct, indirect or
             BACK-UP OF SEWER OR DRAIN en-                     consequential losses.
             dorsement;                                All other policy provisions apply.
CMP-4698
                            ©.Copyright.State Farm Mutual Automobile Insurance Company. 2013
                      Includes copyrighted material of Insurance Services Office. Inc .. with its permission.




                                                                                            



                                                           EXHIBIT A-77
             012342556727 88598
                                                                                                                               CMP-4704.1
                                                                                                                                Page 1 of 1

                         THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY


            CMP-4704.1 DEPENDENT PROPERTY - LOSS OF INCOME
    ~       This endorsement modifies insurance provided under the following:
            LOSS OF INCOME AND EXTRA EXPENSE





            The following coverage is added to the EXTEN-                                        communication services,        including





            SIONS OF COVERAGE:                                                                   services relating to internet access or
                                                                                                 access to any electronic network;
            Dependent Properties
            a. We will pay for the "Loss Of Income" and any                                (b) Accept your products or services;
                necessary "Extra Expense" you sustain due to                               (c) Manufacture your products for delivery
                the necessary "suspension" of your "opera-                                      to your customers under contract for
                tions" during the "period of restoration". The                                  sale; or
                "suspension" must be caused by an acci-
                                                                                           (d) Attract customers to your business.
                dental direct physical loss to "dependent
                property" caused by a Covered Cause Of                                     The "dependent property" must be located
                Loss.                                                                      in the coverage territory of this policy.
                However, coverage under this endorsement                               (2) "Period of restoration", with respect to de-
                does not apply when the only loss to "depend-                              pendent property, means the period of
                ent property" is loss to "electronic data", includ-                        time that:
                ing destruction or corruption of "electronic data".                         (a) Begins immediately after the time of ac-
                If the "dependent property" sustains loss to                                    cidental direct physical loss caused by
                "electronic data" and other property, coverage                                  any Covered Cause Of Loss at the prem-
                will not continue once the other property is re-                                ises of the dependent property; and
                paired, rebuilt or replaced.
                                                                                            (b) Ends on the date when the property at
                The most we will pay in any one occurrence                                      the premises of the dependent proper-
                under this endorsement, regardless of the                                       ty should be repaired, rebuilt or re-
                number of described premises, is the Limit Of                                   placed with reasonable speed and
                Insurance for Dependent Property - Loss Of                                      similar quality.
                Income shown in the Declarations.
                                                                                            The "period of restoration" does not in-
            b. We will reduce the amount payable under this                                 clude any increased period required due
               endorsement to the extent you can resume                                     to the enforcement of any ordinance or
               "operations", in whole or in part, by using any                              law that:
               other available:
                                                                                            (a) Regulates the construction, use or re-
                (1) Source of materials; or                                                     pair, or requires the tearing down of
               (2) Outlet for your products.                                                    any property; or
            c. With respect to this endorsement the following                               (b) Requires any insured or others to test
               definitions are added:                                                           for, monitor, clean up, remove, contain,
                                                                                                treat, detoxify or neutralize, or in any
               (1) "Dependent property" means property
                                                                                                way respond to, or assess the effects
                   owned by others whom you depend on to:
                                                                                                of "pollutants".
                   (a) Deliver materials or services to you or
                                                                                            The expiration date of this policy will not
                        to others for your account. But ser-
                        vices does not mean water supply ser-                               reduce the "period of restoration".
                        vices, power supply services, or                         All other policy provisions apply.
            CMP-4704.1
                                          ©, Copyright, state Farm Mutual Automobile Insurance Company, 2012
                                    Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.




                                                                                                      



                                                                        EXHIBIT A-78
012342556727        88598
                                                                                                                       CMP-4703.1
                                                                                                                        Page 1 of 1

             THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY


CMP-4703.1 UTILITY INTERRUPTION -                         LOSS OF INCOME

This endorsement modifies insurance provided under the following:
LOSS OF INCOME AND EXTRA EXPENSE
The following coverage is added to the EXTEN-                                   (a) Water supply services, meaning the
SIONS OF COVERAGE:                                                                  following types of property supplying
                                                                                    water to the described premises:
Utility Interruption
                                                                                     i. Pumping stations; and
a. We will pay for the "Loss Of Income" and any
   necessary "Extra Expense" you sustain due to                                      ii. Water mains.
   the necessary "suspension" of your "opera-                                   (b) Communication supply services, mean-
   tions" during the "period of restoration" at the                                 ing property supplying communication
   described premises caused by an interruption                                     services, including telephone, radio,
   in "utility service" to that premises. The inter-                                microwave or television services, to the
   ruption in "utility service" must result from an                                 described premises, such as:
   accidental direct physical loss by a "specified
                                                                                     i.   Communication transmission lines,
   cause of loss" to the property described in Par-
                                                                                          including optic fiber transmission
   agraph b.(2).
                                                                                          lines;
    The most we will pay in any one occurrence                                       ii. Coaxial cables; and
    under this endorsement, regardless of the
    number of described premises, is the Limit Of                                    iii. Microwave relays except satellites.
    Insurance for Utility Interruption - Loss Of In-                            (c) Power supply services, meaning the
    come shown in the Declarations.                                                 following types of property supplying
                                                                                    electricity, steam or gas to the de-
b. With respect to this endorsement the following                                   scribed premises:
   definitions are added:
                                                                                     i.   Utility generating plants;
    (1) "Period of Restoration" means:
                                                                                     ii. Switching stations;
        (a) The period of time that begins when
            the "utility service" to the described                                   iii. Substations;
            premises has been interrupted for                                    iv. Transformers; and
            eight continuous hours; and                                          v. Transmission lines.
        (b) Ends when the interrupted "utility ser-                  There is no coverage under this endorsement to
            vice" has been restored to the de-                       the extent coverage is provided under the Equip-
            scribed premises for two continuous                      ment Breakdown Extension of Coverage of your
            hours.                                                   policy.
    (2) "Utility Service" means:                                     All other policy provisions apply.
CMP-4703.1
                             ©, Copyright, State Farm Mutual Automobile Insurance Company, 2012
                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                            



                                                            EXHIBIT A-79
                012342556727 885987
                                                                                                                                           CMP-4825
                                                                                                                                           Page 1 of 1
                           THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY


   P,t;;tii   CMP-4825 BRANDS AND LABELS
   E          This endorsement modifies insurance provided under the following:
              BUSINESSOWNERS COVERAGE FORM





              The following is added under SECTION I -                                                      You must relabel the merchandise or its
   




              EXTENSIONS OF COVERAGE:                                                                       containers to comply with the law.
              Brands And Labels                                                                b. We will pay reasonable costs you incur to
              a. If branded or labeled merchandise that is                                        perform the activity described in a.(1) or
                 Covered Property is damaged by a Covered                                         a.(2) above. But the most we will pay for
                 Cause Of Loss, we may take all or any part of                                    these costs in any one occurrence under
                 the property at an agreed or appraised value.                                    this Extension Of Coverage is the Limit Of
                 If so, you may:                                                                  Insurance for Brands And Labels shown in
                                                                                                  the Declarations.
                  (1) Stamp the word salvage on the merchan-
                      dise or its containers, if the stamp will not                                  The amount we pay under this Extension Of
                      physically damage the merchandise; or                                          Coverage is an additional amount of insur-
                                                                                                     ance.
                  (2) Remove the brands or labels, if doing so will
                      not physically damage the merchandise.                                   All other policy provisions apply.
              CMP-4825
                                            ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                                      Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.

                                                                                                                                            CMP-4261
                                                                                                                                            Page 1 of1

                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


              AMENDATORY ENDORSEMENT (California)

              This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS COVERAGE FORM
              SECTION I - CONDITIONS
              Under Paragraph 1. Property Loss Conditions, item e. (4) (a) ii. 2) of Loss Payment is replaced by the following:
                   Within 36 months after we pay the actual cash value if the loss or damage relates to a state of emergency as described in
                   Section 8558 of the Government Code;
              All other policy provisions apply.
              CMP-4261
                                                      ®, Copyright, State Farm Mub.Jal Automobile Insurance Company, 2019
                                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                   EXHIBIT A-80
                   012342556727            885989                                                                                    CMP-4802.1
                                                                                                                                      Page 1 of 1
                               THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY.


                 CMP-4802.1 ADDITIONAL INSURED -                             LESSOR OF LEASED EQUIPMENT

                 This endorsement modifies insurance provided under the following:
    P,!:;;tlii
   Bi            BUSINESSOWNERS COVERAGE FORM


                                                                              SCHEDULE
                                                 012342556727
&'(($)***




                         Policy Number:
"#$%




                         Named Insured:

                              680
                                          
                                                 
                                              
                                           07818281

                         Name And Address Of Additional Insured Person Or Organization:

                              3
                                         
                                  67
                              57  !8 08
                                                        8129578081


                 1. SECTION II - WHO IS AN INSURED of SECTION II - LIABILITY is amended to include, as an
                    additional insured, any person or organization shown in the Schedule, but only with respect to liability
                    for "bodily injury", "property damage" or "personal and advertising injury" caused, in whole or in part,
                    by your maintenance, operation or use of equipment leased to you by such person or organization.
                 2. With respect to the insurance afforded to the person or organization shown in the Schedule, this in-
                    surance does not apply to any "occurrence" or offense which takes place after the equipment lease
                    expires.
                 3. Any insurance provided to the additional insured shall only apply with respect to a claim made or a
                     "suit" brought for damages for which you are provided coverage.
                 4. Primary Insurance. This insurance is primary to and will not seek contribution from any other insur-
                      ance available to an additional insured under your policy provided that the additional insured is a
                      named insured under such other insurance.
                 There will be no refund of premium in the event this endorsement is cancelled.
                 All other policy provisions apply.
                 CMP-4802.1
                                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                                             Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.




                                                                                    EXHIBIT A-81
              012342556727      88598                                                                                     CMP-4875
                                                                                                                          Page 1 of2

                      THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY


            CMP-4875 LOSS PAYABLE
            This endorsement modifies insurance provided under the following:
   m
   Et;;tm
            BUSINESSOWNERS COVERAGE FORM


                                                                   SCHEDULE
                                     012342556727
()((&*+++




                   Policy Number:
$%&'




                   Named Insured:

                       8
                         0
                     6   
                                     
                              07818281

                   Name And Address Of Loss Payee:
                     
                      
                               
                                       
                                    !    
                                        "!
                     5
                       853
                             3 0 7092818885
                                   "
                                        5

                   Interest/Description Of Property:
                     #

                   Loan Number:     0 90 788
            Nothing in this endorsement increases the appli-                   B. Lender's Loss Payable
            cable Limit Of Insurance. We will not pay any
            Loss Payee more than their financial interest in                        1. The Loss Payee shown in the Schedule is
            the Covered Property, and we will not pay more                             a creditor, including a mortgageholder or
            than the applicable Limit Of Insurance on the                              trustee, whose interest in that Covered
            Covered Property.                                                          Property is established by such written
                                                                                       contracts as:
            The following is added to the Loss Payment con-
            dition under SECTION I - CONDITIONS, as                                      a. Warehouse receipts;
            shown by an "A","B" or "C" as the Interest shown
            in the Schedule above:                                                        b. A contract for deed;
            A. Loss Payable                                                              c. Bills of lading;
                For Covered Property in which both you and                               d. Financing statements; or
                the Loss Payee shown in the Schedule have
                an insurable interest, we will:                                          e. Mortgages, deeds of trust, or security
                                                                                            agreements.
                 1. Adjust losses with you; and
                                                                                    2. For Covered Property in which both you
                 2. Pay any claim for loss jointly to you and                          and a Loss Payee have an insurable in-
                    the Loss Payee, as interests may appear.                           terest:

                                     ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                               Includes copyrighted material of Insurance Services Office, Inc., w~h its permission.
                                                                  CONTINUED




                                                                        EXHIBIT A-82
  012342556727       88598                                                                                         CMP-4875
                                                                                                                   Page 2 of2

       a. We will pay for covered loss to each                                        the debt plus any accrued interest.
          Loss Payee in their order of prece-                                         In this event, you will pay your re-
          dence, as interests may appear.                                             maining debt to us.
       b. The Loss Payee has the right to re-                              3. If we cancel this policy, we will give written
          ceive loss payment even if the Loss                                 notice to the Loss Payee at least:
          Payee has started foreclosure or simi-
                                                                              a. 10 days before the effective date of
          lar action on the Covered Property.                                     cancellation if we cancel for your non-
       c. If we deny your claim because of your                                   payment of premium; or
          acts or because you have failed to                                    b. 30 days before the effective date of
          comply with the terms of this policy,                                    cancellation if we cancel for any other
          the Loss Payee will still have the right                                 reason.
          to receive loss payment if the Loss
          Payee:                                                           4. If we elect not to renew this policy, we will
          (1) Pays any premium due under this                                 give written notice to the Loss Payee at
               policy at our request if you have                              least 10 days before the expiration date of
              failed to do so;                                                this policy.
           (2) Submits a signed, sworn proof of                      C. Contract Of Sale
               loss within 60 days after receiving                         1. The Loss Payee shown in the Schedule is
               notice from us of your failure to do                           a person or organization you have entered
               so; and
                                                                              a contract with for the sale of Covered
           (3) Has notified us of any change in                               Property.
               ownership, occupancy or substan-
               tial change in risk known to the                            2. For Covered Property in which both you
               Loss Payee.                                                    and the Loss Payee have an insurable in-
                                                                              terest, we will:
          All of the terms of this policy will then
          apply directly to the Loss Payee.                                     a. Adjust losses with you; and
       d. If we pay the Loss Payee for any loss                                 b. Pay any claim for loss jointly to you
          and deny payment to you because of                                       and the Loss Payee, as interests may
          your acts or because you have failed                                     appear.
          to comply with the terms of this policy:
                                                                           3. The following is added to the Other Insur-
          (1) The Loss Payee's rights will be                                   ance condition under SECTION I AND
              transferred to us to the extent of
              the amount we pay; and                                            SECTION II - COMMON POLICY CON-
                                                                                DITIONS:
          (2) The Loss Payee's right to recover
              the full amount of the Loss Payee's                               For Covered Property that is the subject of
              claim will not be impaired.                                       a contract of sale, the word "you" includes
                                                                                the Loss Payee.
              At our option, we may pay to the
              Loss Payee the whole principal on                      All other policy provisions apply.
CMP-4875
                          ©. Copyright. State Farm Mutual Automobile Insurance Company, 2008
                    Includes copyrighted material of Insurance Services Office. Inc .. with its permission.




                                                              EXHIBIT A-83
